19-36300-cgm          Doc 528         Filed 11/15/19 Entered 11/15/19 18:34:19                          Main Document
                                                   Pg 1 of 100


 Edward O. Sassower, P.C.                                          Steven J. Reisman
 Joshua A. Sussberg, P.C.                                          KATTEN MUCHIN ROSENMAN LLP
 KIRKLAND & ELLIS LLP                                              575 Madison Avenue
 KIRKLAND & ELLIS INTERNATIONAL LLP                                New York, New York 10022
 601 Lexington Avenue                                              Telephone: (212) 940-8800
 New York, New York 10022                                          Facsimile: (212) 940-8776
 Telephone: (212) 446-4800
 Facsimile: (212) 446-4900
 -and-
 Chad J. Husnick, P.C.
 W. Benjamin Winger (admitted pro hac vice)
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 300 North LaSalle Street
 Chicago, Illinois 60654
 Telephone: (312) 862-2000
 Facsimile: (312) 862-2200

 Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                   )
 In re:                                                            )         Chapter 11
                                                                   )
 BARNEYS NEW YORK, INC., et al.,1                                  )         Case No. 19-36300 (CGM)
                                                                   )
                                                                   )
                   Debtors.                                        )         (Jointly Administered)
                                                                   )

              DISCLOSURE STATEMENT FOR THE JOINT CHAPTER 11 PLAN
              OF BARNEYS NEW YORK, INC. AND ITS DEBTOR AFFILIATES




 1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
     include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY Licensing Corp. (4177);
     and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660 Madison Avenue, 9th Floor, New
     York, NY 10065.
19-36300-cgm          Doc 528         Filed 11/15/19 Entered 11/15/19 18:34:19                           Main Document
                                                   Pg 2 of 100



                      IMPORTANT INFORMATION ABOUT THIS DISCLOSURE STATEMENT2


                                    THE DEADLINE TO VOTE ON THE PLAN IS
                                 JANUARY 17, 2020 at 4:00 p.m. (prevailing Eastern Time)

           FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE ACTUALLY RECEIVED BY
                STRETTO ON OR BEFORE THE VOTING DEADLINE AS DESCRIBED HEREIN.

     THE DEBTORS ARE PROVIDING THE INFORMATION IN THIS DISCLOSURE STATEMENT TO HOLDERS
 OF CLAIMS OR INTERESTS FOR PURPOSES OF SOLICITING VOTES TO ACCEPT OR REJECT THE JOINT
 CHAPTER 11 PLAN OF BARNEYS NEW YORK, INC. AND ITS DEBTOR AFFILIATES. NOTHING IN THIS
 DISCLOSURE STATEMENT MAY BE RELIED UPON OR USED BY ANY ENTITY FOR ANY OTHER PURPOSE.
 BEFORE DECIDING WHETHER TO VOTE FOR OR AGAINST THE PLAN, EACH HOLDER ENTITLED TO
 VOTE SHOULD CAREFULLY CONSIDER ALL OF THE INFORMATION IN THIS DISCLOSURE STATEMENT,
 INCLUDING THE RISK FACTORS DESCRIBED IN ARTICLE VIII HEREIN. IN THE EVENT OF ANY
 INCONSISTENCY BETWEEN THE DISCLOSURE STATEMENT AND THE PLAN, THE RELEVANT PROVISIONS
 OF THE PLAN WILL GOVERN.3

    THE DEBTORS URGE HOLDERS OF CLAIMS WHOSE VOTES ARE BEING SOLICITED TO VOTE TO
 ACCEPT THE PLAN. THE DEBTORS URGE EACH HOLDER OF A CLAIM TO CONSULT WITH ITS OWN
 ADVISORS WITH RESPECT TO ANY LEGAL, FINANCIAL, SECURITIES, TAX, OR BUSINESS ADVICE IN
 REVIEWING THIS DISCLOSURE STATEMENT, THE PLAN, AND THE PROPOSED TRANSACTIONS
 CONTEMPLATED THEREBY.    FURTHERMORE, THE BANKRUPTCY COURT’S APPROVAL OF THE
 ADEQUACY OF THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT DOES NOT
 CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL OF THE PLAN.

    THIS DISCLOSURE STATEMENT CONTAINS, AMONG OTHER THINGS, SUMMARIES OF THE PLAN,
 CERTAIN STATUTORY PROVISIONS, CERTAIN EVENTS IN THE CHAPTER 11 CASES, AND CERTAIN
 DOCUMENTS AND/OR ARRANGEMENTS THAT WILL IMPLEMENT THE RESTRUCTURING TRANSACTIONS
 DESCRIBED HEREIN. ALTHOUGH THE DEBTORS BELIEVE THAT THESE SUMMARIES ARE FAIR AND
 ACCURATE, THESE SUMMARIES ARE QUALIFIED IN THEIR ENTIRETY TO THE EXTENT THAT THEY DO
 NOT SET FORTH THE ENTIRE TEXT OF SUCH DOCUMENTS OR STATUTORY PROVISIONS OR EVERY
 DETAIL OF SUCH ANTICIPATED EVENTS. IN THE EVENT OF ANY INCONSISTENCY OR DISCREPANCY
 BETWEEN A DESCRIPTION IN THIS DISCLOSURE STATEMENT AND THE TERMS AND PROVISIONS OF THE
 PLAN OR ANY OTHER DOCUMENTS INCORPORATED HEREIN BY REFERENCE, THE PLAN OR SUCH
 OTHER DOCUMENTS WILL GOVERN FOR ALL PURPOSES. FACTUAL INFORMATION CONTAINED IN THIS
 DISCLOSURE STATEMENT HAS BEEN PROVIDED BY THE DEBTORS’ MANAGEMENT EXCEPT WHERE
 OTHERWISE SPECIFICALLY NOTED. THE DEBTORS DO NOT REPRESENT OR WARRANT THAT THE
 INFORMATION CONTAINED HEREIN OR ATTACHED HERETO IS WITHOUT ANY MATERIAL INACCURACY
 OR OMISSION.

    IN PREPARING THIS DISCLOSURE STATEMENT, THE DEBTORS RELIED ON FINANCIAL DATA
 DERIVED FROM THE DEBTORS’ BOOKS AND RECORDS AND ON VARIOUS ASSUMPTIONS REGARDING
 THE DEBTORS’ BUSINESSES.    ALTHOUGH THE DEBTORS BELIEVE THAT SUCH FINANCIAL
 INFORMATION FAIRLY REFLECTS THE FINANCIAL CONDITION OF THE DEBTORS AS OF THE DATE
 HEREOF AND THAT THE ASSUMPTIONS REGARDING FUTURE EVENTS REFLECT REASONABLE BUSINESS
 JUDGMENTS, NO REPRESENTATIONS OR WARRANTIES ARE MADE AS TO THE ACCURACY OF THE
 FINANCIAL INFORMATION CONTAINED HEREIN OR ASSUMPTIONS REGARDING THE DEBTORS’
 BUSINESSES AND THEIR FUTURE RESULTS AND OPERATIONS. THE DEBTORS EXPRESSLY CAUTION
 READERS NOT TO PLACE UNDUE RELIANCE ON ANY FORWARD-LOOKING STATEMENTS CONTAINED
 HEREIN.

 2   Capitalized terms used but not defined in this disclaimer shall have the meaning ascribed to them elsewhere in this
     Disclosure Statement.

 3   The Debtors have proprietary rights to a number of trademarks used in this Disclosure Statement that are important to their
     business, including, without limitation, Barneys New York, Inc. This Disclosure Statement may omit the registered
     trademark (®), trademark (™), and other similar symbols for such trademarks named herein.




                                                               i
19-36300-cgm    Doc 528    Filed 11/15/19 Entered 11/15/19 18:34:19      Main Document
                                        Pg 3 of 100


    THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE, AND MAY NOT BE CONSTRUED AS, AN
 ADMISSION OF FACT, LIABILITY, STIPULATION, OR WAIVER.    THE DEBTORS OR ANY OTHER
 AUTHORIZED PARTY IN INTEREST MAY SEEK TO INVESTIGATE, FILE, AND PROSECUTE CLAIMS AND
 MAY OBJECT TO CLAIMS AFTER THE CONFIRMATION OR EFFECTIVE DATE OF THE PLAN
 IRRESPECTIVE OF WHETHER THIS DISCLOSURE STATEMENT IDENTIFIES ANY SUCH CLAIMS OR
 OBJECTIONS TO CLAIMS.

    THE DEBTORS ARE MAKING THE STATEMENTS AND PROVIDING THE FINANCIAL INFORMATION
 CONTAINED IN THIS DISCLOSURE STATEMENT AS OF THE DATE HEREOF, UNLESS OTHERWISE
 SPECIFICALLY NOTED. ALTHOUGH THE DEBTORS MAY SUBSEQUENTLY UPDATE THE INFORMATION
 IN THIS DISCLOSURE STATEMENT, THE DEBTORS HAVE NO AFFIRMATIVE DUTY TO DO SO, AND
 EXPRESSLY DISCLAIM ANY DUTY TO PUBLICLY UPDATE ANY FORWARD-LOOKING STATEMENTS,
 WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS, OR OTHERWISE. HOLDERS OF
 CLAIMS OR INTERESTS REVIEWING THIS DISCLOSURE STATEMENT SHOULD NOT INFER THAT, AT THE
 TIME OF THEIR REVIEW, THE FACTS SET FORTH HEREIN HAVE NOT CHANGED SINCE THIS
 DISCLOSURE STATEMENT WAS FILED.       INFORMATION CONTAINED HEREIN IS SUBJECT TO
 COMPLETION, MODIFICATION, OR AMENDMENT. THE DEBTORS RESERVE THE RIGHT TO FILE AN
 AMENDED OR MODIFIED PLAN AND RELATED DISCLOSURE STATEMENT FROM TIME TO TIME.

    THE DEBTORS HAVE NOT AUTHORIZED ANY ENTITY TO GIVE ANY INFORMATION ABOUT OR
 CONCERNING THE PLAN OTHER THAN THAT WHICH IS CONTAINED IN THIS DISCLOSURE STATEMENT.
 THE DEBTORS HAVE NOT AUTHORIZED ANY REPRESENTATIONS CONCERNING THE DEBTORS OR THE
 VALUE OF THEIR PROPERTY OTHER THAN AS SET FORTH IN THIS DISCLOSURE STATEMENT.

    IF THE PLAN IS CONFIRMED BY THE BANKRUPTCY COURT AND THE EFFECTIVE DATE OCCURS,
 ALL HOLDERS OF CLAIMS OR INTERESTS (INCLUDING THOSE HOLDERS OF CLAIMS WHO DO NOT
 SUBMIT BALLOTS TO ACCEPT OR REJECT THE PLAN, WHO VOTE TO REJECT THE PLAN, OR WHO ARE
 NOT ENTITLED TO VOTE ON THE PLAN) WILL BE BOUND BY THE TERMS OF THE PLAN.

       THE CONFIRMATION AND EFFECTIVENESS OF THE PLAN ARE SUBJECT TO CERTAIN MATERIAL
 CONDITIONS PRECEDENT DESCRIBED HEREIN AND SET FORTH IN ARTICLE IX OF THE PLAN. THERE IS
 NO ASSURANCE THAT THE PLAN WILL BE CONFIRMED, OR IF CONFIRMED, THAT THE CONDITIONS
 REQUIRED TO BE SATISFIED FOR THE PLAN TO GO EFFECTIVE WILL BE SATISFIED (OR WAIVED).

       IF CONFIRMATION OR EFFECTIVENESS OF THE PLAN DOES NOT OCCUR, THE PLAN SHALL ACT
 AS A MOTION SEEKING A DISMISSAL OF THE CHAPTER 11 CASES IN ACCORDANCE WITH THE
 BANKRUPTCY CODE.

       YOU ARE ENCOURAGED TO READ THE PLAN AND THIS DISCLOSURE STATEMENT IN ITS
 ENTIRETY, INCLUDING ARTICLE VIII, ENTITLED “RISK FACTORS,” BEFORE SUBMITTING YOUR BALLOT
 TO VOTE ON THE PLAN.

       THE BANKRUPTCY COURT’S APPROVAL OF THIS DISCLOSURE STATEMENT DOES NOT
 CONSTITUTE A GUARANTEE BY THE COURT OF THE ACCURACY OR COMPLETENESS OF THE
 INFORMATION CONTAINED HEREIN OR AN ENDORSEMENT BY THE BANKRUPTCY COURT OF THE
 MERITS OF THE PLAN.

       THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH SECTION 1125 OF
 THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3016(B) AND IS NOT NECESSARILY PREPARED IN
 ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER SIMILAR LAWS. THIS
 DISCLOSURE STATEMENT HAS NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES
 SECURITIES AND EXCHANGE COMMISSION (THE “SEC”) OR ANY SIMILAR FEDERAL, STATE, LOCAL, OR
 FOREIGN REGULATORY AGENCY, NOR HAS THE SEC OR ANY OTHER AGENCY PASSED UPON THE
 ACCURACY OR ADEQUACY OF THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT.

        THE DEBTORS HAVE SOUGHT TO ENSURE THE ACCURACY OF THE FINANCIAL INFORMATION
 PROVIDED IN THIS DISCLOSURE STATEMENT; HOWEVER, THE FINANCIAL INFORMATION CONTAINED
 IN THIS DISCLOSURE STATEMENT OR INCORPORATED HEREIN BY REFERENCE HAS NOT BEEN, AND
 WILL NOT BE, AUDITED OR REVIEWED BY THE DEBTORS’ INDEPENDENT AUDITORS UNLESS
 EXPLICITLY PROVIDED OTHERWISE.




                                            ii
19-36300-cgm    Doc 528    Filed 11/15/19 Entered 11/15/19 18:34:19       Main Document
                                        Pg 4 of 100


       THE DEBTORS MAKE STATEMENTS IN THIS DISCLOSURE STATEMENT THAT ARE CONSIDERED
 FORWARD-LOOKING STATEMENTS UNDER FEDERAL SECURITIES LAWS. THE DEBTORS CONSIDER ALL
 STATEMENTS REGARDING ANTICIPATED OR FUTURE MATTERS TO BE FORWARD-LOOKING
 STATEMENTS. FORWARD-LOOKING STATEMENTS MAY INCLUDE STATEMENTS ABOUT THE DEBTORS’:

       •   BUSINESS STRATEGY;

       •   FINANCIAL CONDITION, REVENUES, CASH FLOWS, AND EXPENSES;

       •   LEVELS OF INDEBTEDNESS, LIQUIDITY, AND COMPLIANCE WITH DEBT COVENANTS;

       •   FINANCIAL STRATEGY, BUDGET, AND OPERATING RESULTS;

       •   SUCCESSFUL RESULTS FROM THE DEBTORS’ OPERATIONS;

       •   GENERAL ECONOMIC AND BUSINESS CONDITIONS;

       •   COUNTERPARTY CREDIT RISK;

       •   THE OUTCOME OF PENDING AND FUTURE LITIGATION;

       •   UNCERTAINTY REGARDING THE DEBTORS’ FUTURE OPERATING RESULTS; AND

       •   PLANS, OBJECTIVES, AND EXPECTATIONS.

        STATEMENTS CONCERNING THESE AND OTHER MATTERS ARE NOT GUARANTEES OF SUCCESS
 OR THE DEBTORS’ ABILITY TO SATISFY ALL CLAIMS TO BE PAID UNDER THE PLAN. THERE ARE RISKS,
 UNCERTAINTIES, AND OTHER IMPORTANT FACTORS THAT NEED TO BE CONSIDERED. THESE RISKS,
 UNCERTAINTIES, AND FACTORS MAY INCLUDE THE FOLLOWING: THE DEBTORS’ ABILITY TO
 CONFIRM AND CONSUMMATE THE PLAN; THE POTENTIAL THAT THE DEBTORS MAY NEED TO PURSUE
 AN ALTERNATIVE TRANSACTION IF THE PLAN IS NOT CONFIRMED; THE POTENTIAL ADVERSE IMPACT
 OF THE CHAPTER 11 CASES ON THE DEBTORS’ OPERATIONS, MANAGEMENT, AND EMPLOYEES; THE
 RISKS ASSOCIATED WITH OPERATING THE DEBTORS’ BUSINESSES DURING THE CHAPTER 11 CASES;
 CUSTOMER RESPONSES TO THE CHAPTER 11 CASES; THE DEBTORS’ INABILITY TO SETTLE CLAIMS
 DURING THE CHAPTER 11 CASES; GENERAL ECONOMIC, BUSINESS, AND MARKET CONDITIONS;
 EXPOSURE TO LITIGATION; THE DEBTORS’ ABILITY TO IMPLEMENT COST REDUCTION INITIATIVES IN
 A TIMELY MANNER; AND ADVERSE TAX CHANGES.




                                            iii
19-36300-cgm             Doc 528               Filed 11/15/19 Entered 11/15/19 18:34:19                                                    Main Document
                                                            Pg 5 of 100


                                                           TABLE OF CONTENTS
                                                                                                                                                                  Page

 I.     INTRODUCTION ......................................................................................................................................... 1

 II.    PRELIMINARY STATEMENT .................................................................................................................. 1

 III.   QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT AND
        THE PLAN .................................................................................................................................................... 3
        A.           What is chapter 11? ........................................................................................................................... 3
        B.           Why are the Debtors sending me this Disclosure Statement? ........................................................... 4
        C.           Am I entitled to vote on the Plan? ..................................................................................................... 4
        D.           What will I receive from the Debtors if the Plan is consummated? .................................................. 4
        E.           What happens to my recovery if the Plan is not confirmed or does not go effective? ...................... 7
        F.           If the Plan provides that I get a distribution, do I get it upon Confirmation or when the
                     Plan goes effective, and what is meant by “Confirmation,” “Effective Date,” and
                     “Consummation?” ............................................................................................................................. 7
        G.           What are the sources of Cash and other consideration required to fund the Plan?............................ 7
        H.           Who are the Purchasers? ................................................................................................................... 8
        I.           Is there potential litigation related to Confirmation of the Plan? ...................................................... 8
        J.           Will the final amount of Allowed Unsecured Claims affect the recovery of Holders of
                     Allowed Unsecured Claims under the Plan? ..................................................................................... 8
        K.           Will there be releases and exculpation granted to parties in interest as part of the Plan? ................. 9
        L.           What is the deadline to vote on the Plan? ......................................................................................... 9
        M.           How do I vote for or against the Plan? .............................................................................................. 9
        N.           Why is the Bankruptcy Court holding a Confirmation Hearing? .................................................... 10
        O.           When is the Confirmation Hearing set to occur? ............................................................................ 10
        P.           What is the purpose of the Confirmation Hearing? ......................................................................... 10
        Q.           Who do I contact if I have additional questions with respect to this Disclosure Statement
                     or the Plan? ..................................................................................................................................... 10
        R.           Do the Debtors recommend voting in favor of the Plan? ................................................................ 11

 IV.    THE DEBTORS’ PLAN ............................................................................................................................. 11
        A.           The Plan .......................................................................................................................................... 11
        B.           Release of Liens .............................................................................................................................. 17
        C.           Releases by the Debtors .................................................................................................................. 18
        D.           Third-Party Release......................................................................................................................... 19
        E.           Exculpation ..................................................................................................................................... 20
        F.           Injunction ........................................................................................................................................ 20

 V.     THE DEBTORS’ CORPORATE HISTORY, STRUCTURE, AND BUSINESS OVERVIEW........... 21
        A.           Barneys’ Corporate History ............................................................................................................ 21
        B.           The Debtors’ Business Operations .................................................................................................. 22
        C.           The Debtors’ Cost Structure............................................................................................................ 23
        (i)          Supply Chain ................................................................................................................................... 23
        D.           Employee Compensation and Benefits ........................................................................................... 23
        E.           Real Estate Obligations ................................................................................................................... 23
        F.           The Debtors’ Prepetition Capital Structure ..................................................................................... 24

 VI.    EVENTS LEADING TO THE CHAPTER 11 FILINGS ........................................................................ 26
        A.           Challenging Operating Environment and Increased Rent Obligations ........................................... 26
        B.           Supply Chain and Borrowing Base Challenges .............................................................................. 26
        C.           Board Exploration of Strategic Alternatives ................................................................................... 27
19-36300-cgm              Doc 528               Filed 11/15/19 Entered 11/15/19 18:34:19                                                     Main Document
                                                             Pg 6 of 100


         D.           Operational Right-Sizing Initiatives ............................................................................................... 27

 VII.    MATERIAL DEVELOPMENTS AND ANTICIPATED EVENTS OF THE CHAPTER 11
         CASES .......................................................................................................................................................... 28
         A.           First Day Relief ............................................................................................................................... 28
         B.           Other Procedural and Administrative Motions ............................................................................... 28
         C.           Final Approval of Debtor-in-Possession Financing ........................................................................ 29
         D.           Schedules and Statements ............................................................................................................... 29
         E.           Appointment of Official Committee ............................................................................................... 29
         F.           Litigation Matters............................................................................................................................ 29
         G.           Rejection and Assumption of Executory Contracts and Unexpired Leases .................................... 29
         H.           Collective Bargaining Agreements ................................................................................................. 30
         I.           Sale and Marketing Process ............................................................................................................ 31
         J.           Sale Transaction, the Wind-Down Debtors, and Wind Down ........................................................ 31
         K.           Recommendation to Support Plan ................................................................................................... 32

 VIII.   RISK FACTORS ......................................................................................................................................... 32
         A.           Bankruptcy Law Considerations ..................................................................................................... 32
         B.           Risks Related to the Debtors’ Businesses ....................................................................................... 36

 IX.     SOLICITATION AND VOTING PROCEDURES .................................................................................. 37
         A.           Holders of Claims Entitled to Vote on the Plan .............................................................................. 37
         B.           Voting Record Date ........................................................................................................................ 38
         C.           Voting on the Plan........................................................................................................................... 38
         D.           Ballots Not Counted ........................................................................................................................ 39

 X.      CONFIRMATION OF THE PLAN........................................................................................................... 39
         A.           Requirements for Confirmation of the Plan .................................................................................... 39
         B.           Best Interests of Creditors ............................................................................................................... 39
         C.           Feasibility........................................................................................................................................ 40
         D.           Acceptance by Impaired Classes ..................................................................................................... 40
         E.           Confirmation without Acceptance by All Impaired Classes ........................................................... 40

 XI.     CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE
         PLAN ............................................................................................................................................................ 41
         A.           Introduction ..................................................................................................................................... 41
         B.           Certain U.S. Federal Income Tax Consequences to the Debtors and the Wind-Down
                      Debtors ............................................................................................................................................ 43
         C.           Certain U.S. Federal Income Tax Consequences of the Plan to U.S. Holders of Allowed
                      Class 2 Other Priority Claims ......................................................................................................... 44
         (i)          Character of Gain or Loss ............................................................................................................... 44
         (ii)         Accrued Interest .............................................................................................................................. 44
         (iii)        Market Discount.............................................................................................................................. 45
         D.           Certain U.S. Federal Income Tax Consequences of the Plan to Non-U.S. Holders of
                      Allowed Class 2 Other Priority Claims ........................................................................................... 45
         (i)          Gain Recognition ............................................................................................................................ 46
         (ii)         Accrued but Untaxed Interest.......................................................................................................... 46
         (iii)        FATCA ........................................................................................................................................... 47
         E.           Information Reporting and Backup Withholding ............................................................................ 47

 XII.    RECOMMENDATION .............................................................................................................................. 49




                                                                                   i
19-36300-cgm     Doc 528     Filed 11/15/19 Entered 11/15/19 18:34:19   Main Document
                                          Pg 7 of 100


                                        EXHIBITS

 EXHIBIT A     Chapter 11 Plan




                                            ii
19-36300-cgm            Doc 528         Filed 11/15/19 Entered 11/15/19 18:34:19                           Main Document
                                                     Pg 8 of 100


 I.        INTRODUCTION

          Barneys New York, Inc. and its debtor affiliates, as debtors and debtors in possession
 (collectively, the “Debtors”), submit this disclosure statement (this “Disclosure Statement”), pursuant to
 section 1125 of the Bankruptcy Code, to Holders of Claims against and Interests (each as defined in the
 Plan) in the Debtors in connection with the solicitation of votes for acceptance of the Joint Chapter 11
 Plan of Barneys New York, Inc. and Its Debtor Affiliates [Docket No. ●], dated November 15, 2019 (as
 amended, supplemented, or modified from time to time, the “Plan”).1 A copy of the Plan is attached
 hereto as Exhibit A and incorporated herein by reference. The Plan constitutes a separate chapter 11 plan
 for each of the other Debtors. The rules of interpretation set forth in Article I.B of the Plan govern the
 interpretation of this Disclosure Statement.

      THE DEBTORS BELIEVE THAT THE COMPROMISES CONTEMPLATED IN THE
 PLAN ARE FAIR AND EQUITABLE, MAXIMIZE THE VALUE OF THE DEBTORS’
 ESTATES, AND PROVIDE THE BEST RECOVERY TO STAKEHOLDERS UNDER THE
 CIRCUMSTANCES. THE DEBTORS BELIEVE THE PLAN REPRESENTS THE BEST
 AVAILABLE OPTION FOR COMPLETING THE CHAPTER 11 CASES. THE DEBTORS
 RECOMMEND THAT YOU VOTE TO ACCEPT THE PLAN.

 II.       PRELIMINARY STATEMENT

           Barneys New York, Inc. (together with its Debtor affiliates, “Barneys New York”) is an iconic
 luxury retailer and Manhattan staple since 1923. Founded and headquartered in New York City, New
 York, over the course of the twentieth century Barneys New York grew from a small, downtown
 Manhattan-based men’s retailer into an international arbiter of high style for both women and men and an
 iconic fashion institution. Throughout the 1970s, Barneys New York became renowned for discovering
 and developing new and innovative design talent. The once-local specialty retailer garnered acclaim for
 its ability to drive the frontier of the fashion industry by opening its doors to mesmerizing collections
 from the world’s most forward-thinking designers.

          Since prior to the Petition Date, however, Barneys New York, like many other retail and
 apparel-focused companies, has suffered from adverse macroeconomic and consumer spending trends as
 well as certain operational shortfalls. More specifically, the general shift away from brick-and-mortar
 retail was further exacerbated by sharp increases in Barneys New York’s lease obligations, including over
 ten million dollars in rent increases on an annualized basis and corresponding letter of credit obligations,
 which significantly constrained liquidity. Due to these pressures, Barneys New York operated without
 sufficient liquidity throughout the summer of 2019. Cash-on-delivery demands paralyzed the inventory
 stream, and efforts to raise incremental liquidity or implement an actionable holistic solution to these
 issues did not bear fruit.

          As a result, the Debtors and their advisors worked tirelessly to solicit and develop various
 strategic alternatives throughout summer of 2019, including with respect to a potential sale transaction.
 Several strategic and financial investors expressed an interest in acquiring Barneys New York as a going
 concern, and the Debtors’ intellectual property, including their brand equity, also received meaningful
 market interest. Several parties engaged in substantial due diligence and submitted indications of interest.
 Despite substantial, around-the-clock efforts—and some very close calls—the Debtors ran out of time to
 execute an out-of-court transaction that would address their liquidity challenges and position Barneys
 New York for long-term success. Consequently, the Debtors commenced the Chapter 11 Cases on

 1     Capitalized terms used but not otherwise defined in this Disclosure Statement shall have the meaning ascribed to such terms
       in the Plan.
19-36300-cgm       Doc 528      Filed 11/15/19 Entered 11/15/19 18:34:19                Main Document
                                             Pg 9 of 100


 August 6, 2019 to conduct an operational right-sizing, including an evaluation and adjustment to their
 lease portfolio, explore value-maximizing transactions, including a going-concern sale, and obtain
 postpetition financing necessary to fund the Chapter 11 Cases and provide operating capital on a
 go-forward basis.

          Those efforts have borne fruit. As described further herein, on October 16, 2019, the Debtors
 selected a bid submitted by the Purchasers as a “stalking horse” bid for substantially all of the Debtors’
 assets, the terms of which were memorialized in the Purchase Agreement. When no other qualified bids
 were received by the bid deadline, the Debtors cancelled the auction but continued to discharge their
 fiduciary duties by exploring and developing alternative proposals, including a potential going concern
 transaction. Despite the Debtors’ best efforts, no such indication of interest could be developed into a
 viable alternative, however. On October 31, 2019, the Bankruptcy Court approved the Sale Transaction.
 The Debtors consummated the Sale Transaction on November 1, 2019.

         Under the Purchase Agreement and related documents, the Purchasers can assume certain costs
 and liabilities arising from and after the date of assumption of any contracts, leases, and collective
 bargaining agreements transferred or assumed and assigned pursuant to the terms of the Sale Transaction.
 The designation period generally continues until the earlier of the Confirmation Date or the Sale
 Termination Date (i.e., no later than February 29, 2020). The Purchasers also agreed to fund a $27
 million wind down budget pursuant to which the Debtors intend to satisfy their post-closing obligations
 under the Purchase Agreement and other Sale Transaction documents and bring these chapter 11 cases to
 conclusion.

          The Plan contemplates that a Plan Administrator will be appointed on the Effective Date to
 finalize the wind down the Debtors’ estates, monetize any remaining assets, and make distributions to
 creditors in accordance with the Plan. The Plan Administrator will be M-III Advisory Partners, LP, the
 Debtors’ financial advisor, or such other entity or individual appointed by the Debtors in consultation
 with the Committee. Upon completion of the Wind Down, the Plan Administrator will take steps to
 dissolve any remaining Debtor entity. One or more Debtor may continue to exist after the Effective Date
 only to facilitate the conclusion of the Wind Down process. Specifically, under the terms of the Plan,
 Holders of Claims and Interests will receive the following treatment in full and final satisfaction,
 compromise, settlement, release, and in exchange for, such Holders’ Claims and Interests:

         •   Holders of Allowed Other Secured Claims will be paid in full, in cash on the
             Effective Date or otherwise provided treatment as to render such Claims unimpaired.

         •   Except to the extent that a Holder of an Allowed Other Priority Claim agrees to less
             favorable treatment, each such Holder shall receive its Pro Rata share of the Other
             Priority Claims Recovery on the Effective Date, or as soon as reasonably practicable
             thereafter.

         •   Each Holder of an Allowed Prepetition Secured Claim shall receive a Pro Rata
             distribution of $25,000 on the Effective Date or as soon as reasonably practicable
             thereafter.

         •   Each Holder of an Allowed General Unsecured Claim shall receive its Pro Rata share
             of the General Unsecured Claim Recovery on the Effective Date or as soon as
             reasonably practicable thereafter.

         •   Each Allowed Intercompany Claim, unless otherwise provided for under the Plan,
             will either be Reinstated or canceled and released at the option of the Debtors;



                                                     2
19-36300-cgm        Doc 528      Filed 11/15/19 Entered 11/15/19 18:34:19                 Main Document
                                             Pg 10 of 100


              provided that no distributions shall be made on account of any such Intercompany
              Claims.

         •    Intercompany Interests shall be settled, canceled, released, and extinguished as of the
              Effective Date, and will be of no further force or effect, and Holders of Intercompany
              Interests will not receive any distribution on account of such Intercompany Interests.

         •    Each Allowed Interest in Barneys shall be canceled, released, and extinguished, and
              will be of no further force or effect and no Holder of Interests in Barneys shall be
              entitled to any recovery or distribution under the Plan on account of such Interests.

         •    Allowed Section 510(b) Claims, if any, will be settled, canceled, released, and
              extinguished as of the Effective Date, and will be of no further force or effect, and
              Holders of Allowed Section 510(b) Claims will not receive any distribution on
              account of such Allowed Section 510(b) Claims. The Debtors are not aware of any
              valid Section 510(b) Claim and believe that no such Section 510(b) Claim exists.

          In addition, Holders of Administrative Claims, Priority Tax Claims, Other Priority Claims,
 Prepetition Secured Claims, and General Unsecured Claims that vote to accept or do not object to the Plan
 shall be deemed “Released Parties” and benefit from the Debtor release.

         The compromises and settlements to be implemented pursuant to the Plan preserve value by
 enabling the Debtors to swiftly emerge from chapter 11.

         The Debtors believe that the Plan maximizes stakeholder recoveries in these chapter 11 cases.
 The Debtors seek the Bankruptcy Court’s approval of the Plan and urge all Holders of Claims entitled to
 vote to accept the Plan by returning their Ballots so that Stretto, the Debtors’ solicitation agent
 (the “Solicitation Agent”), actually receives such Ballots by the Voting Deadline, i.e., January 17, 2020 at
 4:00 p.m. prevailing Eastern Time. Assuming the Plan receives the requisite acceptances, the Debtors
 will seek the Bankruptcy Court’s approval of the Plan at the Confirmation Hearing. If the Bankruptcy
 Court does not confirm the Plan or the Plan is not consummated for any reason, the Plan shall serve as a
 motion to dismiss these chapter 11 cases in accordance with the Bankruptcy Code.

 III.    QUESTIONS AND ANSWERS REGARDING THIS DISCLOSURE STATEMENT AND
         THE PLAN

         A.      What is chapter 11?

          Chapter 11 is the principal business reorganization chapter of the Bankruptcy Code. Chapter 11
 promotes equality of treatment for creditors and similarly situated equity interest holders, subject to the
 priority of distributions prescribed by the Bankruptcy Code.

         The commencement of a chapter 11 case creates an estate that comprises all of the legal and
 equitable interests of the debtor as of the date the chapter 11 case is commenced. The Bankruptcy Code
 provides that the debtor may continue to operate its business and remain in possession of its property as a
 “debtor in possession.”

          Consummating a chapter 11 plan is the principal objective of a chapter 11 case. A bankruptcy
 court’s confirmation of a plan binds the debtor, any person acquiring property under the plan, any creditor
 or equity interest holder of the debtor, and any other entity as may be ordered by the bankruptcy court.
 Subject to certain limited exceptions, the order issued by a bankruptcy court confirming a plan provides
 for the treatment of the debtor’s liabilities in accordance with the terms of the confirmed plan.


                                                      3
19-36300-cgm           Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                  Main Document
                                                  Pg 11 of 100


          B.       Why are the Debtors sending me this Disclosure Statement?

         The Debtors are seeking to obtain Bankruptcy Court approval of the Plan. Before soliciting
 acceptances of the Plan, section 1125 of the Bankruptcy Code requires the Debtors to prepare a disclosure
 statement containing adequate information of a kind, and in sufficient detail, to enable a hypothetical
 reasonable investor to make an informed judgment regarding acceptance of the Plan and to share such
 disclosure statement with all holders of claims or interests whose votes on the Plan are being solicited.
 This Disclosure Statement is being submitted in accordance with these requirements.

          C.       Am I entitled to vote on the Plan?

         Your ability to vote on, and your distribution (if any) under, the Plan depends on what type of
 Claim or Interest you hold. Each category of Holders of Claims or Interests, as set forth in Article III of
 the Plan pursuant to section 1122(a) of the Bankruptcy Code, is referred to as a “Class.” Each Class’s
 respective voting status is set forth below:

 Class            Claim / Interest                   Status                          Voting Rights

  1      Other Secured Claims             Unimpaired              Not Entitled to Vote (Deemed to Accept)

  2      Other Priority Claims            Unimpaired / Impaired   Not Entitled to Vote (Deemed to Accept / Reject)

  3      Prepetition Secured Claims       Impaired                Entitled to Vote

  4      General Unsecured Claims         Impaired                Entitled to Vote

  5      Intercompany Claims              Impaired                Not Entitled to Vote (Deemed to Reject)

  6      Intercompany Interests           Impaired                Not Entitled to Vote (Deemed to Reject)

  7      Interests in Barneys             Impaired                Not Entitled to Vote (Deemed to Reject)

  8      Section 510(b) Claims            Impaired                Not Entitled to Vote (Deemed to Reject)



          D.       What will I receive from the Debtors if the Plan is consummated?

          The following chart provides a summary of the anticipated recovery to Holders of Claims or
 Interests under the Plan. Any estimates of Claims or Interests in this Disclosure Statement may vary from
 the final amounts allowed by the Bankruptcy Court. Your ability to receive distributions under the Plan
 depends on the ability of the Debtors to obtain Confirmation and meet the conditions necessary to
 consummate the Plan.

          Each Holder of an Allowed Claim or Allowed Interest, as applicable, shall receive under the Plan
 the treatment described below in full and final satisfaction, compromise, settlement, release of, and in
 exchange for, such Holder’s Allowed Claim or Allowed Interest, except to the extent different treatment
 is agreed to by the Debtors and the Holder of such Allowed Claim or Allowed Interest, as applicable.
 Unless otherwise indicated, the Holder of an Allowed Claim or Allowed Interest, as applicable, shall
 receive such treatment on the later of the Effective Date and the date such Holder’s Claim or Interest
 becomes an Allowed Claim or Allowed Interest or as soon as reasonably practicable thereafter.




                                                              4
19-36300-cgm               Doc 528         Filed 11/15/19 Entered 11/15/19 18:34:19                              Main Document
                                                       Pg 12 of 100


       THE PROJECTED RECOVERIES SET FORTH IN THE TABLE BELOW ARE
 ESTIMATES ONLY AND THEREFORE ARE SUBJECT TO CHANGE. FOR A COMPLETE
 DESCRIPTION OF THE DEBTORS’ CLASSIFICATION AND TREATMENT OF CLAIMS
 AND INTERESTS, REFERENCE SHOULD BE MADE TO THE ENTIRE PLAN.

                                           SUMMARY OF EXPECTED RECOVERIES2
              Claim / Equity                                                                   Projected Amount             Projected
 Class                                    Treatment of Claim / Equity Interest
                 Interest                                                                          of Claims                Recovery
     1       Other Secured           Each Holder of an Allowed Other Secured                     $[1.2] million               100%
             Claims                  Claim shall receive, at the option of the Plan
                                     Administrator:

                                     (i) payment in full in Cash of such Holder’s
                                         Allowed Other Secured Claim;

                                     (ii) the collateral securing such Holder’s
                                          Allowed Other Secured Claim;

                                     (iii) Reinstatement of such Holder’s Allowed
                                           Other Secured Claim; or

                                     (iv) such other treatment rendering such
                                          Holder’s Allowed Other Secured Claim
                                          Unimpaired.

     2       Other Priority          On the Effective Date, or as soon as reasonably            To Be Determined           Unimpaired /
             Claims                  practicable, except to the extent that a Holder                                        Impaired
                                     of an Allowed Other Priority Claim agrees to
                                     less favorable treatment, in full and final
                                     satisfaction, compromise, settlement, and
                                     release of and in exchange for each Allowed
                                     Other Priority Claim, each Holder of an
                                     Allowed Other Priority Claim shall receive its
                                     Pro Rata share of the Other Priority Claims
                                     Recovery.        The failure to object to
                                     Confirmation by a Holder of an Allowed Other
                                     Priority Claim shall be deemed to be such
                                     Holder’s consent to receive Unimpaired
                                     treatment for such Claim that is different from
                                     that set forth in section 1129(a)(9) of the
                                     Bankruptcy Code and as contemplated under
                                     sections 1124 and 1123(a)(4) of the Bankruptcy
                                     Code. If such Holder does not object to the
                                     Plan, such Holder shall be deemed a Released
                                     Party for all purposes hereunder.

     3       Prepetition             Except as set forth in the Plan, on the Effective          To Be Determined             Impaired
             Secured Claims          Date, or as soon as reasonably practicable
                                     thereafter, in full and final satisfaction,

 2       The Plan contemplates distributions being made pursuant to a waterfall priority scheme in accordance with the Bankruptcy
         Code. Thus, the recoveries for each class listed in this chart depend entirely on the extent to which classes senior to them are
         satisfied.



                                                                     5
19-36300-cgm            Doc 528    Filed 11/15/19 Entered 11/15/19 18:34:19                   Main Document
                                               Pg 13 of 100



                                  SUMMARY OF EXPECTED RECOVERIES2
          Claim / Equity                                                        Projected Amount     Projected
 Class                            Treatment of Claim / Equity Interest
             Interest                                                               of Claims        Recovery
                             compromise, settlement, and release of and in
                             exchange for each Allowed Prepetition Secured
                             Claim, each Holder thereof shall receive a Pro
                             Rata distribution of $25,000.

                             If the amount of Allowed Prepetition Secured
                             Claims is less than the amount of the Pro Rata
                             distribution, any excess Cash shall promptly be
                             transferred to the Post Effective Date Reserve
                             and such funds shall be deemed Distributable
                             Cash for all purposes hereunder.

                             If such Holder votes to accept the Plan, such
                             Holder shall be deemed a Released Party for all
                             purposes hereunder.


  4      General             On the Effective Date, or as soon as reasonably     $[353.6] million   Less than 1%
         Unsecured           practicable, except to the extent that a Holder
         Claims              of an Allowed General Unsecured Claim agrees
                             to less favorable treatment, in full and final
                             satisfaction, compromise, settlement, and
                             release of, and in exchange for each Allowed
                             General Unsecured Claim, each Holder of an
                             Allowed General Unsecured Claim shall:

                             (i) receive its Pro Rata share of the General
                                 Unsecured Claims Recovery; and

                             (ii) if such Holder votes to accept the Plan,
                                  such holder shall be deemed a Released
                                  Party for all purposes hereunder.

  5      Intercompany        Each Allowed Intercompany Claim, unless                  N/A               N/A
         Claims              otherwise provided for under the Plan, will
                             either be Reinstated or canceled and released at
                             the option of the Debtors; provided that no
                             distributions shall be made on account of any
                             such Intercompany Claims.


  6      Intercompany        Intercompany Interests shall be canceled,                N/A               N/A
         Interests           released, and extinguished as of the Effective
                             Date, and will be of no further force or effect,
                             and Holders of Intercompany Interests will not
                             receive any distribution on account of such
                             Intercompany Interests.


  7      Interests in        Each Allowed Interest in Barneys shall be                N/A               N/A
         Barneys             canceled, released, and extinguished, and will


                                                         6
19-36300-cgm             Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                        Main Document
                                                    Pg 14 of 100



                                        SUMMARY OF EXPECTED RECOVERIES2
              Claim / Equity                                                            Projected Amount          Projected
 Class                                 Treatment of Claim / Equity Interest
                 Interest                                                                   of Claims             Recovery
                                  be of no further force or effect and no Holder
                                  of Interests in Barneys shall be entitled to any
                                  recovery or distribution under the Plan on
                                  account of such Interests.


     8       Section 510(b)       Allowed Section 510(b) Claims, if any, shall be               N/A                   0%
             Claims3              settled, canceled, released, and extinguished as
                                  of the Effective Date, and will be of no further
                                  force or effect, and Holders of Allowed Section
                                  510(b) Claims will not receive any distribution
                                  on account of such Allowed Section 510(b)
                                  Claims.



             E.      What happens to my recovery if the Plan is not confirmed or does not go effective?

         In the event that the Plan is not confirmed or does not go effective, there is no assurance that the
 Debtors will be able to implement the Restructuring Transactions and the Plan shall serve as a motion to
 dismiss these chapter 11 cases in accordance with the Bankruptcy Code. It is possible that any alternative
 may provide Holders of Claims or Interests with less than they would have received pursuant to the Plan.
 For a more detailed description of the consequences of an extended chapter 11 case, or of a liquidation
 scenario, see Article X.B of this Disclosure Statement, entitled “Best Interests of Creditors”.

             F.      If the Plan provides that I get a distribution, do I get it upon Confirmation or when
                     the Plan goes effective, and what is meant by “Confirmation,” “Effective Date,” and
                     “Consummation?”

          “Confirmation” of the Plan refers to approval of the Plan by the Bankruptcy Court. Confirmation
 of the Plan does not guarantee that you will receive the distribution indicated under the Plan. After
 Confirmation of the Plan by the Bankruptcy Court, there are conditions that must be satisfied or waived
 so that the Plan can go effective. Initial distributions to Holders of Allowed Claims will only be made on
 the date the Plan becomes effective—the “Effective Date”—or as soon as reasonably practicable
 thereafter, as specified in the Plan. See Article X of this Disclosure Statement entitled “Confirmation of
 the Plan,” for a discussion of the conditions precedent to consummation of the Plan. “Consummation”
 refers to “substantial consummation” of the Plan, as defined in section 1101(2) of the Bankruptcy Code,
 and means (a) the transfer of all or substantially all of the property proposed by the Plan to be transferred;
 (b) assumption by the Debtors or by the successors to the Debtors under the Plan of the business or of the
 management of all or substantially all of the property dealt with by the Plan; and (c) commencement of
 distributions under the Plan.

             G.      What are the sources of Cash and other consideration required to fund the Plan?

        The Wind-Down Debtors, through the Plan Administrator, will fund distributions under the Plan
 with Cash available on the Effective Date by or for the benefit of the Debtors or Wind-Down Debtors,
 3       The Debtors do not anticipate that there will be any Allowed Section 510(b) Claims, but have included Class 8 Section
         510(b) Claims as part of the Plan out of an abundance of caution.



                                                                7
19-36300-cgm        Doc 528       Filed 11/15/19 Entered 11/15/19 18:34:19                 Main Document
                                              Pg 15 of 100


 including the remaining Sale Transaction Cash Proceeds after giving effect to the wind down process
 contemplated under the Purchase Agreement and Sale Order, and the proceeds of any non-Cash assets
 held by the Wind-Down Debtors. The Debtors have also offered to grant certain releases to Holders of
 Claims that vote to accept or do not object to the Plan.

         H.     Who are the Purchasers?

         ABG-Barneys, LLC is a wholly-owned subsidiary of B. Riley Financial, Inc. (“B. Riley”).
 B. Riley is a publicly traded, diversified financial services company which takes a collaborative approach
 to the capital raising and financial advisory needs of public and private companies and high net worth
 individuals. Headquartered in Los Angeles with offices in major U.S. financial markets, B. Riley consists
 of over 900 employees whose cross-platform expertise is mobilized to provide a myriad of financial
 solutions.

         I.     Is there potential litigation related to Confirmation of the Plan?

          Parties in interest may object to Confirmation of the Plan, which objections potentially could give
 rise to litigation. In addition, if it becomes necessary to confirm the Plan over the rejection of certain
 Classes, the Debtors may seek confirmation of the Plan notwithstanding the dissent of such rejecting
 Classes. The Bankruptcy Court may confirm the Plan pursuant to the “cramdown” provisions of the
 Bankruptcy Code, which allow the Bankruptcy Court to confirm a plan that has been rejected by an
 impaired Class if it determines that the Plan satisfies section 1129(b) of the Bankruptcy Code.
 See Article VIII.A.4 of this Disclosure Statement, entitled “The Debtors May Not Be Able to Secure
 Confirmation of the Plan.”

         J.     Will the final amount of Allowed Unsecured Claims affect the recovery of Holders of
                Allowed Unsecured Claims under the Plan?

          The Debtors’ estimate of aggregate amount of General Unsecured Claims that would be Allowed
 is up to approximately $[353.6] million. Except to the extent there is any Distributable Cash in excess of
 amounts necessary to satisfy all Allowed Other Priority Claims, if any, and after giving effect to the
 Administrative and Priority Tax Claims Recovery and Other Priority Claims Recovery, each Allowed
 General Unsecured Claim against the Debtors shall receive no distribution on account of such Allowed
 General Unsecured Claim; however, Holders of General Unsecured Claims will receive their pro rata
 share of any such excess Distributable Cash. In addition, Holders of General Unsecured Claims that vote
 to accept the Plan shall be deemed a Released Party for all purposes under the Plan. Although the
 Debtors’ estimate of Allowed General Unsecured Claims is the result of the Debtors’ and their advisors’
 careful analysis of available information, General Unsecured Claims actually asserted against the Debtors
 may be higher or lower than the Debtors’ estimate provided herein, which difference could be material.

          The projected amount of Allowed General Unsecured Claims set forth herein is subject to change
 and reflects the Debtors’ current view on potential rejection damages. Any change in the number,
 identity, or timing of actual rejected Executory Contracts and Unexpired Leases could have a material
 impact on the amount of Allowed General Unsecured Claims. To the extent that the actual amount of
 rejection damages Claims changes, the value of recoveries to Holders of Allowed General Unsecured
 Claims could change as well, and such changes could be material.

         Further, as of the Petition Date, the Debtors were parties to certain litigation matters that arose in
 the ordinary course of operating their businesses and could become parties to additional litigation in the
 future as a result of conduct that occurred prior to the Petition Date. Although the Debtors have disputed,
 are disputing, or will dispute in the future the amounts asserted by such litigation counterparties, to the


                                                       8
19-36300-cgm        Doc 528      Filed 11/15/19 Entered 11/15/19 18:34:19                Main Document
                                             Pg 16 of 100


 extent these parties are ultimately entitled to a higher amount than is reflected in the amounts estimated
 by the Debtors herein, the value of recoveries to Holders of Allowed General Unsecured Claims could
 change as well, and such changes could be material.

         Finally, the Debtors, the Plan Administrator, the Committee, or other parties in interest may
 object to certain proofs of claim, and any such objections ultimately could cause the total amount of
 Allowed General Unsecured Claims to change. These changes could affect recoveries to Holders of
 Allowed General Unsecured Claims, and such changes could be material.

         K.     Will there be releases and exculpation granted to parties in interest as part of the
                Plan?

          Yes, the Plan proposes to release the Released Parties and to exculpate the Exculpated Parties.
 The Debtors’ releases, third-party releases, and exculpation provisions included in the Plan are an integral
 part of the Debtors’ overall restructuring efforts.

         The Released Parties and the Exculpated Parties have made substantial and valuable contributions
 to the Debtors’ restructuring through efforts to negotiate and implement the Plan, which will maximize
 and preserve the value of the Debtors for the benefit of all parties in interest. Accordingly, each of the
 Released Parties and the Exculpated Parties warrants the benefit of the release and exculpation provisions.

          Importantly, (a) all Holders of Claims or Interests that vote to accept or are deemed to accept the
 Plan, (b) all Holders of Claims or Interests that abstain from voting on the Plan and who do not
 affirmatively opt out of the releases provided by the Plan by checking the box on the applicable ballot
 indicating that they opt not to grant the releases provided in the Plan, and (c) all Holders of Claims or
 Interests that vote to reject the Plan or are deemed to reject the Plan and who do not affirmatively opt out
 of the releases provided by the Plan by checking the box on the applicable ballot indicating that they opt
 not to grant the releases provided in the Plan, will be deemed to have expressly, unconditionally,
 generally, individually, and collectively released and settled all Claims and Causes of Action against the
 Debtors and the Released Parties. The releases are an integral element of the Plan.

         Based on the foregoing, the Debtors believe that the releases and exculpations in the Plan are
 necessary and appropriate and meet the requisite legal standard promulgated by the United States Court of
 Appeals for the Second Circuit. Moreover, the Debtors will present evidence at the Confirmation Hearing
 to demonstrate the basis for and propriety of the release and exculpation provisions. The release,
 exculpation, and injunction provisions that are contained in the Plan are copied in Article IV.A.20 of this
 Disclosure Statement, entitled “Releases.”

         The Debtors, including the Debtors’ disinterested directors, are conducting an independent
 investigation into certain potential claims and cause of action held by the Debtors’ estates. The release
 and related provisions set forth in the Plan remain subject to the investigation of potential claims held by
 the Debtors’ estates.

         L.     What is the deadline to vote on the Plan?

         The Voting Deadline is January 17, 2020 at 4:00 p.m. (prevailing Eastern Time).

         M.     How do I vote for or against the Plan?

        Detailed instructions regarding how to vote on the Plan are contained on the ballots distributed to
 Holders of Claims that are entitled to vote on the Plan. For your vote to be counted, your ballot must be


                                                      9
19-36300-cgm       Doc 528       Filed 11/15/19 Entered 11/15/19 18:34:19                Main Document
                                             Pg 17 of 100


 properly completed, executed, and delivered as directed, so that your ballot including your vote is
 actually received by the Debtors’ Solicitation Agent on or before the Voting Deadline, i.e.,
 January 17, 2020 at 4:00 p.m. prevailing Eastern Time. See Article IX of this Disclosure Statement,
 entitled “Solicitation and Voting Procedures.”

         N.     Why is the Bankruptcy Court holding a Confirmation Hearing?

        Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court to hold a hearing on
 confirmation of the Plan and recognizes that any party in interest may object to Confirmation of the Plan.

         O.     When is the Confirmation Hearing set to occur?

          The Bankruptcy Court has scheduled the Confirmation Hearing for January 24, 2020 at [●] [●].m.
 (prevailing Eastern Time). The Confirmation Hearing may be adjourned from time to time without
 further notice.

          Objections to Confirmation must be filed and served on the Debtors, and certain other parties, by
 no later than January 17, 2020 at 4:00 p.m. (prevailing Eastern Time) in accordance with the notice of the
 Confirmation Hearing that accompanies this Disclosure Statement and the Disclosure Statement Order.

         P.     What is the purpose of the Confirmation Hearing?

          The confirmation of a chapter 11 plan by a bankruptcy court binds the debtor, any issuer of
 securities under a plan, any person acquiring property under a plan, any creditor or equity interest holder
 of a debtor, and any other person or entity as may be ordered by the bankruptcy court in accordance with
 the applicable provisions of the Bankruptcy Code. Subject to certain limited exceptions, the order issued
 by the bankruptcy court confirming a plan discharges a debtor from any debt that arose before the
 confirmation of such plan and provides for the treatment of such debt in accordance with the terms of the
 confirmed plan.

         Q.     Who do I contact if I have additional questions with respect to this Disclosure
                Statement or the Plan?

        If you have any questions regarding this Disclosure Statement or the Plan, please contact the
 Debtors’ Solicitation Agent, Stretto, via one of the following methods:

                 By regular mail, hand delivery, or overnight mail at:
                 Stretto
                 Re: Barneys New York, Inc., et al.
                 8269 E. 23rd Avenue, Suite 275
                 Denver, CO 80238


                 By electronic mail at:
                 Barneys@stretto.com

                 By telephone (toll free) at:
                 (855) 276-9008

        Copies of the Plan, this Disclosure Statement, and any other publicly filed documents in the
 Chapter 11 Cases are available upon written request to the Solicitation Agent at the address above or by
 downloading the exhibits and documents from the website of the Solicitation Agent at

                                                     10
19-36300-cgm           Doc 528    Filed 11/15/19 Entered 11/15/19 18:34:19                Main Document
                                              Pg 18 of 100


 http://case.stretto.com/barneys (free       of   charge)   or   the   Bankruptcy     Court’s    website    at
 http://ecf.nysb.uscourts.gov (for a fee).

         R.      Do the Debtors recommend voting in favor of the Plan?

          Yes. The Debtors believe that the Plan provides for a larger distribution to the Debtors’ creditors
 than would otherwise result from any other available alternative. The Debtors believe that the Plan is in
 the best interest of all Holders of Claims or Interests, and that any other alternatives (to the extent they
 exist) fail to realize or recognize the value inherent under the Plan.

 IV.     THE DEBTORS’ PLAN

        As discussed in Article III herein, the Plan contemplates, among other things, distributions to
 Holders of Allowed Claims in accordance with its terms, followed by the Wind Down of the Wind-Down
 Debtors.

         Under the Plan, the remaining assets of the Debtors will be distributed to creditors in accordance
 with the waterfall priority payment scheme outlined therein and in accordance with the Bankruptcy Code.
 Furthermore, the Plan Administrator will take over as of the Effective Date and oversee the distributions
 under the Plan. Notably, the Plan contains certain releases for the Debtors and certain third-parties, as
 well as exculpation provisions as further discussed therein.

          The Plan shall be deemed a motion to approve the good-faith compromise and settlement of all
 such Claims, Interests, Causes of Action, and controversies pursuant to Bankruptcy Rule 9019, and the
 entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of such compromise and
 settlement under section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well as a finding by
 the Bankruptcy Court that such settlement and compromise is fair, equitable, reasonable, and in the best
 interests of the Debtors and their Estates. Subject to Article VI of the Plan, all distributions made to
 Holders of Allowed Claims and Allowed Interests (as applicable) in any Class are intended to be and shall
 be final.

         The Plan includes the following key terms, among others described herein and therein:

         A.      The Plan

                  1.      Restructuring Transactions

          On the Effective Date, to the extent not inconsistent with the Sale Transaction, the applicable
 Debtors or the Wind-Down Debtors shall enter into any transaction and shall take any actions as may be
 necessary or appropriate to effect the transactions described in the Plan, including, as applicable,
 consummation of the Sale Transaction, the issuance of all securities, notes, instruments, certificates, and
 other documents required to be issued pursuant to the Plan, one or more intercompany mergers,
 consolidations, amalgamations, arrangements, continuances, restructurings, conversions, dispositions,
 dissolutions, transfers, liquidations, spinoffs, intercompany sales, purchases, or other corporate
 transactions (collectively, the “Restructuring Transactions”). The actions to implement the Restructuring
 Transactions may include: (1) the execution and delivery of appropriate agreements or other documents
 of merger, consolidation, amalgamation, arrangement, continuance, restructuring, conversion, disposition,
 dissolution, transfer, liquidation, spinoff, sale, or purchase containing terms that are consistent with the
 terms of the Plan and that satisfy the applicable requirements of applicable law and any other terms to
 which the applicable Entities may agree; (2) the execution and delivery of appropriate instruments of
 transfer, assignment, assumption, or delegation of any asset, property, right, liability, debt, or obligation
 on terms consistent with the terms of the Plan and having other terms for which the applicable Entities

                                                      11
19-36300-cgm          Doc 528     Filed 11/15/19 Entered 11/15/19 18:34:19                 Main Document
                                              Pg 19 of 100


 agree; (3) the filing of appropriate certificates or articles of incorporation, reincorporation, formation,
 merger, consolidation, conversion, amalgamation, arrangement, continuance, or dissolution pursuant to
 applicable state or provincial law; and (4) all other actions that the applicable Entities determine to be
 necessary or appropriate, including making filings or recordings that may be required by applicable law in
 connection with the Plan.

                 2.       Sale Transaction; Sources of Consideration for Plan Distributions

         The Plan Administrator and/or the Wind-Down Debtors will fund distributions under the Plan
 with Cash held on the Effective Date by or for the benefit of the Debtors or Wind-Down Debtors,
 including the remaining Sale Transaction Cash Proceeds after giving effect to the wind down process
 contemplated under the Purchase Agreement and Sale Order, and the proceeds of any non-Cash assets
 held by the Wind-Down Debtors. Notwithstanding anything to the contrary in the Plan or in the Purchase
 Agreement, on the Effective Date, any Cause of Action not settled, released, enjoined or exculpated under
 Article VIII of the Plan on or prior to the Effective Date shall vest in the Wind-Down Debtors and shall
 be subject to administration by the Plan Administrator.

                 3.       Wind-Down Debtors

         At least one Debtor shall continue in existence after the Effective Date as the Wind-Down
 Debtors for purposes of (1) winding down the Debtors’ businesses and affairs as expeditiously as
 reasonably possible and liquidating any assets held by the Wind-Down Debtors after the Effective Date
 and after consummation of the Sale Transaction, (2) performing their obligations under the Purchase
 Agreement or any transition services agreement entered into on or after the Effective Date by and
 between the Wind-Down Debtors and the Purchasers, (3) resolving any Disputed Claims, (4) paying
 Allowed Claims, (5) filing appropriate tax returns, and (6) administering the Plan in an efficacious
 manner. The Wind-Down Debtors shall be deemed to be substituted as the party-in-lieu of the Debtors in
 all matters, including (1) motions, contested matters, and adversary proceedings pending in the
 Bankruptcy Court, and (2) all matters pending in any courts, tribunals, forums, or administrative
 proceedings outside of the Bankruptcy Court, in each case without the need or requirement for the Plan
 Administrator to file motions or substitutions of parties or counsel in each such matter.

          On the Effective Date, any Estate non-Cash assets remaining shall vest in the Wind-Down
 Debtors for the purpose of liquidating the Estates and Consummating the Plan. Such assets shall be held
 free and clear of all liens, claims, and interests of Holders of Claims and Interests, except as otherwise
 provided in the Plan. Any distributions to be made under the Plan from such assets shall be made by the
 Plan Administrator or its designee. The Wind-Down Debtors and the Plan Administrator shall be deemed
 to be fully bound by the terms of the Plan and the Confirmation Order.

                 4.       Plan Administrator

         The Plan Administrator shall act for the Wind-Down Debtors in the same fiduciary capacity as
 applicable to a board of managers and officers, subject to the provisions in the Plan (and all certificates of
 formation, membership agreements, and related documents are deemed amended by the Plan to permit
 and authorize the same). On the Effective Date, the authority, power, and incumbency of the persons
 acting as managers and officers of the Wind-Down Debtors shall be deemed to have resigned, solely in
 their capacities as such, and a representative of the Plan Administrator shall be appointed as the sole
 manager and sole officer of the Wind-Down Debtors and shall succeed to the powers of the Wind-Down
 Debtors’ managers and officers. From and after the Effective Date, the Plan Administrator shall be the
 sole representative of, and shall act for, the Wind-Down Debtors. For the avoidance of doubt, the
 foregoing shall not limit the authority of the Wind-Down Debtors or the Plan Administrator, as


                                                      12
19-36300-cgm          Doc 528    Filed 11/15/19 Entered 11/15/19 18:34:19                 Main Document
                                             Pg 20 of 100


 applicable, to continue the employment any former manager or officer, including pursuant to the Purchase
 Agreement or any transition services agreement entered into on or after the Effective Date by and
 between the Wind-Down Debtors and the Purchasers.

         The powers of the Plan Administrator shall include any and all powers and authority to
 implement the Plan and to make distributions thereunder and Wind Down the businesses and affairs of the
 Debtors and the Wind-Down Debtors, as applicable, including: (1) liquidating, receiving, holding,
 investing, supervising, and protecting the assets of the Wind-Down Debtors remaining after
 consummation of the Sale Transaction; (2) taking all steps to execute all instruments and documents
 necessary to effectuate the distributions to be made under the Plan; (3) making distributions as
 contemplated under the Plan; (4) establishing and maintaining bank accounts in the name of the Wind-
 Down Debtors; (5) subject to the terms set forth herein, employing, retaining, terminating, or replacing
 professionals to represent it with respect to its responsibilities or otherwise effectuating the Plan to the
 extent necessary; (6) paying all reasonable fees, expenses, debts, charges, and liabilities of the Wind-
 Down Debtors; (7) administering and paying taxes of the Wind-Down Debtors, including filing tax
 returns; (8) representing the interests of the Wind-Down Debtors before any taxing authority in all
 matters, including any action, suit, proceeding or audit; and (9) exercising such other powers as may be
 vested in it pursuant to order of the Bankruptcy Court or pursuant to the Plan, or as it reasonably deems to
 be necessary and proper to carry out the provisions of the Plan.

         The Plan Administrator may resign at any time upon 30 days’ written notice delivered to the
 Bankruptcy Court, provided that such resignation shall only become effective upon the appointment of a
 permanent or interim successor Plan Administrator. Upon its appointment, the successor Plan
 Administrator, without any further act, shall become fully vested with all of the rights, powers, duties, and
 obligations of its predecessor and all responsibilities of the predecessor Plan Administrator relating to the
 Wind-Down Debtors shall be terminated.

                 5.       Appointment of the Plan Administrator

         The Plan Administrator shall be appointed by the Debtors in consultation with the Committee and
 the Purchasers. The Plan Administrator shall retain and have all the rights, powers, and duties necessary
 to carry out his or her responsibilities under this Plan, and as otherwise provided in the Confirmation
 Order.

                 6.       Retention of Professionals

         The Plan Administrator shall have the right to retain the services of attorneys, accountants, and
 other professionals that, in the discretion of the Plan Administrator, are necessary to assist the Plan
 Administrator in the performance of his or her duties. The reasonable fees and expenses of such
 professionals shall be paid by the Wind-Down Debtors, upon the monthly submission of statements to the
 Plan Administrator. The payment of the reasonable fees and expenses of the Plan Administrator’s
 retained professionals shall be made in the ordinary course of business and shall not be subject to the
 approval of the Bankruptcy Court.

                 7.       Compensation of the Plan Administrator

         The Plan Administrator’s compensation, on a post-Effective Date basis, shall be as described in
 the Plan Supplement.




                                                      13
19-36300-cgm          Doc 528     Filed 11/15/19 Entered 11/15/19 18:34:19                 Main Document
                                              Pg 21 of 100


                 8.       Post Effective Date Reserve

         The Plan Administrator shall be authorized to establish and fund a Post Effective Date Reserve
 with an amount of Distributable Cash it deems necessary or appropriate to satisfy future costs and
 expenses necessary for the implementation of the Plan and discharge of its duties thereunder. The Post
 Effective Date Reserve shall be used by the Plan Administrator solely to satisfy the distributions set forth
 herein, the expenses of the Wind-Down Debtors and the Plan Administrator as set forth in the Plan;
 provided that all costs and expenses associated with the winding up of the Wind-Down Debtors and the
 storage of records and documents shall constitute expenses of the Wind-Down Debtors and shall be paid
 from the Post Effective Date Reserve. The Plan Administrator may create reserve specific amounts from
 the Post Effective Date Reserve in accordance with its business judgment. In no event shall the Plan
 Administrator be required or permitted to use its personal funds or assets for such purposes.

                 9.       Wind Down

         On and after the Effective Date, the Plan Administrator will be authorized to implement the Plan
 and any applicable orders of the Bankruptcy Court, and the Plan Administrator shall have the power and
 authority to take any action necessary to Wind Down and dissolve the Estates.

         As soon as practicable after the Effective Date, the Plan Administrator shall cause the Debtors to
 comply with, and abide by, the terms of the Purchase Agreement and take such other actions as the Plan
 Administrator may determine to be necessary or desirable to carry out the purposes of the Plan. Except to
 the extent necessary to complete the Wind Down of any remaining assets or operations from and after the
 Effective Date the Debtors (1) for all purposes shall be deemed to have withdrawn their business
 operations from any state in which the Debtors were previously conducting, or are registered or licensed
 to conduct, their business operations, and shall not be required to file any document, pay any sum, or take
 any other action in order to effectuate such withdrawal, (2) shall be deemed to have cancelled pursuant to
 this Plan all Interests, and (3) shall not be liable in any manner to any taxing authority for franchise,
 business, license, or similar taxes accruing on or after the Effective Date.

        The filing of the final monthly report (for the month in which the Effective Date occurs) and all
 subsequent quarterly reports shall be the responsibility of the Plan Administrator.

        After completion of the Wind Down, any remaining cash of the Debtors shall be distributed in
 accordance with the priority scheme under the Plan.

                 10.      Plan Administrator Exculpation, Indemnification, Insurance, and Liability
                          Limitation

         The Plan Administrator and all professionals retained by the Plan Administrator, each in their
 capacities as such, shall be deemed exculpated and indemnified, except for fraud, willful misconduct, or
 gross negligence, in all respects by the Wind-Down Debtors. The Plan Administrator may obtain, at the
 expense of the Wind-Down Debtors, commercially reasonable liability or other appropriate insurance
 with respect to the indemnification obligations of the Wind-Down Debtors. The Plan Administrator may
 rely upon written information previously generated by the Debtors.

                 11.      Tax Returns

         After the Effective Date, the Plan Administrator shall complete and file all final or otherwise
 required federal, state, and local tax returns for each of the Debtors, and, pursuant to section 505(b) of the
 Bankruptcy Code, may request an expedited determination of any unpaid tax liability of such Debtor or



                                                      14
19-36300-cgm        Doc 528      Filed 11/15/19 Entered 11/15/19 18:34:19                Main Document
                                             Pg 22 of 100


 its Estate for any tax incurred during the administration of such Debtor’s Chapter 11 Case, as determined
 under applicable tax laws.

                 12.     Dissolution of the Debtors and Wind-Down Debtors

           On or after the Effective Date, the Plan Administrator may File a certification with the
 Bankruptcy Court that it has substantially administered the Plan for any Debtor, other than Debtor
 Barneys, and such Debtor shall be deemed dissolved without further order of the Bankruptcy Court or
 action by the Plan Administrator, including the filing of any documents with the secretary of state for the
 state in which such dissolved Debtor(s) are formed or any other jurisdiction. With respect to Debtor
 Barneys, the Plan Administrator may File a certification with the Bankruptcy Court that all distributions
 having been made and completion of all its duties under the Plan and entry of a final decree closing the
 last of the Chapter 11 Cases, the Wind-Down Debtors shall be deemed to be dissolved without any further
 action by the Wind-Down Debtors, including the filing of any documents with the secretary of state for
 the state in which the Wind-Down Debtors are formed or any other jurisdiction. The Plan Administrator
 is authorized to take all necessary or appropriate actions to dissolve the Wind-Down Debtors in and
 withdraw the Wind-Down Debtors from applicable states.

                 13.     Cancellation of Securities and Agreements

          Upon the Effective Date: (1) the obligations of the Debtors under the Prepetition Credit
 Documents and any other certificate, Security, share, note, bond, indenture, purchase right, option,
 warrant, or other instrument or document directly or indirectly evidencing or creating any indebtedness or
 obligation of or ownership interest in the Debtors giving rise to any Claim or Interest (except such
 certificates, notes, or other instruments or documents evidencing indebtedness or obligation of or
 ownership interest in the Debtors that are Reinstated pursuant to the Plan) shall be cancelled solely as to
 the Debtors and their affiliates, and the Wind-Down Debtors shall not have any continuing obligations
 thereunder; and (2) the obligations of the Debtors and their affiliates pursuant, relating, or pertaining to
 any agreements, indentures, certificates of designation, bylaws, or certificate or articles of incorporation
 or similar documents governing the shares, certificates, notes, bonds, indentures, purchase rights, options,
 warrants, or other instruments or documents evidencing or creating any indebtedness or obligation of or
 ownership interest in the Debtors (except such agreements, certificates, notes, or other instruments
 evidencing indebtedness or obligation of or ownership interest in the Debtors that are specifically
 Reinstated pursuant to the Plan) shall be released and settled.

                 14.     Corporate Action

         Upon the Effective Date, all actions contemplated under the Plan, regardless of whether taken
 before, on or after the Effective Date, shall be deemed authorized and approved in all respects, including:
 (1) implementation of the Restructuring Transactions and (2) all other actions contemplated under the
 Plan (whether to occur before, on, or after the Effective Date). All matters provided for in the Plan or
 deemed necessary or desirable by the Debtors before, on, or after the Effective Date involving the
 corporate structure of the Debtors or the Wind-Down Debtors, and any corporate action required by the
 Debtors or the Wind-Down Debtors in connection with the Plan or corporate structure of the Debtors or
 Wind-Down Debtors shall be deemed to have occurred and shall be in effect on the Effective Date,
 without any requirement of further action by the security holders, directors, manages, or officers of the
 Debtors or the Wind-Down Debtors. Before, on, or after the Effective Date, the appropriate officers of
 the Debtors or the Wind-Down Debtors, as applicable, shall be authorized to issue, execute, and deliver
 the agreements, documents, securities, and instruments contemplated under the Plan (or necessary or
 desirable to effect the transactions contemplated under the Plan) in the name of and on behalf of the



                                                     15
19-36300-cgm        Doc 528       Filed 11/15/19 Entered 11/15/19 18:34:19                  Main Document
                                              Pg 23 of 100


 Wind-Down Debtors. The authorizations and approvals contemplated by Article IV.K of the Plan shall
 be effective notwithstanding any requirements under non-bankruptcy law.

                  15.     Effectuating Documents; Further Transactions

         On and after the Effective Date, the Plan Administrator is authorized to and may issue, execute,
 deliver, file, or record such contracts, Securities, instruments, releases, and other agreements or
 documents and take such actions as may be necessary or appropriate to effectuate, implement, and further
 evidence the terms and conditions of the Plan, the Restructuring Transactions, and the Securities issued
 pursuant to the Plan in the name of and on behalf of the Wind-Down Debtors, without the need for any
 approvals, authorization, or consents except for those expressly required pursuant to the Plan.

                  16.     Section 1146 Exemption

          To the extent permitted by section 1146(a) of the Bankruptcy Code, any transfers (whether from a
 Debtor to a Wind-Down Debtor or to any other Person) of property under the Plan or pursuant to: (1) the
 issuance, distribution, transfer, or exchange of any debt, equity security, or other interest in the Debtors or
 the Wind-Down Debtors; (2) the Restructuring Transactions; (3) the creation, modification, consolidation,
 termination, refinancing, and/or recording of any mortgage, deed of trust, or other security interest, or the
 securing of additional indebtedness by such or other means; (4) the making, assignment, or recording of
 any lease or sublease; or (5) the making, delivery, or recording of any deed or other instrument of transfer
 under, in furtherance of, or in connection with, the Plan, including any deeds, bills of sale, assignments, or
 other instrument of transfer executed in connection with any transaction arising out of, contemplated by,
 or in any way related to the Plan, shall not be subject to any document recording tax, stamp tax,
 conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer tax, mortgage recording tax,
 Uniform Commercial Code filing or recording fee, regulatory filing or recording fee, or other similar tax
 or governmental assessment, and upon entry of the Confirmation Order, the appropriate state or local
 governmental officials or agents shall forgo the collection of any such tax or governmental assessment
 and accept for filing and recordation any of the foregoing instruments or other documents without the
 payment of any such tax, recordation fee, or governmental assessment. All filing or recording officers (or
 any other Person with authority over any of the foregoing), wherever located and by whomever
 appointed, shall comply with the requirements of section 1146(c) of the Bankruptcy Code, shall forgo the
 collection of any such tax or governmental assessment, and shall accept for filing and recordation any of
 the foregoing instruments or other documents without the payment of any such tax or governmental
 assessment.

                  17.     Preservation of Causes of Action

         In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article VIII of the
 Plan, the Wind-Down Debtors, as applicable, shall retain and may enforce all rights to commence and
 pursue, as appropriate, any and all Causes of Action, whether arising before or after the Petition Date,
 including any actions specifically enumerated in the Schedule of Retained Causes of Action, and the
 Wind-Down Debtors’ rights to commence, prosecute, or settle such Causes of Action shall be preserved
 notwithstanding the occurrence of the Effective Date, other than the Causes of Action released by the
 Debtors pursuant to the releases and exculpations contained in the Plan, including in Article VIII thereof.

         The Wind-Down Debtors may pursue such Causes of Action, as appropriate, in accordance with
 the best interests of the Wind-Down Debtors. No Entity may rely on the absence of a specific
 reference in the Plan, the Plan Supplement, or the Disclosure Statement to any Cause of Action
 against it as any indication that the Debtors or the Wind-Down Debtors, as applicable, will not
 pursue any and all available Causes of Action against it. The Debtors or the Wind-Down Debtors,
 as applicable, expressly reserve all rights to prosecute any and all Causes of Action against any

                                                       16
19-36300-cgm        Doc 528      Filed 11/15/19 Entered 11/15/19 18:34:19                Main Document
                                             Pg 24 of 100


 Entity, except as otherwise expressly provided in the Plan, including Article VIII of the Plan.
 Unless any Causes of Action against an Entity are expressly waived, relinquished, exculpated, released,
 compromised, or settled in the Plan or a Bankruptcy Court order, the Wind-Down Debtors expressly
 reserve all Causes of Action, for later adjudication, and, therefore, no preclusion doctrine, including the
 doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial,
 equitable, or otherwise), or laches, shall apply to such Causes of Action upon, after, or as a consequence
 of the Confirmation or Consummation.

          The Wind-Down Debtors reserve and shall retain such Causes of Action notwithstanding the
 rejection or repudiation of any Executory Contract or Unexpired Lease during the Chapter 11 Cases or
 pursuant to the Plan. In accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of
 Action that a Debtor may hold against any Entity shall vest in the Wind-Down Debtors, except as
 otherwise expressly provided in the Plan, including Article VIII of the Plan. The applicable Wind-Down
 Debtors, through their authorized agents or representatives, shall retain and may exclusively enforce any
 and all such Causes of Action. The Wind-Down Debtors shall have the exclusive right, authority, and
 discretion to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise, release,
 withdraw, or litigate to judgment any such Causes of Action and to decline to do any of the foregoing
 without the consent or approval of any third party or further notice to or action, order, or approval of the
 Bankruptcy Court.

                 18.     Closing the Chapter 11 Cases

         Upon the occurrence of the Effective Date, all of the Chapter 11 Cases, except for the Chapter 11
 Case of Debtor Barneys, shall be deemed closed, and all contested matters relating to each of the Debtors,
 including objections to Claims, shall be administered and heard in the Chapter 11 Case of Barneys.

          When all Disputed Claims have become Allowed or Disallowed and all remaining Cash has been
 distributed in accordance with the Plan, the Plan Administrator shall seek authority from the Bankruptcy
 Court to close the Chapter 11 Case of Barneys in accordance with the Bankruptcy Code and the
 Bankruptcy Rules.

                 19.     Recoveries to Certain Holders of Claims and Interests

        The recoveries to Holders of Claims and Interests is described in Article III.D of this Disclosure
 Statement, entitled “What will I receive from the Debtors if the Plan is consummated?”

                 20.     Releases

          The Plan contains certain releases, as described in Article III.K of this Disclosure Statement,
 entitled “Will there be releases and exculpation granted to parties in interest as part of the Plan?” The
 release, exculpation, and injunction provisions that are contained in the Plan are copied in pertinent part
 below.

 B.      Release of Liens

         Except as otherwise provided in the Plan, the Plan Supplement, or any contract,
 instrument, release, or other agreement or document created pursuant to the Plan, on the Effective
 Date and concurrently with the applicable distributions made pursuant to the Plan and, in the case
 of a Secured Claim, satisfaction in full of the portion of the Secured Claim that is Allowed as of the
 Effective Date and required to be satisfied pursuant to the Plan, except for Other Secured Claims
 that the Debtors elect to reinstate in accordance with Article III.B.1 hereof, all mortgages, deeds of
 trust, Liens, pledges, or other security interests against any property of the Estates shall be fully


                                                     17
19-36300-cgm       Doc 528      Filed 11/15/19 Entered 11/15/19 18:34:19              Main Document
                                            Pg 25 of 100


 released, settled, compromised, and satisfied and all of the right, title, and interest of any holder of
 such mortgages, deeds of trust, Liens, pledges, or other security interests shall revert automatically
 to the applicable Debtor and its successors and assigns. Any Holder of such Secured Claim (and
 the applicable agents for such Holder) shall be authorized and directed to release any collateral or
 other property of any Debtor (including any cash collateral and possessory collateral) held by such
 Holder (and the applicable agents for such Holder), and to take such actions as may be reasonably
 requested by the Wind-Down Debtors to evidence the release of such Lien, including the execution,
 delivery, and filing or recording of such releases. The presentation or filing of the Confirmation
 Order to or with any federal, state, provincial, or local agency or department shall constitute good
 and sufficient evidence of, but shall not be required to effect, the termination of such Liens.

 C.     Releases by the Debtors

         Effective as of the Effective Date, for good and valuable consideration, the adequacy of
 which is hereby confirmed, each Released Party is deemed released by each and all of the Debtors,
 the Wind-Down Debtors, and their Estates, in each case on behalf of themselves and their
 respective successors, assigns, and representatives, and any and all other Entities who may purport
 to assert any Cause of Action, directly or derivatively, by, through, for, or because of the foregoing
 Entities, from any and all Claims, obligations, rights, suits, damages, Causes of Action, remedies,
 and liabilities whatsoever, including any derivative claims, asserted or assertable on behalf of any
 of the Debtors, the Wind-Down Debtors, or their Estates, as applicable, whether known or
 unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that
 the Debtors, the Wind-Down Debtors, or their Estates or affiliates would have been legally entitled
 to assert in their own right (whether individually or collectively) or on behalf of the Holder of any
 Claim against, or Interest in, a Debtor or other Entity, based on or relating to, or in any manner
 arising from, in whole or in part, the Debtors, the purchase, sale, or rescission of the purchase or
 sale of any security of the Debtors or the Wind-Down Debtors, the subject matter of, or the
 transactions or events giving rise to, any Claim or Interest that is treated in the Plan, the business
 or contractual arrangements between any Debtor and any Released Party, the Debtors’ in- or out-
 of-court restructuring efforts, intercompany transactions, the Prepetition Credit Documents, the
 Restructuring Transactions, the sale and marketing process, the Store Closing Sales, the Chapter
 11 Cases, the formulation, preparation, dissemination, negotiation, filing, or consummation of the
 Disclosure Statement, the DIP Facilities, the DIP Credit Agreement, the Sale Transaction, the Plan
 (including, for the avoidance of doubt, the Plan Supplement), or any Restructuring Transaction,
 contract, instrument, release, or other agreement or document created or entered into in connection
 with the Disclosure Statement, the DIP Facilities, or the Plan, the filing of the Chapter 11 Cases, the
 pursuit of Confirmation, the pursuit of Consummation, the administration and implementation of
 the Plan, including the issuance or distribution of securities pursuant to the Plan, or the
 distribution of property under the Plan or any other related agreement, or upon any other act or
 omission, transaction, agreement, event, or other occurrence taking place on or before the Effective
 Date; provided that any right to enforce the Plan and Confirmation Order is not so released.
 Notwithstanding anything herein, certain of the releases set forth above are subject to concluding
 an independent investigation undertaken by the Debtors’ disinterested directors. Without limiting
 the foregoing, neither the Debtors nor the Wind-Down Debtors, as applicable, shall pursue any
 claims against the Released Parties other than those incurred in the ordinary course of business.


        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
 pursuant to Bankruptcy Rule 9019, of the releases described in this Article VIII.D by the Debtors,
 which includes by reference each of the related provisions and definitions contained in this Plan,
 and further, shall constitute the Bankruptcy Court’s finding that each release described in this


                                                   18
19-36300-cgm       Doc 528     Filed 11/15/19 Entered 11/15/19 18:34:19              Main Document
                                           Pg 26 of 100


 Article VIII.D is: (1) in exchange for the good and valuable consideration provided by the Released
 Parties, (2) a good-faith settlement and compromise of such Claims; (3) in the best interests of the
 Debtors and all Holders of Claims and Interests; (4) fair, equitable, and reasonable; (5) given and
 made after due notice and opportunity for hearing; and (6) a bar to any of the Debtors or Wind-
 Down Debtors or their respective Estates asserting any claim, Cause of Action, or liability related
 thereto, of any kind whatsoever, against any of the Released Parties or their property.

 D.     Third-Party Release

         Effective as of the Effective Date, in exchange for good and valuable consideration,
 including the obligations of the Debtors under the Plan and the contributions of the Released
 Parties to facilitate and implement the Plan, to the fullest extent permissible under applicable law,
 as such law may be extended or integrated after the Effective Date, each of the Releasing Parties
 shall be deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever, released
 each Debtor, Wind-Down Debtor, and Released Party from any and all any and all Claims,
 interests, obligations, rights, suits, damages, Causes of Action, remedies, and liabilities whatsoever,
 whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity,
 or otherwise, including any derivative claims, asserted or assertable on behalf of any of the Debtors,
 the Wind-Down Debtors, or their Estates, that such Entity would have been legally entitled to assert
 (whether individually or collectively), based on or relating to, or in any manner arising from, in
 whole or in part, the Debtors, the purchase, sale, or rescission of the purchase or sale of any
 security of the Debtors or the Wind-Down Debtors, the subject matter of, or the transactions or
 events giving rise to, any Claim or Interest that is treated in the Plan, the business or contractual
 arrangements between any Debtor and any Released Party, the Debtors’ in- or out-of-court
 restructuring efforts, intercompany transactions, the Prepetition Credit Documents, the
 Restructuring Transactions, the sale and marketing process, the Store Closing Sales, the Chapter
 11 Cases, the formulation, preparation, dissemination, negotiation, filing, or consummation of the
 Disclosure Statement, the DIP Facilities, the DIP Credit Documents, the Sale Transaction, the Plan
 (including, for the avoidance of doubt, the Plan Supplement), or any Restructuring Transaction,
 contract, instrument, release, or other agreement or document created or entered into in connection
 with the Disclosure Statement, the DIP Facilities, the DIP Credit Documents, or the Plan, the filing
 of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
 administration and implementation of the Plan, including the issuance or distribution of securities
 pursuant to the Plan, or the distribution of property under the Plan or any other related
 agreement, or upon any other related act or omission, transaction, agreement, event, or other
 occurrence taking place on or before the Effective Date; provided that any right to enforce the Plan
 and Confirmation Order is not so released.

         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
 pursuant to Bankruptcy Rule 9019, of the releases described in this Article VIII.E, which includes
 by reference each of the related provisions and definitions contained in this Plan, and further, shall
 constitute the Bankruptcy Court’s finding that each release described in this Article VIII.E is:
 (1) in exchange for the good and valuable consideration provided by the Released Parties, (2) a
 good-faith settlement and compromise of such Claims; (3) in the best interests of the Debtors and
 all Holders of Claims and Interests; (4) fair, equitable, and reasonable; (5) given and made after
 due notice and opportunity for hearing; and (6) a bar to any of the Debtors or Wind-Down Debtors
 or their respective Estates asserting any claim, Cause of Action, or liability related thereto, of any
 kind whatsoever, against any of the Released Parties or their property.




                                                   19
19-36300-cgm       Doc 528     Filed 11/15/19 Entered 11/15/19 18:34:19              Main Document
                                           Pg 27 of 100


 E.     Exculpation

          Notwithstanding anything herein to the contrary, the Exculpated Parties shall neither have
 nor incur, and each Exculpated Party is released and exculpated from, any liability to any Holder
 of a Cause of Action, Claim, or Interest for any act or omission in connection with, relating to, or
 arising out of, the Chapter 11 Cases, consummation of the Sale Transaction, the formulation,
 preparation, dissemination, negotiation, filing, or consummation of the Disclosure Statement, the
 Plan, the DIP Facilities, the DIP Credit Documents, or any Restructuring Transaction, contract,
 instrument, release or other agreement or document created or entered into in connection with the
 Disclosure Statement or the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation,
 the pursuit of Consummation, the administration and implementation of the Plan, including the
 issuance of securities pursuant to the Plan or the distribution of property under the Plan or any
 other related agreement (whether or not such issuance or distribution occurs following the Effective
 Date), negotiations regarding or concerning any of the foregoing, or the administration of the Plan
 or property to be distributed hereunder, except for actions determined by Final Order to have
 constituted actual fraud or gross negligence, but in all respects such Entities shall be entitled to
 reasonably rely upon the advice of counsel with respect to their duties and responsibilities pursuant
 to the Plan. The Exculpated Parties have, and upon completion of the Plan shall be deemed to
 have, participated in good faith and in compliance with the applicable laws with regard to the
 solicitation of votes and distribution of consideration pursuant to the Plan and, therefore, are not,
 and on account of such distributions shall not be, liable at any time for the violation of any
 applicable law, rule, or regulation governing the solicitation of acceptances or rejections of the Plan
 or such distributions made pursuant to the Plan.

 F.     Injunction

         Except as otherwise expressly provided in the Plan or for obligations issued or required to
 be paid pursuant to the Plan or the Confirmation Order, all Entities who have held, hold, or may
 hold Claims or Interests that have been released, satisfied, or are subject to exculpation are
 permanently enjoined, from and after the Effective Date, from taking any of the following actions
 against, as applicable, the Debtors, the Wind-Down Debtors, the Exculpated Parties, or the
 Released Parties: (1) commencing or continuing in any manner any action or other proceeding of
 any kind on account of or in connection with or with respect to any such Claims or Interests; (2)
 enforcing, attaching, collecting, or recovering by any manner or means any judgment, award,
 decree, or order against such Entities on account of or in connection with or with respect to any
 such Claims or Interests; (3) creating, perfecting, or enforcing any encumbrance of any kind
 against such Entities or the property or the estates of such Entities on account of or in connection
 with or with respect to any such Claims or Interests; (4) asserting any right of setoff, subrogation,
 or recoupment of any kind against any obligation due from such Entities or against the property of
 such Entities on account of or in connection with or with respect to any such Claims or Interests
 unless such Holder has Filed a motion requesting the right to perform such setoff on or before the
 Effective Date, and notwithstanding an indication of a Claim or Interest or otherwise that such
 Holder asserts, has, or intends to preserve any right of setoff pursuant to applicable law or
 otherwise; and (5) commencing or continuing in any manner any action or other proceeding of any
 kind on account of or in connection with or with respect to any such Claims or Interests released or
 settled pursuant to the Plan.

         Upon entry of the Confirmation Order, all Holders of Claims and Interests and their
 respective current and former employees, agents, officers, directors, principals, and direct and
 indirect affiliates shall be enjoined from taking any actions to interfere with the implementation or
 Consummation of the Plan. Each Holder of an Allowed Claim or Allowed Interest, as applicable,


                                                   20
19-36300-cgm        Doc 528      Filed 11/15/19 Entered 11/15/19 18:34:19                 Main Document
                                             Pg 28 of 100


 by accepting, or being eligible to accept, distributions under or Reinstatement of such Claim or
 Interest, as applicable, pursuant to the Plan, shall be deemed to have consented to the injunction
 provisions set forth in this Article VIII.G of the Plan.

         For more detail, see Article VIII of the Plan, entitled “Settlement, Release, Injunction, and
 Related Provisions,” which is incorporated herein by reference.

 V.      THE DEBTORS’             CORPORATE          HISTORY,        STRUCTURE,         AND      BUSINESS
         OVERVIEW

         A.     Barneys’ Corporate History

          Originally conceived in 1923 when Barney Pressman pawned his wife’s engagement ring to lease
 a small Manhattan store with 200 feet of frontage at the corner of Seventh Avenue and 17th Street,
 Barneys has grown from a downtown Manhattan-based men’s retailer into an international arbiter of high
 style for both women and men and an iconic fashion institution. Throughout the 1970s, Barneys became
 renowned for discovering and developing new and innovative design talent. The once-local specialty
 retailer garnered acclaim for its ability to push the fashion industry forward by opening its doors to
 mesmerizing collections from the world’s top designers, including women’s and men’s ready-to-wear,
 accessories, shoes, jewelry, cosmetics, fragrances, and gifts for the home.

         In the late 1980s, Barneys sought to expand its business outside Manhattan by developing a
 national chain of department stores. To secure the financing necessary for this endeavor, Barneys
 partnered with Isetan Co. (“Isetan”), one of Japan’s largest retailers and a leading department store chain
 in Tokyo. Under this arrangement, Barneys was to provide Isetan with expertise in merchandising and
 store design in exchange for the financing needed to construct stores in New York, Chicago, and Beverly
 Hills. In 1993, Barneys achieved a corporate milestone when it opened its first store outside Manhattan,
 in Beverly Hills. By the mid-1990s, however, Barneys became entangled in a dispute with Isetan with
 respect to its capital investment in Barneys. The dispute culminated in Barneys’ voluntary chapter 11
 petition in 1996 and its contemporaneous lawsuit against Isetan to recoup millions in real estate
 payments.

          When Barneys completed its chapter 11 reorganization in 1998, it received approximately $62
 million in new capital from former unsecured creditors, Bay Harbour Management L.C. (“Bay Harbour”)
 and Whippoorwill Associates Inc. (“Whippoorwill”), in exchange for over 70% of Barneys’ reorganized
 equity. The reorganization plan also resolved Barneys’ dispute with Isetan. Bay Harbour and
 Whippoorwill retained control of Barneys until 2004, when both controlling shareholders sold their
 interest in Barneys to Jones Apparel Group, Inc. (“Jones”) for approximately $294 million in cash and
 Jones’ assumption of approximately $106 million in debt.

          Three years after purchasing Barneys, Jones sold its interest in Barneys to certain funds related to
 Istithmar World (“Istithmar”) on August 8, 2007, pursuant to an amended and restated definitive stock
 purchase agreement for approximately $942 million in cash. Leveraged financing funded slightly over
 half of the purchase price. In early March 2012, Barneys, represented by Kirkland & Ellis LLP (“K&E”)
 and Blackstone Group LP, completed a consensual out-of-court restructuring among Barneys, Perry
 Capital, LLC (“Perry Capital”), the Yucaipa Companies, LLC (“Yucaipa”), and Istithmar, designed to
 permit each class of creditors to receive a recovery consistent with their own view of the value of
 Barneys. In May 2012, Barneys struck a deal with Perry Capital that reduced its debt from approximately
 $590 million to approximately $50 million, and turned Perry Capital into its majority owner along with
 Yucaipa and Istithmar holding minority positions. As described below, these parties remain the Debtors’
 sole equity holders. The chart below depicts the Debtors’ current corporate structure.



                                                      21
19-36300-cgm        Doc 528       Filed 11/15/19 Entered 11/15/19 18:34:19                 Main Document
                                              Pg 29 of 100




         As of the date hereof, the Debtors’ senior management includes Mohsin Y. Meghji, Chief
 Restructuring Officer and Grace Fu, Executive Vice President of Human Resources and General Counsel.
 The members of the board of directors for Barneys New York, Inc. include Richard Perry, Mark Lee,
 Robert C. Beyer, Stephanie Bond, Martin L. Edelman, and Simon Harland.

         B.     The Debtors’ Business Operations

        Barneys operated a network of fine specialty retail stores and outlets across three business
 channels: (a) flagship stores; (b) warehouse stores; and (c) digital platforms.

          As of the Petition Date, Barneys leased its flagship stores in New York City, Beverly Hills,
 Chicago, Boston, San Francisco, Seattle, and Las Vegas. Comprising well over half of total consolidated
 sales, the Debtors’ thirteen flagship stores constituted the key component of Barneys’ core business. In
 recent years, Barneys remodeled its legacy flagship stores with a focus on growing sales through a
 revamped merchandise assortment and improved shopping environment. Several flagship stores also
 featured a “Fred’s” restaurant, which the Debtors owned and operated.

         As of the Petition Date, Barneys operated approximately nine warehouse stores nationwide. The
 warehouse stores allow Barneys to efficiently transfer designer merchandise from its flagship stores to an
 off-price setting, thus attracting a lower price point customer base. Most of Barneys’ peers utilize similar
 supply chain logistics to liquidate excess inventory.

         As of the Petition Date, Barneys maintained two e-commerce websites, www.Barneys.com and
 www.BarneysWarehouse.com, and mobile applications across a variety of digital platforms. To keep
 apace of the rise of online retail, Barneys has historically invested significantly into its digital presence.
 Barneys’ online business has steadily developed into a profitable and promising revenue channel. Most


                                                      22
19-36300-cgm             Doc 528     Filed 11/15/19 Entered 11/15/19 18:34:19                          Main Document
                                                 Pg 30 of 100


 recently, Barneys achieved rapid digital sales growth of 12.4% in FY 2018, with e-commerce constituting
 approximately 30% of Barneys’ revenue.

         Since the Petition Date, the Debtors closed fifteen store locations. Following the Sale
 Transaction, the Purchasers have commenced store closing procedures with respect to the remaining
 stores. The Purchasers, however, reserve the right to continue operating such and/or certain remaining
 stores under the Purchase Agreement in their sole discretion.

         C.       The Debtors’ Cost Structure

                   (i)       Supply Chain

        The Debtors maintain an integrated supply chain aimed at ensuring the uninterrupted flow of
 fresh merchandise to their brick-and-mortar locations. Generally, the Debtors contract with various
 domestic vendors to design and source the merchandise from foreign manufacturers. In limited
 circumstances, the Debtors contract with foreign manufacturers directly. Depending on the nature of the
 Debtors’ arrangement with a given vendor or manufacturer, the Debtors ship the merchandise to a
 domestic warehouse that serves as the Debtors’ distribution center.

         D.       Employee Compensation and Benefits

          The Debtors employ approximately 1,600 employees, including approximately 1,450 full-time
 employees and approximately 150 part-time employees (collectively, the “Employees”). Approximately
 800 of the Debtors’ employees are members of a labor union (collectively, the “Union Employees”).4
 The Debtors offer their employees the ability to participate in a number of insurance and benefits
 programs, including, among other programs, medical, prescription drug, dental, and vision plans, flexible
 benefits plans, workers’ compensation, life insurance, accidental death and dismemberment insurance,
 disability benefits, retirement plans, and other employee benefit plans. Pursuant to the transactions
 contemplated under the Sale Transaction, including a reduced if not eliminated physical store footprint,
 the Debtors anticipate further reductions to the workforce.

         E.       Real Estate Obligations

          The Debtors leased all of their store locations. The majority of the Debtors’ leased premises
 resided in New York, consisting of (a) their corporate headquarters, (b) two New York City flagship
 stores, including their historic Madison Avenue location, (c) two warehouse stores, including their Central
 Valley, New York location, (d) a web studio, and (e) a visual arts studio.

          Recognizing the need to right-size their store footprint to align with industry conditions, the
 Debtors’ management team and advisors undertook an extensive analysis of the Debtors’ existing store
 footprint to determine if (and how many) stores the Debtors should close in connection with their broader
 financial and operational restructuring initiatives. Since the Petition Date, the Debtors’ management team
 and advisors ultimately determined that it was appropriate to close fifteen unprofitable brick and mortar
 store locations.



 4   The Union Employees are members of one of the three following unions (collectively, the “Unions”): (a) New York New
     Jersey, Joint Board, Workers United; (b) Philadelphia Joint Board, Workers United; and (c) Western States Regional Board,
     Workers United. The Union Employees work at stores located in Brooklyn, New York City, Long Island City, Philadelphia,
     Las Vegas, Los Angeles, and the Lyndhurst Distribution Center. As of the Petition Date, the Debtors were party to
     collective bargaining agreements with local chapters of the Unions.



                                                             23
19-36300-cgm          Doc 528         Filed 11/15/19 Entered 11/15/19 18:34:19                       Main Document
                                                  Pg 31 of 100


          In formulating the list of stores to close, the Debtors considered, among other factors, historical
 store profitability, recent sales trends, the geographic market in which the store is located, the potential to
 realize negotiated rent reductions with applicable landlords, and specific circumstances related to a store’s
 performance. Each of the stores identified for closing has historically operated at a loss. Collectively, the
 stores closed generated approximately $14.2 million in losses for fiscal year 2018, which represents 98
 percent of the Debtors’ total losses from stores with negative contribution margin.

         In addition, the Purchasers, following the Sale Transaction, likely will conduct store closing sales
 for the remaining stores, subject to their rights to continue operating certain store locations under the
 Purchase Agreement.

         F.       The Debtors’ Prepetition Capital Structure

         As of the Petition Date, the Debtors were liable for approximately $190 million in principal
 amount of aggregate debt obligations. The Debtors’ prepetition capital structure is summarized as
 follows:

     Funded Debt                   Lenders                 Maturity              Interest Rates      Principal Amount

                                    Wells                                   Base Rate + Applicable
     ABL Facility               Citizens Bank            Dec. 19, 2023       Margin OR LIBOR +         $141 million5
                                  TD Bank                                     Applicable Margin


                                     Wells                                    LIBOR + 7.00% OR
 Term Loan Facility                                      Dec. 19, 2023                                 $48.8 million
                                     TPG                                       Base Rate + 6.00%

                                                                                                      $189.8 million

                        1. The Prepetition Credit Agreement

          Barneys, Inc., as lead borrower, the remaining Debtors, as guarantors, the lenders party thereto
 (the “ABL Lenders”), and Wells Fargo Bank, N.A.. (the “ABL Agent”), as administrative agent and
 collateral agent, are parties to the Prepetition Credit Agreement. The Prepetition Credit Agreement
 provides for a $225 million ABL Facility (subject to a borrowing base composed primarily of inventory
 and credit card receivables) with a maturity date of December 19, 2023. Obligations under the
 ABL Facility are secured by an all asset lien, including, without limitation, a first priority lien on the
 Debtors’ accounts (including receivables), inventory, deposit accounts, security accounts, cash and cash
 equivalents, intellectual property, and all equity interests of the Debtors and their subsidiaries
 (collectively, the “Collateral”). As of the Petition Date, approximately $141 million remained
 outstanding under the ABL Facility.

         The ABL Facility provides for LIBOR loans and Base Rate loans. The LIBOR loans bear interest
 at LIBOR plus an applicable margin of (a) 2.00% if the Quarterly Average Excess Availability (as
 defined in the Credit Agreement) exceeds $100,000,000 or (b) 2.25% if the Quarterly Average Excess
 Availability is equal to or less than $100,000,000. The borrower may elect interest periods with respect to
 the LIBOR loans; provided that interest payments under these loans occur at least every three months.
 The Base Rate loans bear interest at a Base Rate plus an applicable margin of (x) 1.00% if the Quarterly



 5   This amount includes approximately $26 million in undrawn letter of credit obligations.



                                                              24
19-36300-cgm       Doc 528       Filed 11/15/19 Entered 11/15/19 18:34:19                Main Document
                                             Pg 32 of 100


 Average Excess Availability exceeds $100,000,000 or (y) 1.25% if the Quarterly Average Excess
 Availability is $100,000,000 or less.

         Additionally, the Debtors have entered into deposit account control agreements in favor of the
 ABL Agent with respect to their bank accounts. Thus, substantially all of the Debtors’ cash is subject to a
 perfected security interest in favor of the ABL Agent. Due to the non-payment of rental obligations and
 alleged events of default under the corresponding leases, the ABL Agent notified the Debtors of an
 alleged Event of Default under the Credit Agreement. As a result of this Event of Default, the Debtors
 are required to remit all cash receipts on a daily basis to a non-Debtor account maintained by the ABL
 Agent (the “Agent Account”). Accordingly, each day, any excess cash is swept to the Agent Account and
 applied to prepay loans in accordance with the ABL Facility. Due to the alleged Event of Default, there
 was no availability under the ABL Facility as of the Petition Date. On August 5, 2019, the ABL Lenders
 and the ABL Agent terminated the ABL Facility.

          In April 2019, the Prepetition Credit Agreement was amended to provide for the issuance of a
 last-out term loan (the “Term Loan Facility”) with Barney’s, Inc., as borrower, the remaining Debtors as
 guarantor parties thereto, the lenders thereto (the “Term Loan Lenders”), and Wells, as administrative
 agent. The Term Loan Facility provides for a loan in an original principal amount of $50 million, with a
 maturity date of December 19, 2023. Obligations under the Term Loan Facility are secured by the
 Collateral.

         The LIBOR loans bear interest at LIBOR plus 7.00%, and the Base Rate loans bear interest at
 Base Rate plus 6.00%. Interest on the Term Loan Facility is due on the first calendar day of each month.
 As of the Petition Date, approximately $48.8 million in aggregate principal amount remained outstanding
 under the Term Loan Facility. Upon an Event of Default and notice to the ABL Agent by the Requisite
 Lenders (as defined in the Prepetition Credit Agreement) or upon an acceleration of the obligations in
 connection with an exercise of remedies under the Credit Agreement, the Term Loan Facility payments
 are subordinate to payment to the ABL Lenders until the ABL Facility obligations are paid in full (other
 than Bank Products Obligations (as defined in the Prepetition Credit Agreement) in excess of a $5 million
 cap).

         Under the terms of the Debtors’ debtor-in-possession financing, as set forth in the Second Interim
 Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363 364 and 507 and Fed. R. Bankr. P. 2002, 4001, and
 9014 (I) Authorizing Debtors and Debtors in Possession to Obtain Post-Petition Financing, (II) Granting
 Liens and Super-Priority Claims, (III) Authorizing Payment of Prepetition Secured Obligations,
 (IV) Granting Adequate Protection to Prepetition Secured Parties, (V) Modifying the Automatic Stay,
 (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Docket No. 127] (the “Second
 Interim DIP Order”) and the DIP Order, the Debtors and the DIP Lenders agreed to the use of proceeds of
 the DIP Facility to pay off the then-outstanding obligations under the Prepetition Credit Agreement. As
 of the date hereof, no debt obligations of the Debtors remain outstanding under the Prepetition Credit
 Agreement.

                     2. Ownership Interests

         As of the Petition Date, the ownership interests of each Debtor is 100% held by its immediate
 parent. Common stock in Debtor Barneys New York, Inc., the ultimate parent entity, is held by certain
 funds related to Perry Capital (approximately 72%), Yucaipa (approximately 20%), and Istithmar
 (approximately 8%).




                                                     25
19-36300-cgm        Doc 528      Filed 11/15/19 Entered 11/15/19 18:34:19                Main Document
                                             Pg 33 of 100


 VI.     EVENTS LEADING TO THE CHAPTER 11 FILINGS

          Since 2012, the Debtors opened four new locations, including New York, New York, San
 Francisco and Livermore, California, and Rosemont, Illinois to achieve their retail footprint as of the
 Petition Date of twenty-two flagship stores and warehouse locations. During this period, the Debtors also
 invested in renovating their legacy flagship stores, as described above, as well as their operational
 infrastructure and digital platforms to provide a top-of-class digital customer experience available across
 a variety of mobile and web platforms. In recent years, however, the Debtors have consistently
 experienced decreased EBITDA due to increased operating expenses and decreased sales revenue as a
 result of the challenging macro retail and promotional sales environment. In addition, recent rent
 increases and corresponding credit support obligations in key locations, coupled with an onerous debt
 load, have challenged the Debtors’ operations. As described below, these factors came to a head in 2019.

         A confluence of factors contributed to the Debtors’ need to commence these chapter 11 cases.
 These include macroeconomic factors—including most significantly, the general downturn in the retail
 industry, which has led to a decrease in sales, competitive sales promotions resulting in reduced profit
 margins, and the marked shift away from brick-and-mortar retail to online channels. These also include
 microeconomic factors—primarily a sharp increase in lease and rental obligations and a downturn in
 spring 2019 sales volumes. Over time, these factors have tightened the Debtors’ liquidity and
 complicated their vendor relationships. As described above and in further detail below, these factors
 culminated in a liquidity crisis by summer 2019, when Barneys faced dwindling cash flows, inaccessible
 inventory, the inability to access even incremental liquidity, and sales projections well below historical
 numbers.

         A.     Challenging Operating Environment and Increased Rent Obligations

           The Debtors, along with many other apparel and retail companies, have faced a challenging
 commercial environment over the past several years brought on by increased competition and the shift
 away from shopping at brick-and-mortar stores. Given the Debtors’ brick-and-mortar presence, and the
 expenses associated therewith, the Debtors’ business has been heavily dependent on physical consumer
 traffic, and resulting sales conversion, to meet sales and profitability targets. In particular, the Debtors
 experienced a sharp increase in rent obligations and corresponding credit support obligations of
 approximately $12 million and $6 million, respectively, as compared to FY 2018. The combination of the
 above factors, and others plaguing the retail industry as a whole, contributed to the Debtors falling short
 of their sale targets and depressed profitability performance.

         B.     Supply Chain and Borrowing Base Challenges

         The Debtors’ retail sales substantially underperformed expectations in the first half of 2019. This
 was especially true at the Debtors’ locations outside of major metropolitan markets. In particular, the
 challenging sales performance from February to June 2019 resulted in a decrease of revenue of
 $34 million as compared to the same period for the prior fiscal year. In particular, the ABL Lenders
 under the Debtors’ prepetition ABL Facility increased the discretionary reserve under the ABL Facility by
 approximately $5 million in response to the Debtors’ weak sales performance, further constraining access
 to operating capital. These pressures led to a buildup in excess merchandise at unprofitable locations,
 while other, more profitable locations were unable to meet demand. The ensuing lack of liquidity has
 made it difficult for the Debtors to appropriately allocate merchandise.

         The historically low sales volume anticipated during July further complicated the liquidity
 shortage confronting the Debtors during the summer of 2019. Moreover, July is characterized by
 committed payments, such as rent, payroll, sales tax, and purchase card expenses totaling approximately
 $34.5 million, which leave minimal funds to satisfy the Debtors’ vendor base. As the Debtors’ liquidity

                                                     26
19-36300-cgm          Doc 528    Filed 11/15/19 Entered 11/15/19 18:34:19                Main Document
                                             Pg 34 of 100


 tightened, supply chain vendors began to place pressure on the supply chain cost structure. During
 summer 2019, merchandise shipments and inventory receipts began to slow due to liquidity tightness and
 a lack of vendor and factor support. Prior the Petition Date, substantial numbers of vendors refused to
 ship inventory unless the Debtors paid cash on delivery, resulting in shelf-ready merchandise being
 stranded. The lack of fresh and sufficient inventory further tightened the Debtors’ liquidity (including by
 reducing the borrowing base under the ABL Facility), creating a negative feedback loop. Without the
 flow of fresh inventory, the Debtors’ retail business suffered greatly.

         A critical component of the Debtors’ postpetition financing DIP Facilities was securing
 approximately $25 million in incremental liquidity to fund the Debtors’ operations and provide sufficient
 runway to canvas market interest in a going concern sale process. Maintaining operations in the ordinary
 course preserved the value of the Debtors’ business as a going concern. The DIP Facilities balanced the
 Debtors’ interest in pursuing a going concern transaction (i.e., what the Debtors believed would maximize
 value) with the DIP Lenders’ interest in monetizing their collateral package without incremental value
 leakage (i.e., what the prepetition lenders were willing to finance).

         C.     Board Exploration of Strategic Alternatives

         Recognizing the need to explore restructuring alternatives, the Debtors retained Kirkland & Ellis
 LLP, as legal advisor, in December of 2018. Then, in June of 2019, the Debtors retained M-III Advisory
 Partners, LP, as restructuring and financial advisor (including to provide a Chief Restructuring Officer to
 the Debtors), and the Debtors retained Houlihan Lokey Capital, Inc., as their investment banker, and
 Katten Muchin Rosenman LLP, as conflicts counsel, in July of 2019.

         D.      Operational Right-Sizing Initiatives

                 1.      Landlord Engagement

          In response to their lease pressures, the Debtors undertook efforts to obtain lease concessions and
 rent abatements from their landlords throughout spring 2019. For example, members of the Debtors’
 management team met with the landlord for the Debtors’ Chicago flagship store during January 2019 in
 response to requested letter of credit obligation increases of approximately $6 million seeking (a) a rent
 reduction, (b) reduced letter of credit obligations to three months’ rent (as compared to six months’ rent),
 and (c) authorization for a partial sublease of the leased premises. With respect to its Madison Avenue
 flagship store, the Debtors sought a reduction in the rent increase for the first one to two years and a
 standstill on letter of credit obligations. The Debtors sought similar rent reductions with respect to their
 Las Vegas flagship store.

                 2.      Sales Promotions

          To increase sales revenue and generate traffic to their physical stores, the Debtors conducted in-
 store sales promotion throughout 2019. These promotions included merchandise markdown by
 approximately $70 million, an approximate 76% mark-down rate. These promotions generated
 approximately $6 million in incremental sale proceeds, an increase of approximately 2% compared to the
 same period for the prior fiscal year. Despite these efforts, the Debtors were unable to generate sufficient
 revenue in light of their significant operating expenses. With a negative cash flow expected for most of
 the first half of FY 2019, the Debtors determined to explore financing initiatives to provide necessary
 liquidity to fund operations and unlock dormant inventory.




                                                     27
19-36300-cgm          Doc 528         Filed 11/15/19 Entered 11/15/19 18:34:19                     Main Document
                                                  Pg 35 of 100


 VII.    MATERIAL DEVELOPMENTS AND ANTICIPATED EVENTS OF THE CHAPTER 11
         CASES

         A.       First Day Relief

          On the Petition Date, along with their voluntary petitions for relief under chapter 11 of the
 Bankruptcy Code (the “Petitions”), the Debtors filed several motions (the “First Day Motions”) designed
 to facilitate the administration of the Chapter 11 Cases and minimize disruption to the Debtors’
 operations, by, among other things, easing the strain on the Debtors’ relationships with employees,
 vendors, and customers following the commencement of the Chapter 11 Cases. A brief description of
 each of the First Day Motions and the evidence in support thereof is set forth in the Declaration of
 Mohsin Y. Meghji, Chief Restructuring Officer of Barneys New York, Inc., in Support of Debtors’ Chapter
 11 Petitions and First Day Motions [Docket No. 22], filed on August 6, 2019.

        The First Day Motions, the First Day Declaration, and all orders for relief granted in the Chapter
 11 Cases, can be viewed free of charge at http://case.stretto.com/barneys.

         B.       Other Procedural and Administrative Motions

         The Debtors also filed several other motions subsequent to the Petition Date to further facilitate
 the smooth and efficient administration of the Chapter 11 Cases and reduce the administrative burdens
 associated therewith, including:

         •    Ordinary Course Professionals Motion. On August 21, 2019, the Debtors filed the
              Debtors’ Motion Authorizing the Retention and Compensation of Professionals
              Utilized in the Ordinary Course of Business [Docket No. 152] (the “OCP Motion”).
              The OCP Motion sought to establish procedures for the retention and compensation
              of certain professionals utilized by the Debtors in the ordinary course operation of
              their businesses. On September 20, 2019, the Bankruptcy Court entered an order
              granting the OCP Motion [Docket No. 273].

         •    Retention Applications. On August 27, 2019, the Debtors filed a number of
              applications seeking to retain certain professionals postpetition pursuant to sections
              327 and 328 of the Bankruptcy Code, including Kirkland & Ellis, LLP, Katten
              Muchin Rosenman LLP as conflicts counsel, Houlihan Lokey Capital, Inc. as
              investment banker, M-III Advisory Partners, LP as restructuring advisor, and Stretto6
              as administrative advisor (collectively, the “Retention Applications”).             On
              September 19, 2019, the Bankruptcy Court approved the Retention Applications of
              Kirkland & Ellis LLP, Katten Muchin Rosenman LLP, and Stretto, and on
              September 20, 2019, the Bankruptcy Court approved the Retention Applications of
              Houlihan Lokey Capital, Inc. and M-III Advisory Partners, LP. The foregoing
              professionals are, in part, responsible for the administration of the Chapter 11 Cases.
              The postpetition compensation of all of the Debtors’ professionals retained pursuant
              to sections 327 and 328 of the Bankruptcy Code is subject to the approval of the
              Bankruptcy Court.




 6   “Stretto” is the trade name of Bankruptcy Management Solutions, Inc., and its subsidiaries.



                                                               28
19-36300-cgm        Doc 528      Filed 11/15/19 Entered 11/15/19 18:34:19                Main Document
                                             Pg 36 of 100


         C.     Final Approval of Debtor-in-Possession Financing

         On September 5, 2019, the Bankruptcy Court entered the DIP Order approving the Debtors’
 proposed debtor-in-possession financing (the “DIP Financing”) on a final basis [Docket No. 222]. Under
 the term loan component of the the DIP Financing, the DIP Lenders funded a $217 million debtor-in-
 possession facility, which included $75 million in new money commitments.

         Pursuant to the Second Interim DIP Order, the Debtors were authorized and directed to, using
 cash proceeds of the DIP Financing, pay off the outstanding amount of the Prepetition Secured
 Obligations in the amount of approximately up to $142 million.

        As of the consummation of the Sale Transaction, each Holder of Allowed DIP Claims shall have
 been indefeasibly paid in full and final satisfaction, compromise, settlement, and release of and in
 exchange for its Claim, pursuant to the Sale Order, from the Sale Transaction Cash Proceeds.

         D.     Schedules and Statements

         On September 17, 2019, the Debtors filed their Schedules of Assets and Liabilities and Statement
 of Financial Affairs [Docket Nos. 261–62].

         E.     Appointment of Official Committee

          On August 15, 2019, the U.S. Trustee filed the Notice of Appointment of Official Committee of
 Unsecured Creditors [Docket No. 131], notifying parties in interest that the U.S. Trustee had appointed a
 statutory committee of unsecured creditors (the “Committee”) in the Chapter 11 Cases. The Committee is
 currently composed of the following members: Simon Property Group Inc., Flagship 660 Owner LLC &
 Flagship Partners II LLC, PRADA USA Corp., New York-New Jersey Regional Joint Board (affiliated
 with Workers United), Hilldun Corporation, Chloe (a division of Richemont North America, Inc.), and
 CSS Building Services. The Committee has retained Pachulski Stang Ziehl & Jones LLP as its legal
 counsel and AlixPartners, LLP as its financial advisor.

         F.     Litigation Matters

          In the ordinary course of business, the Debtors are parties to certain lawsuits, legal proceedings,
 collection proceedings, and claims arising out of their business operations. The Debtors cannot predict
 with certainty the outcome of these lawsuits, legal proceedings, and claims.

         With certain exceptions, the filing of the Chapter 11 Cases operates as a stay with respect to
 the commencement or continuation of litigation against the Debtors that was or could have been
 commenced before the commencement of the Chapter 11 Cases. In addition, the Debtors’ liability with
 respect to litigation stayed by the commencement of the Chapter 11 Cases generally is subject to
 discharge, settlement, and release upon confirmation of a plan under chapter 11, with certain exceptions.
 Therefore, certain litigation Claims against the Debtors may be subject to discharge in connection with
 the Chapter 11 Cases.

         G.     Rejection and Assumption of Executory Contracts and Unexpired Leases

         Prior to the Petition Date and in the ordinary course of business, the Debtors entered into over one
 thousand Executory Contracts and Unexpired Leases. The Debtors, with the assistance of their advisors,
 have reviewed and will continue to review the Executory Contracts and Unexpired Leases to identify
 contracts and leases to either assume or reject pursuant to sections 365 or 1123 of the Bankruptcy Code.
 The Debtors intend to include information in the Plan Supplement regarding the assumption or rejection


                                                     29
19-36300-cgm        Doc 528       Filed 11/15/19 Entered 11/15/19 18:34:19                  Main Document
                                              Pg 37 of 100


 of the remainder of their Executory Contracts and Unexpired Leases, but may also elect to assume or
 reject various of the Debtors’ Executory Contracts and Unexpired Leases before such time. Indeed, on
 September 4, 2019, the Bankruptcy Court entered an order approving procedures for the assumption or
 rejection of Executory Contracts and Unexpired Leases [Docket No. 215]. Pursuant to the approved
 procedures, the Debtors have rejected approximately seventeen (17) Executory Contracts and Unexpired
 Leases as of the date hereof.

         On October 10, 2019, the Debtors filed a Notice of Cure Amounts and Potential Assumption and
 Assignment of Certain Executory Contracts and/or Unexpired Leases in Connection with Sale [Docket
 No. 329] that informed certain of the Debtors’ contract counterparties of the possibility that their contracts
 would be assumed and assigned as part of a potential sale and related cure amounts. On October 11,
 2019, the Debtors supplemented this notice via the Supplemental Notice of Cure Amounts and Potential
 Assumption and Assignment of Certain Executory Contracts and/or Unexpired Leases in Connection with
 Sale [Docket No. 339].

          Under the Sale Transaction, the Purchasers have certain rights to designate executory contracts
 for assumption for a certain period of time (the “Designation Rights Period”). The Designation Rights
 Period ends upon the earlier of (i) the date on which the Bankruptcy Court enters an order confirming the
 Plan, (ii) the date on which the Sale is terminated at a specific store, if applicable, and (iii) the Sale
 Termination Date (no later than February 29, 2020). The expiration of the Designation Rights Period can
 also be extended if consented to by the Purchasers, Debtors, and applicable executory contract
 counterparty.

          On the Effective Date, except as otherwise provided in the Plan, each Executory Contract and
 Unexpired Lease not previously rejected, assumed, or assumed and assigned, including any employee
 benefit plans, severance plans, and other Executory Contracts under which employee obligations arise,
 shall be deemed automatically rejected pursuant to sections 365 and 1123 of the Bankruptcy Code, unless
 such Executory Contract or Unexpired Lease: (1) is specifically described in the Plan as to be assumed in
 connection with confirmation of the Plan, is specifically scheduled to be assumed or assumed and
 assigned pursuant to the Plan or the Plan Supplement, or otherwise is specifically described in the Plan to
 not be rejected; (2) is subject to a pending motion to assume such Unexpired Lease or Executory Contract
 as of the Effective Date; (3) is to be assumed by the Debtors or assumed by the Debtors and assigned to
 another third party, as applicable, in connection with the any sale transaction; (4) is a contract, instrument,
 release, indenture, or other agreement or document entered into in connection with the Plan; or (5) is a
 D&O Liability Insurance Policy. Entry of the Confirmation Order by the Bankruptcy Court shall
 constitute approval of such assumptions, assignments, and rejections, including the assumption of the
 Executory Contracts or Unexpired Leases as provided in the Plan Supplement, pursuant to sections 365(a)
 and 1123 of the Bankruptcy Code.

        Although their analysis is ongoing, the Debtors currently estimate that the aggregate amount of
 Claims on account of rejection of Executory Contracts and Unexpired Leases may be significant.

         H.      Collective Bargaining Agreements

          To the extent any Collective Bargaining Agreement has not already been assumed and assigned to
 the Purchasers, terminated, or otherwise expired, such Collective Bargaining Agreements shall terminate
 in accordance with their terms as of or after the Effective Date. Such terminations shall not constitute a
 rejection of any Collective Bargaining Agreement or implicate section 1113 of the Bankruptcy Code. The
 Plan Administrator is authorized to take any action that it deems necessary or appropriate to terminate any
 Collective Bargaining Agreement. For the avoidance of doubt and notwithstanding the foregoing, to the
 extent section 1113 is applicable, the termination of the Collective Bargaining Agreements shall be
 deemed to satisfy such provisions.

                                                       30
19-36300-cgm          Doc 528         Filed 11/15/19 Entered 11/15/19 18:34:19                          Main Document
                                                  Pg 38 of 100


         I.       Sale and Marketing Process

         As described above, the Debtors conducted a marketing process for some or all of their assets or
 the equity interests in the Wind-Down Debtors. The Debtors, working with their legal and financial
 advisors in consultation with representatives of the Committee and their secured lenders, contacted
 several interested parties, including both financial and strategic counterparties, a subset of which
 ultimately executed non-disclosure agreements for purposes of accessing a data room established in
 connection with the marketing and Auction process. Each of these parties were also provided “teaser”
 materials and a process letter.

         In furtherance of the Debtors’ marketing process, the Debtors and the DIP Lenders thrice
 extended the milestones under the DIP Financing [Docket Nos. 282, 303, and 333] to avoid triggering a
 default under the DIP Facility while the Debtors were negotiating the terms of the Sale Transaction.

          Under the bidding procedures (as modified from time to time, the “Bidding Procedures”)
 approved by the Bankruptcy Court pursuant to the Order (I) Approving the Bidding Procedures,
 (II) Scheduling the Bid Deadlines and the Auction, (III) Approving the Form and Manner of Notice
 Thereof, and (IV) Granting Related Relief [Docket No. 156],7 the deadline for interested parties to submit
 Qualified Bids to participate in the auction was October 22, 2019 (as modified from time to time, the “Bid
 Deadline”). The Debtors’ marketing efforts and the Bidding Procedures were ultimately successful,
 resulting in several proposals from interested parties.

         On October 16, 2019, the Debtors reached agreement with the Purchasers on the terms of a
 “stalking horse” bid for substantially all of the Debtors’ assets and filed notice of such bid with the
 Bankruptcy Court [Docket No. 356].

         On October 22, 2019, the Debtors provided notice to parties in interest that the Bid Deadline
 would be extended to October 23, 2019 at 5:00 p.m. prevailing Eastern Time [Docket No. 377]. When no
 Qualified Bids (as defined in the Bidding Procedures) other than the Purchasers’ bid were received by the
 Bid Deadline, the Debtors cancelled the auction [Docket No. 418].

         The Debtors ultimately determined that the Sale Transaction with the Purchasers was the highest
 and otherwise best available alternative, and following the Bankruptcy Court’s consideration of the Sale
 Transaction at a hearing held on October 31, 2019, the Bankruptcy Court entered the Sale Order
 approving the Sale Transaction.

         J.       Sale Transaction, the Wind-Down Debtors, and Wind Down

         The Debtors consummated the Sale Transaction with the Purchaser on November 1, 2019. The
 implied value of the Sale Transaction was approximately $271 million.

          The Sale Transaction Cash Proceeds are equal to an aggregate dollar amount necessary to pay off
 the DIP Financing and the payoff amount for the postpetition consignment facility under the DIP Facility,
 estimated to be approximately $244 million. The Debtors’ ability to satisfy administrative and priority
 claims in accordance with the Plan depends on the Debtors’ ability to adhere to the Wind Down
 Budget. Such adherence is uncertain, and the Debtors’ inability to meet the Wind Down Budget could
 materially impact the Debtors’ ability to satisfy such administrative and priority claims. The Sale
 Transaction Cash Proceeds, after giving effect to the wind down process contemplated under the Purchase
 Agreement and Sale Order, together with the other cash proceeds and other Cash on hand may be
 insufficient to pay all administration and priority claims outstanding as of the Effective Date.

 7   On September 3, 2019, the Debtors filed a Notice of Filing of Revised Bidding Procedures [Docket No. 200].



                                                             31
19-36300-cgm        Doc 528      Filed 11/15/19 Entered 11/15/19 18:34:19                 Main Document
                                             Pg 39 of 100


         At least one Debtor shall continue in existence after the Effective Date as the Wind-Down
 Debtors for purposes of (1) winding down the Debtors’ businesses and affairs as expeditiously as
 reasonably possible and liquidating any assets held by the Wind-Down Debtors after the Effective Date
 and after consummation of the Sale Transaction, (2) performing their obligations under the Purchase
 Agreement or any transition services agreement entered into on or after the Effective Date by and
 between the Wind-Down Debtors and the Purchasers, (3) resolving any Disputed Claims, (4) paying
 Allowed Claims, (5) filing appropriate tax returns, and (6) administering the Plan in an efficacious
 manner. The Wind-Down Debtors shall be deemed to be substituted as the party-in-lieu of the Debtors in
 all matters, including (1) motions, contested matters, and adversary proceedings pending in the
 Bankruptcy Court, and (2) all matters pending in any courts, tribunals, forums, or administrative
 proceedings outside of the Bankruptcy Court, in each case without the need or requirement for the Plan
 Administrator to file motions or substitutions of parties or counsel in each such matter.

         On and after the Effective Date, the Plan Administrator will be authorized to implement the Plan
 and any applicable orders of the Bankruptcy Court, and the Plan Administrator shall have the power and
 authority to take any action necessary to Wind Down and dissolve the Debtors’ Estates.

         As soon as practicable after the Effective Date, the Plan Administrator shall cause the Debtors to
 comply with, and abide by, the terms of the Purchase Agreement and take such other actions as the Plan
 Administrator may determine to be necessary or desirable to carry out the purposes of the Plan. Except to
 the extent necessary to complete the Wind Down of any remaining assets or operations from and after the
 Effective Date the Debtors (1) for all purposes shall be deemed to have withdrawn their business
 operations from any state in which the Debtors were previously conducting, or are registered or licensed
 to conduct, their business operations, and shall not be required to file any document, pay any sum, or take
 any other action in order to effectuate such withdrawal, (2) shall be deemed to have cancelled pursuant to
 this Plan all Interests, and (3) shall not be liable in any manner to any taxing authority for franchise,
 business, license, or similar taxes accruing on or after the Effective Date.

        The filing of the final monthly report (for the month in which the Effective Date occurs) and all
 subsequent quarterly reports shall be the responsibility of the Plan Administrator.

         K.     Recommendation to Support Plan

          As described above, the Plan paves the way for an efficient, cost-effective confirmation process
 and consummation of the Plan and Wind Down process. The Debtors urge all Holders of Claims entitled
 to vote to accept or reject the Plan to vote to accept the Plan.

 VIII.   RISK FACTORS

         Holders of Claims should read and consider carefully the risk factors set forth below before
 voting to accept or reject the Plan. Although there are many risk factors discussed below, these factors
 should not be regarded as constituting the only risks present in connection with the Debtors’ businesses or
 the Plan and its implementation.

         A.     Bankruptcy Law Considerations

          The occurrence or non-occurrence of any or all of the following contingencies, and any others,
 could affect distributions available to Holders of Allowed Claims under the Plan but will not necessarily
 affect the validity of the vote of the Impaired Classes to accept or reject the Plan or necessarily require a
 re-solicitation of the votes of Holders of Claims in such Impaired Classes.




                                                      32
19-36300-cgm        Doc 528      Filed 11/15/19 Entered 11/15/19 18:34:19                 Main Document
                                             Pg 40 of 100


                     1. Parties in Interest May Object to the Plan’s Classification of Claims and
                        Interests

         Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity interest
 in a particular class only if such claim or equity interest is substantially similar to the other claims or
 equity interests in such class. The Debtors believe that the classification of the Claims and Interests under
 the Plan complies with the requirements set forth in the Bankruptcy Code because the Debtors created
 Classes of Claims and Interests each encompassing Claims or Interests, as applicable, that are
 substantially similar to the other Claims or Interests, as applicable, in each such Class. Nevertheless,
 there can be no assurance that the Bankruptcy Court will reach the same conclusion.

                     2. The Conditions Precedent to the Effective Date of the Plan May Not Occur

        As more fully set forth in Article IX of the Plan, the Effective Date of the Plan is subject to a
 number of conditions precedent. If such conditions precedent are not waived or not met, the Effective
 Date will not take place.

                     3. The Debtors May Fail to Satisfy Vote Requirements

          If votes are received in number and amount sufficient to enable the Bankruptcy Court to confirm
 the Plan, the Debtors intend to seek, as promptly as practicable thereafter, Confirmation of the Plan. In
 the event that sufficient votes are not received, the Debtors may seek to confirm an alternative chapter 11
 plan or transaction. There can be no assurance that the terms of any such alternative chapter 11 plan or
 other transaction would be similar or as favorable to the Holders of Allowed Interests and Allowed
 Claims as those proposed in the Plan and the Debtors do not believe that any such transaction exists or is
 likely to exist that would be more beneficial to the Estates than the Plan.

                     4. The Debtors May Not Be Able to Secure Confirmation of the Plan

          Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation of a chapter 11
 plan, and requires, among other things, a finding by the Bankruptcy Court that: (a) such plan “does not
 unfairly discriminate” and is “fair and equitable” with respect to any non-accepting classes;
 (b) confirmation of such plan is not likely to be followed by a liquidation or a need for further financial
 reorganization unless such liquidation or reorganization is contemplated by the plan; and (c) the value of
 distributions to non-accepting holders of claims or equity interests within a particular class under such
 plan will not be less than the value of distributions such holders would receive if the debtors were
 liquidated under chapter 7 of the Bankruptcy Code.

          There can be no assurance that the requisite acceptances to confirm the Plan will be received.
 Even if the requisite acceptances are received, there can be no assurance that the Bankruptcy Court will
 confirm the Plan. A non-accepting Holder of an Allowed Claim might challenge either the adequacy of
 this Disclosure Statement or whether the balloting procedures and voting results satisfy the requirements
 of the Bankruptcy Code or Bankruptcy Rules. Even if the Bankruptcy Court determines that this
 Disclosure Statement, the balloting procedures, and voting results are appropriate, the Bankruptcy Court
 could still decline to confirm the Plan if it finds that any of the statutory requirements for Confirmation
 are not met. If the Plan is not confirmed by the Bankruptcy Court, it is unclear whether the Debtors will
 be able to fulfill their obligations related to the Sale Transaction and what, if anything, Holders of
 Interests and Allowed Claims against them would ultimately receive.

         The Debtors reserve the right to modify the terms and conditions of the Plan as necessary for
 Confirmation. Any such modifications could result in less favorable treatment of any non-accepting class
 of Claims or Interests, as well as any class junior to such non-accepting class, than the treatment currently


                                                      33
19-36300-cgm        Doc 528       Filed 11/15/19 Entered 11/15/19 18:34:19                 Main Document
                                              Pg 41 of 100


 provided in the Plan. Such a less favorable treatment could include a distribution of property with a lesser
 value than currently provided in the Plan or no distribution whatsoever under the Plan.

                      5. Nonconsensual Confirmation

         In the event that any impaired class of claims or interests does not accept a chapter 11 plan, a
 bankruptcy court may nevertheless confirm a plan at the proponents’ request if at least one impaired class
 (as defined under section 1124 of the Bankruptcy Code) has accepted the plan (with such acceptance
 being determined without including the vote of any “insider” in such class), and, as to each impaired class
 that has not accepted the plan, the bankruptcy court determines that the plan “does not discriminate
 unfairly” and is “fair and equitable” with respect to the dissenting impaired class(es). The Debtors
 believe that the Plan satisfies these requirements, and the Debtors may request such nonconsensual
 Confirmation in accordance with subsection 1129(b) of the Bankruptcy Code. Nevertheless, there can be
 no assurance that the Bankruptcy Court will reach this conclusion. In addition, the pursuit of
 nonconsensual Confirmation or Consummation of the Plan may result in, among other things, increased
 expenses relating to professional compensation.

                      6. Continued Risk upon Confirmation

          Even if the Plan is consummated, the Debtors will continue to face a number of risks, including
 certain risks that are beyond their control, such as further industry deterioration or other changes in
 economic conditions, and increasing expenses. Some of these concerns and effects typically become
 more acute when a case under the Bankruptcy Code continues for a protracted period without indication
 of how or when the case may be completed. As a result of these risks and others, there is no guarantee
 that a chapter 11 plan reflecting the Plan will achieve the Debtors’ stated goals.

         In addition, at the outset of the Chapter 11 Cases, the Bankruptcy Code provides the Debtors with
 the exclusive right to propose the Plan and prohibits creditors and others from proposing a plan. The
 Debtors have retained the exclusive right to propose the Plan as of the date hereof. If the Bankruptcy
 Court terminates that right, however, or the exclusivity period expires, there could be a material adverse
 effect on the Debtors’ ability to achieve confirmation of the Plan in order to achieve the Debtors’ stated
 goals.

                      7. The Chapter 11 Cases May Be Converted to Cases under Chapter 7 of the
                         Bankruptcy Code

          If the Bankruptcy Court finds that it would be in the best interest of creditors and/or the debtor in
 a chapter 11 case, the Bankruptcy Court may convert a chapter 11 bankruptcy case to a case under
 chapter 7 of the Bankruptcy Code. In such event, a chapter 7 trustee would be appointed or elected to
 liquidate the debtor’s assets for distribution in accordance with the priorities established by the
 Bankruptcy Code. The Debtors believe that liquidation under chapter 7 would result in significantly
 smaller distributions being made to creditors than those provided for in a chapter 11 plan because of
 (a) the likelihood that the assets would have to be sold or otherwise disposed of in a disorderly fashion
 over a short period of time, (b) additional administrative expenses involved in the appointment of a
 chapter 7 trustee, and (c) additional expenses and Claims, some of which would be entitled to priority,
 that would be generated during the liquidation, including Claims resulting from the rejection of
 Unexpired Leases and other Executory Contracts in connection with cessation of operations.

                      8. The Chapter 11 Cases Could Result in a “Structured Dismissal”

         If the Confirmation or Consummation of the Plan does not occur, (1) the Plan shall be null and
 void in all respects other than as set forth herein, (2) the Plan shall be deemed a motion seeking dismissal


                                                      34
19-36300-cgm        Doc 528       Filed 11/15/19 Entered 11/15/19 18:34:19                 Main Document
                                              Pg 42 of 100


 of these Chapter 11 Cases in accordance with the applicable provisions and priority scheme of the
 Bankruptcy Code, and (3) nothing contained in the Plan or this Disclosure Statement shall: (a) constitute
 a waiver or release of any Claims by the Debtors, any Holders, or any other Entity; (b) prejudice in any
 manner the rights of the Debtors, any Holders, or any other Entity; or (c) constitute an admission,
 acknowledgment, offer or undertaking by the Debtors, any Holders, or any other Entity in any respect

                      9. The Debtors May Object to the Amount or Classification of a Claim

          Except as otherwise provided in the Plan, the Debtors reserve the right to object to the amount or
 classification of any Claim under the Plan. The estimates set forth in this Disclosure Statement cannot be
 relied upon by any Holder of a Claim where such Claim is subject to an objection. Any Holder of a
 Claim that is subject to an objection thus may not receive its expected share of the estimated distributions
 described in this Disclosure Statement.

                      10. Risk of Nonoccurrence of the Effective Date

         Although the Debtors believe that the Effective Date may occur quickly after the Confirmation
 Date, there can be no assurance as to such timing or as to whether the Effective Date will, in fact, occur.

                      11. Contingencies Could Affect Votes of Impaired Classes to Accept or Reject
                          the Plan

          The distributions available to Holders of Allowed Claims under the Plan can be affected by a
 variety of contingencies, including, without limitation, whether the Bankruptcy Court orders certain
 Allowed Claims to be subordinated to other Allowed Claims. The occurrence of any and all such
 contingencies, which could affect distributions available to Holders of Allowed Claims under the Plan,
 will not affect the validity of the vote taken by the Impaired Classes to accept or reject the Plan or require
 any sort of revote by the Impaired Classes.

          The estimated Claims and creditor recoveries set forth in this Disclosure Statement are based on
 various assumptions, and the actual Allowed amounts of Claims may significantly differ from the
 estimates. Should one or more of the underlying assumptions ultimately prove to be incorrect, the actual
 Allowed amounts of Claims may vary from the estimated Claims contained in this Disclosure Statement.
 Moreover, the Debtors cannot determine with any certainty at this time, the number or amount of Claims
 that will ultimately be Allowed. Such differences may materially and adversely affect, among other
 things, the percentage recoveries to Holders of Allowed Claims under the Plan.

                      12. The Plan’s Release, Injunction, and Exculpation Provisions May Not Be
                          Approved

         Article VIII of the Plan provides for certain releases, injunctions, and exculpations, including a
 release of liens and third-party releases that may otherwise be asserted against the Debtors, Wind-Down
 Debtors, or Released Parties, as applicable. The Debtors believe that releases, injunctions, and
 exculpations set forth in the Plan comply with the requirements for approval of such provisions under
 applicable law. Nevertheless, there can be no assurance that the Bankruptcy Court will reach the same
 conclusion.

                      13. The Total Amount of Allowed Unsecured Claims May Be Higher Than
                          Anticipated By the Debtors

         With respect to Holders of Allowed Unsecured Claims, the claims filed against the Debtors’
 estates may be materially higher than the Debtors have estimated.


                                                      35
19-36300-cgm        Doc 528      Filed 11/15/19 Entered 11/15/19 18:34:19                Main Document
                                             Pg 43 of 100


                     14. The Total Amount of Allowed Administrative and Priority Claims May
                         Exceed the Amount of Distributable Cash and/or Be Higher Than
                         Anticipated

         The amount of Cash the Debtors’ ultimately receive on account of the Sale Transaction and from
 other sources prior to and following the Effective Date may be lower than anticipated. Additionally
 Allowed Administrative Claims and Allowed Priority Claims may exceed the total amount of
 Distributable Cash and/or be higher than anticipated. Accordingly, there is a risk that the Debtors will not
 be able to pay in full in cash all Administrative Claims and Priority Claims on the Effective Date as is
 required to confirm a chapter 11 plan.

                     15. Certain Tax Implications of the Plan

         Holders of Allowed Claims should carefully review Article XI of this Disclosure Statement,
 entitled “CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE
 PLAN,” to determine how the tax implications of the Plan and the Chapter 11 Cases may adversely affect
 the Wind-Down Debtors and Holders of Claims and Interests.

         B.     Risks Related to the Debtors’ Businesses

                     1. The Debtors Will Be Subject to the Risks and Uncertainties Associated with
                        the Chapter 11 Cases

          For the duration of the Chapter 11 Cases, the Debtors’ ability to operate, develop, and execute a
 business plan, and continue to satisfy their obligations in respect of the Sale Transaction, will be subject
 to the risks and uncertainties associated with bankruptcy. These risks include the following: (a) ability to
 develop, confirm, and consummate the Restructuring Transactions specified in the Plan; (b) ability to
 obtain Bankruptcy Court approval with respect to motions filed in the Chapter 11 Cases from time to
 time; (c) ability to maintain relationships with suppliers, vendors, service providers, customers,
 employees, and other third parties; (d) ability to maintain contracts that are critical to the Debtors’
 operations; (e) ability of third parties to seek and obtain Bankruptcy Court approval to terminate contracts
 and other agreements with the Debtors; (f) ability of third parties to seek and obtain Bankruptcy Court
 approval to terminate or shorten the exclusivity period for the Debtors to propose and confirm a
 chapter 11 plan, to appoint a chapter 11 trustee, or to convert the Chapter 11 Cases to chapter 7
 proceedings; and (g) the actions and decisions of the Debtors’ creditors and other third parties who have
 interests in the Chapter 11 Cases that may be inconsistent with the Debtors’ plans.

          These risks and uncertainties could affect the Debtors’ businesses and operations in various ways.
 For example, negative events associated with the Chapter 11 Cases could adversely affect the Debtors’
 relationships with suppliers, service providers, customers, employees, and other third parties, which in
 turn could adversely affect the Debtors’ operations and financial condition and ability to consummate the
 Sale Transaction. Also, the Debtors will need the prior approval of the Bankruptcy Court for transactions
 outside the ordinary course of business, which may limit the Debtors’ ability to respond timely to certain
 events or take advantage of certain opportunities. Because of the risks and uncertainties associated with
 the Chapter 11 Cases, the Debtors cannot accurately predict or quantify the ultimate impact of events that
 occur during the Chapter 11 Cases that may be inconsistent with the Debtors’ plans.

                     2. Operating in Bankruptcy for a Long Period of Time May Harm the
                        Debtors’ Businesses

         A long period of operations under Bankruptcy Court protection could have a material adverse
 effect on the Debtors’ businesses, financial condition, results of operations, and liquidity—including in

                                                     36
19-36300-cgm        Doc 528       Filed 11/15/19 Entered 11/15/19 18:34:19                  Main Document
                                              Pg 44 of 100


 respect of their obligations related to the Sale Transaction. So long as the proceedings related to the
 Chapter 11 Cases continue, senior management will be required to spend a significant amount of time and
 effort dealing with the bankruptcy process instead of focusing exclusively on fulfilling their obligations
 related to the Sale Transaction. A prolonged period of operating under Bankruptcy Court protection also
 may make it more difficult to retain management and other key personnel necessary to support the Sale
 Transaction process.

                      3. The Loss of Key Personnel Could Adversely Affect the Debtors’ Operations

          The Debtors’ operations are dependent on a relatively small group of key management personnel
 and a skilled employee base. The Debtors’ recent liquidity issues and the Chapter 11 Cases have created
 distractions and uncertainty for key management personnel and employees. As a result, the Debtors have
 experienced and may continue to experience increased levels of employee attrition. The Debtors may be
 unable to find acceptable replacements with comparable skills and experience and the loss of such key
 management personnel could adversely affect the Debtors’ ability to satisfy their obligations in
 connection with the Sale Transaction.

                      4. The Wind Down Amount May Not Be Funded In Full

           The Wind Down Amount was not fully funded at the closing of the Sale Transaction. Instead, it
 is funded via incremental disbursements by the Purchasers during the wind down process. It is possible
 that the Purchasers could attempt to withhold or otherwise delay funding the Wind Down Amount.
 Failure to fund the Wind Down Amount in a timely manner could adversely affect the Debtors’ ability to
 fulfill their obligations related to the Sale Transaction and consummate the Plan.

 IX.     SOLICITATION AND VOTING PROCEDURES

          This Disclosure Statement, which is accompanied by a Ballot or Ballots to be used for voting on
 the Plan, is being distributed to the Holders of Claims or Interests in those Classes that are entitled to vote
 to accept or reject the Plan. The procedures and instructions for voting and related deadlines are set forth
 in the exhibits annexed to the Disclosure Statement Order.

        The Disclosure Statement Order is incorporated herein by reference and should be read in
 conjunction with this Disclosure Statement in formulating a decision to vote to accept or reject the
 Plan.

         THE DISCUSSION OF THE SOLICITATION AND VOTING PROCESS SET FORTH IN
                 THIS DISCLOSURE STATEMENT IS ONLY A SUMMARY.


   PLEASE REFER TO THE DISCLOSURE STATEMENT ORDER ATTACHED HERETO FOR A
   MORE COMPREHENSIVE DESCRIPTION OF THE SOLICITATION AND VOTING PROCESS.

        A.       Holders of Claims Entitled to Vote on the Plan

          Under the provisions of the Bankruptcy Code, not all Holders of claims against or interests in a
 debtor are entitled to vote on a chapter 11 plan. The table in Article III.C of this Disclosure Statement,
 entitled “Am I entitled to vote on the Plan?” provides a summary of the status and voting rights of each
 Class (and, therefore, of each Holder within such Class absent an objection to the Holder’s Claim or
 Interest) under the Plan.



                                                       37
19-36300-cgm        Doc 528      Filed 11/15/19 Entered 11/15/19 18:34:19                 Main Document
                                             Pg 45 of 100


         As shown in the table, the Debtors are soliciting votes to accept or reject the Plan only from
 Holders of Claims in Class 3 and Class 4 (the “Voting Classes”). The Holders of Claims in the Voting
 Class are Impaired under the Plan and may, in certain circumstances, receive a distribution under the
 Plan. Accordingly, Holders of Claims in the Voting Class have the right to vote to accept or reject the
 Plan.

         The Debtors are not soliciting votes from Holders of Claims or Interests in Classes 1, 2, 5, 6, 7,
 and 8. Additionally, the Disclosure Statement Order provides that certain Holders of Claims in the
 Voting Class, such as those Holders whose Claims have been disallowed or are subject to a pending
 objection, are not entitled to vote to accept or reject the Plan.

        B.      Voting Record Date

          The Voting Record Date is December 11, 2019. The Voting Record Date is the date on which
 it will be determined which Holders of Claims in the Voting Class are entitled to vote to accept or reject
 the Plan and whether Claims or Interests have been properly assigned or transferred under Bankruptcy
 Rule 3001(e) such that an assignee or transferee, as applicable, can vote to accept or reject the Plan as the
 Holder of a Claim or Interest.

        C.      Voting on the Plan

         The Voting Deadline is January 17, 2020 at 4:00 p.m. (prevailing Eastern Time). To be
 counted as votes to accept or reject the Plan, all ballots must be properly executed, completed, and
 delivered as directed, so that your ballot or the master ballot containing your vote is actually received by
 the Solicitation Agent on or before the Voting Deadline.

         To vote, complete, sign, and date your ballot and return it (with an original signature) promptly in
 the reply envelope enclosed with your ballot or to one of the below addresses.


                                  If sent by hand delivery or overnight mail:

                                                   Stretto
                                      Re: Barneys New York, Inc., et al.
                                       8269 E. 23rd Avenue, Suite 275
                                             Denver, CO 80238



                                                     OR

     SUBMIT VIA AN ELECTRONIC BALLOT THROUGH THE SOLICITATION AGENT’S
               ONLINE ELECTRONIC BALLOT SUBMISSION PORTAL AT
                      HTTPS://CASE.STRETTO.COM/BARNEYS

                          PLEASE SELECT JUST ONE OPTION TO VOTE.

       IF YOU HAVE ANY QUESTIONS ABOUT THE SOLICITATION OR VOTING
 PROCESS, PLEASE CONTACT THE SOLICITATION AGENT TOLL FREE AT (855) 276-9008
 OR VIA ELECTRONIC MAIL TO BARNEYS@STRETTO.COM.




                                                      38
19-36300-cgm        Doc 528       Filed 11/15/19 Entered 11/15/19 18:34:19                  Main Document
                                              Pg 46 of 100


        D.       Ballots Not Counted

         No ballot will be counted toward Confirmation if, among other things: (1) it is illegible or
 contains insufficient information to permit the identification of the Holder of the Claim or Interest; (2) it
 was transmitted by means other than as specifically set forth in the ballots; (3) it was cast by an entity that
 is not entitled to vote on the Plan; (4) it was cast for a Claim listed in the Debtors’ schedules as
 contingent, unliquidated, or disputed for which the applicable Bar Date has passed and no proof of claim
 was timely filed; (5) it was cast for a Claim that is subject to an objection pending as of the Voting
 Record Date (unless temporarily allowed in accordance with the Disclosure Statement Order); (6) it was
 sent to the Debtors, the Debtors’ agents/representatives (other than the Solicitation Agent), or the
 Debtors’ financial or legal advisors instead of the Solicitation Agent; (7) it is unsigned; or (8) it is not
 clearly marked to either accept or reject the Plan or it is marked both to accept and reject the Plan. Please
 refer to the Disclosure Statement Order for additional requirements with respect to voting to accept
 or reject the Plan.

      ANY BALLOT RECEIVED AFTER THE VOTING DEADLINE OR THAT IS
 OTHERWISE NOT IN COMPLIANCE WITH THE DISCLOSURE STATEMENT ORDER
 WILL NOT BE COUNTED.

 X.      CONFIRMATION OF THE PLAN

         A.      Requirements for Confirmation of the Plan

          Among the requirements for Confirmation of the Plan pursuant to section 1129 of the Bankruptcy
 Code are: (1) the Plan is accepted by all Impaired Classes of Claims or Interests, or if rejected by an
 Impaired Class, the Plan “does not discriminate unfairly” and is “fair and equitable” as to the rejecting
 Impaired Class; (2) the Plan is feasible; and (3) the Plan is in the “best interests” of Holders of Claims or
 Interests.

          At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan satisfies all
 of the requirements of section 1129 of the Bankruptcy Code. The Debtors believe that: (1) the Plan
 satisfies, or will satisfy, all of the necessary statutory requirements of chapter 11 for plan confirmation;
 (2) the Debtors have complied, or will have complied, with all of the necessary requirements of
 chapter 11 for plan confirmation; and (3) the Plan has been proposed in good faith.

         B.      Best Interests of Creditors

         Often called the “best interests” test, section 1129(a)(7) of the Bankruptcy Code requires that a
 bankruptcy court find, as a condition to confirmation, that a chapter 11 plan provides, with respect to each
 impaired class, that each holder of a claim or an equity interest in such impaired class either (1) has
 accepted the plan or (2) will receive or retain under the plan property of a value that is not less than the
 amount that the non-accepting holder would receive or retain if the debtors liquidated under chapter 7.

          Pursuant to the Sale Transaction, the Debtors already sold substantially all of their assets. As a
 result, a chapter 7 proceeding will do nothing more than create additional costs associated with converting
 to a chapter 7 liquidation. These additional costs include a percentage fee based on disbursements, as well
 as additional professional fees associated with a chapter 7 trustee selecting advisors.

         Consequently, the Debtors and their management believe that Confirmation of the Plan will
 provide a substantially greater return to Holders of Claims or Interests than would a liquidation under
 chapter 7 of the Bankruptcy Code.


                                                       39
19-36300-cgm        Doc 528       Filed 11/15/19 Entered 11/15/19 18:34:19                 Main Document
                                              Pg 47 of 100


         C.     Feasibility

          The Bankruptcy Code requires that a chapter 11 plan provide for payment in full of all
 administrative and priority claims unless holders of such claim consent to other treatment. The Plan
 provides for the payment of priority and administrative obligations from Distributable Cash and/or
 pursuant to the Sale Transaction. The Debtors will be required to obtain consent from any such claim
 holder that is not otherwise paid in full in Cash. The Debtors believe that the Plan is feasible on these
 alternative bases.

         D.     Acceptance by Impaired Classes

          The Bankruptcy Code requires, as a condition to confirmation, except as described in the
 following section, that each class of claims or equity interests impaired under a plan, accept the plan. A
 class that is not “impaired” under a plan is deemed to have accepted the plan and, therefore, solicitation of
 acceptances with respect to such a class is not required.

          Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of impaired
 claims as acceptance by holders of at least two-thirds in dollar amount and more than one-half in a
 number of allowed claims in that class, counting only those claims that have actually voted to accept or to
 reject the plan. Thus, a Class of Claims will have voted to accept the Plan only if two-thirds in amount
 and a majority in number of the Allowed Claims in such Class that vote on the Plan actually cast their
 ballots in favor of acceptance.

          Section 1126(d) of the Bankruptcy Code defines acceptance of a plan by a class of impaired
 equity interests as acceptance by holders of at least two-thirds in amount of allowed interests in that class,
 counting only those interests that have actually voted to accept or to reject the plan. Thus, a Class of
 Interests will have voted to accept the Plan only if two-thirds in amount of the Allowed Interests in such
 class that vote on the Plan actually cast their ballots in favor of acceptance.

        Pursuant to Article III.F of the Plan, if a Class contains Claims or Interests is eligible to vote and
 no Holders of Claims or Interests eligible to vote in such Class vote to accept or reject the Plan, the
 Holders of such Claims or Interests in such Class shall be deemed to have accepted the Plan.

         E.     Confirmation without Acceptance by All Impaired Classes

         Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a plan even if all
 impaired classes have not accepted it; provided that the plan has been accepted by at least one impaired
 class. Pursuant to section 1129(b) of the Bankruptcy Code, notwithstanding an impaired class’s rejection
 or deemed rejection of the plan, the plan will be confirmed, at the plan proponent’s request, in a
 procedure commonly known as a “cramdown” so long as the plan does not “discriminate unfairly” and is
 “fair and equitable” with respect to each class of claims or equity interests that is impaired under, and has
 not accepted, the plan.

          If any Impaired Class rejects the Plan, the Debtors reserve the right to seek to confirm the Plan
 utilizing the “cramdown” provision of section 1129(b) of the Bankruptcy Code. To the extent that any
 Impaired Class rejects the Plan or is deemed to have rejected the Plan, the Debtors may request
 Confirmation of the Plan, as it may be modified from time to time, under section 1129(b) of the
 Bankruptcy Code. The Debtors reserve the right to alter, amend, modify, revoke, or withdraw the Plan or
 any Plan Supplement document, including the right to amend or modify the Plan or any Plan Supplement
 document to satisfy the requirements of section 1129(b) of the Bankruptcy Code.



                                                      40
19-36300-cgm          Doc 528     Filed 11/15/19 Entered 11/15/19 18:34:19                 Main Document
                                              Pg 48 of 100


                 1.       No Unfair Discrimination

         The “unfair discrimination” test applies to classes of claims or interests that are of equal priority
 and are receiving different treatment under a plan. The test does not require that the treatment be the
 same or equivalent, but that treatment be “fair.” In general, bankruptcy courts consider whether a plan
 discriminates unfairly in its treatment of classes of claims or interests of equal rank (e.g., classes of the
 same legal character). Bankruptcy courts will take into account a number of factors in determining
 whether a plan discriminates unfairly. A plan could treat two classes of unsecured creditors differently
 without unfairly discriminating against either class.

                 2.       Fair and Equitable Test

        The “fair and equitable” test applies to classes of different priority and status (e.g., secured versus
 unsecured) and includes the general requirement that no class of claims receive more than 100 percent of
 the amount of the allowed claims in the class. As to the dissenting class, the test sets different standards
 depending upon the type of claims or equity interests in the class.

         The Debtors submit that if the Debtors “cramdown” the Plan pursuant to section 1129(b) of the
 Bankruptcy Code, the Plan is structured so that it does not “discriminate unfairly” and satisfies the “fair
 and equitable” requirement. With respect to the unfair discrimination requirement, all Classes under the
 Plan are provided treatment that is substantially equivalent to the treatment that is provided to other
 Classes that have equal rank. With respect to the fair and equitable requirement, no Class under the Plan
 will receive more than 100 percent of the amount of Allowed Claims or Interests in that Class. The
 Debtors believe that the Plan and the treatment of all Classes of Claims or Interests under the Plan satisfy
 the foregoing requirements for nonconsensual Confirmation of the Plan.

 XI.     CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE
         PLAN

         A.     Introduction

         The following discussion summarizes certain United States (“U.S.”) federal income tax
 consequences of the implementation of the Plan to the Debtors, the Wind-Down Debtors, and certain
 beneficial owners of Claims (each, for purposes of this Article XI, a “Holder”) entitled to vote on the
 Plan. This summary is based on the Internal Revenue Code of 1986, as amended (the “Tax Code”), the
 U.S. Treasury Regulations promulgated thereunder (the “Treasury Regulations”), judicial decisions and
 published administrative rules, and pronouncements of the Internal Revenue Service (the “IRS”), all as in
 effect on the date hereof (collectively, “Applicable Tax Law”). Changes in, or new interpretations of,
 Applicable Tax Law may have retroactive effect and could significantly affect the U.S. federal income tax
 consequences described below. The Debtors have not requested, and will not request, any ruling or
 determination from the IRS or any other taxing authority with respect to the tax consequences discussed
 herein, and the discussion below is not binding upon the IRS or the courts. No assurance can be given
 that the IRS would not assert, or that a court would not sustain, a different position than any position
 discussed herein.

         Except as specifically set forth below, this summary does not apply to Holders that are not “U.S.
 Persons” (as such term is defined in the Tax Code) and does not address foreign, state, or local tax
 consequences of the Plan, nor does it purport to address all aspects of U.S. federal income taxation that
 may be relevant to a Holder in light of its individual circumstances or to a Holder that may be subject to
 special tax rules (such as Persons who are related to the Debtors within the meaning of the Tax Code,
 broker-dealers, banks, mutual funds, insurance companies, financial institutions, small business


                                                      41
19-36300-cgm        Doc 528       Filed 11/15/19 Entered 11/15/19 18:34:19                 Main Document
                                              Pg 49 of 100


 investment companies, regulated investment companies, tax exempt organizations, governmental
 authorities or agencies, pass-through entities, beneficial owners of pass-through entities, subchapter S
 corporations, employees or persons who received their Claims pursuant to the exercise of an employee
 stock option or otherwise as compensation, persons who hold Claims as part of a straddle, hedge,
 conversion transaction, or other integrated investment, persons using a mark-to-market method of
 accounting, and Holders who are themselves in bankruptcy), unless otherwise specifically stated herein.
 Furthermore, this summary assumes that a Holder holds only Claims in a single Class and holds a Claim
 only as a “capital asset” (within the meaning of section 1221 of the Tax Code). This summary also
 assumes that the various debt and other arrangements to which any of the Debtors are a party will be
 respected for U.S. federal income tax purposes in accordance with their form, and that the Claims
 constitute interests in the Debtors “solely as a creditor” for purposes of section 897 of the Tax Code. This
 summary does not discuss differences in tax consequences to a Holder that acts or receives consideration
 in a capacity other than as a Holder of a Claim of the same Class, and the tax consequences for such
 Holders may differ materially from that described below. This summary does not address the U.S. federal
 income tax consequences to Holders (1) whose Claims are Unimpaired or otherwise entitled to payment
 in full under the Plan, or (2) that are deemed to reject the Plan.

        The Debtors expect to treat the Sale Transaction as a taxable sale of assets for U.S. federal
 income tax purposes.

          For purposes of this discussion, a “U.S. Holder” is a Holder that is: (1) an individual citizen or
 resident of the United States for U.S. federal income tax purposes; (2) a corporation (or other entity
 treated as a corporation for U.S. federal income tax purposes) created or organized under the laws of the
 United States, any state thereof or the District of Columbia; (3) an estate the income of which is subject to
 U.S. federal income taxation regardless of the source of such income; or (4) a trust (A) if a court within
 the United States is able to exercise primary jurisdiction over the trust’s administration and one or more
 U.S. Persons have authority to control all substantial decisions of the trust or (B) that has a valid election
 in effect under applicable Treasury Regulations to be treated as a U.S. Person. For purposes of this
 discussion, a “Non-U.S. Holder” is any Holder that is not a U.S. Holder other than any partnership (or
 other entity treated as a partnership or other pass-through entity for U.S. federal income tax purposes).

          If a partnership (or other entity treated as a partnership or other pass-through entity for U.S.
 federal income tax purposes) is a Holder, the tax treatment of a partner (or other beneficial owner)
 generally will depend upon the status of the partner (or other beneficial owner) and the activities of the
 partner (or other beneficial owner) and the entity. Partners (or other beneficial owners) of partnerships (or
 other pass-through entities) that are Holders should consult their respective tax advisors regarding the
 U.S. federal income tax consequences of the Plan.

       ACCORDINGLY, THE FOLLOWING SUMMARY OF CERTAIN U.S. FEDERAL
 INCOME TAX CONSEQUENCES IS FOR INFORMATIONAL PURPOSES ONLY AND IS NOT
 A SUBSTITUTE FOR CAREFUL TAX PLANNING AND ADVICE BASED UPON THE
 INDIVIDUAL CIRCUMSTANCES PERTAINING TO A HOLDER. ALL HOLDERS ARE
 URGED TO CONSULT THEIR OWN TAX ADVISORS AS TO THE FEDERAL, STATE,
 LOCAL, AND NON-U.S. INCOME, ESTATE, AND OTHER TAX CONSEQUENCES OF THE
 PLAN.




                                                      42
19-36300-cgm          Doc 528    Filed 11/15/19 Entered 11/15/19 18:34:19                 Main Document
                                             Pg 50 of 100


         B.      Certain U.S. Federal Income Tax Consequences to the Debtors and the Wind-Down
                 Debtors

                 1.       Tax Consequences of Sale Transaction and Wind Down.

           The Sale Transaction is a taxable transaction for U.S. federal income tax purposes. Gain or loss,
 if any, will be recognized based on the difference between the tax basis in the assets that were disposed of
 in that transaction and the sale price allocable to such assets. To the extent any taxable income is
 generated in connection with such sale, the Debtors have certain tax attributes that will be available to
 offset any such taxable income. The Debtors do not currently anticipate any material federal income tax
 liability as a result of the Sale Transaction.

          To the extent the Debtors are treated, for tax purposes, as continuing to own any assets that are
 sold or otherwise collected upon following the implementation of the Sale Transaction (i.e., during the
 Wind Down), the sale or collection upon such assets will give rise to taxable income or loss, as the case
 may be, depending upon the Debtors’ tax basis in such assets. So long as such sales or collections occur
 prior to the end of the tax year in which Claims against the Debtors are discharged, the Debtors’ available
 tax attributes will be available to offset any resulting taxable income. It is unclear whether the Debtors
 will incur any taxable income as a result of the sale of, or collection upon, any assets that were not
 disposed of in the Sale Transaction.

                 2.       COD Income

          In general, absent an exception, a taxpayer will realize and recognize cancellation of indebtedness
 income (“COD Income”) upon satisfaction of its outstanding indebtedness for total consideration less
 than the amount of such indebtedness. The amount of COD Income, in general, is the excess of (1) the
 adjusted issue price of the indebtedness satisfied, over (2) the fair market value of any consideration given
 in satisfaction of such indebtedness at the time of the exchange.

          Under section 108 of the Tax Code, a taxpayer is not required to include COD Income in gross
 income (a) if the taxpayer is under the jurisdiction of a court in a case under chapter 11 of the Bankruptcy
 Code and the discharge of debt occurs pursuant to that case (the “Bankruptcy Exception”), or (b) to the
 extent that the taxpayer is insolvent immediately before the discharge (the “Insolvency Exception”).
 Instead, as a consequence of such exclusion, a taxpayer-debtor must reduce its tax attributes by the
 amount of COD Income that it excluded from gross income pursuant to the rule described in the
 preceding sentence. Such reduction in tax attributes occurs only after the tax for the year of the debt
 discharge has been determined (including, as described above, the amount of gain or loss recognized by
 the Debtors with respect to the sale of their assets). In general, tax attributes will be reduced in the
 following order: (a) NOLs and NOL carryforwards; (b) most tax credits; (c) capital loss carryovers;
 (d) tax basis in assets (but not below the amount of liabilities to which the debtor remains subject);
 (e) passive activity loss and credit carryovers; and (f) foreign tax credits. Alternatively, the taxpayer can
 elect first to reduce the basis of its depreciable assets pursuant to section 108(b)(5) of the Tax Code. Any
 excess COD Income over the amount of available tax attributes is not subject to U.S. federal income tax
 and generally has no other U.S. federal income tax impact.

          The Treasury Regulations address the method and order for applying tax attribute reduction to an
 affiliated group of corporations. Under these Treasury Regulations, the tax attributes of each member of
 an affiliated group of corporations that is excluding COD Income is first subject to reduction. To the
 extent the debtor member’s tax basis in stock of a lower-tier member of the affiliated group is reduced, a
 “look through rule” requires that a corresponding reduction be made to the tax attributes of the lower-tier



                                                      43
19-36300-cgm           Doc 528   Filed 11/15/19 Entered 11/15/19 18:34:19                Main Document
                                             Pg 51 of 100


 member. If a debtor member’s excluded COD Income exceeds its tax attributes, the excess COD Income
 is applied to reduce certain remaining consolidated tax attributes of the affiliated group.
          As a general matter, the rules related to COD Income will only be relevant to the Debtors and
 Wind-Down Debtors to the extent that taxable income is realized following the conclusion of the current
 tax year. In that case, the Debtors’ existing tax attributes would, to the extent they are subject to
 reduction as a result of the rules described above, be unavailable to offset any taxable income arising in,
 e.g., the Wind Down, after the conclusion of the current tax year.
         C.      Certain U.S. Federal Income Tax Consequences of the Plan to U.S. Holders of
                 Allowed Class 2 Other Priority Claims

         The following discussion assumes that the Debtors will undertake the Restructuring Transactions
 currently contemplated by the Plan. U.S. Holders are urged to consult their tax advisors regarding the tax
 consequences of the Restructuring Transactions.

        Class 2 U.S. Holders will receive in Cash their pro rata share of the Other Priority Claims
 Recovery, in exchange for full and final satisfaction, compromise, settlement, and release of its applicable
 Allowed Other Priority Claim. Such U.S. Holders should recognize gain or loss equal to the difference
 between the adjusted issue price of the debt underlying their Claims and the amount of Cash received in
 exchange therefor.

                 (i)      Character of Gain or Loss

         Where gain or loss is recognized by a U.S. Holder upon the exchange of its Allowed Claim, the
 character of such gain or loss as long-term or short-term capital gain or loss or as ordinary income or loss
 will be determined by a number of factors, including, among others, the tax status of the U.S. Holder,
 whether the Allowed Claim constitutes a capital asset in the hands of the U.S. Holder and how long it has
 been held, whether the Allowed Claim was acquired at a market discount (discussed below), whether and
 to what extent the U.S. Holder previously had claimed a bad debt deduction, and the nature and tax
 treatment of any fees, costs or expense reimbursements to which consideration is allocated. Each U.S.
 Holder of an Allowed Claim is urged to consult its tax advisor to determine the character of any gain or
 loss recognized with respect to the satisfaction of its Allowed Claim.

          U.S. Holders of Allowed Claims who recognize capital losses as a result of the distributions
 under the Plan will be subject to limits on their use of capital losses. For a non-corporate U.S. Holder,
 capital losses may be used to offset any capital gains (without regard to holding periods) plus ordinary
 income to the extent of the lesser of (a) $3,000 ($1,500 for married individuals filing separate returns) or
 (b) the excess of the capital losses over the capital gains. A non-corporate U.S. Holder may carry over
 unused capital losses and apply them to capital gains and a portion of their ordinary income for an
 unlimited number of years. For corporate U.S. Holders, losses from the sale or exchange of capital assets
 may only be used to offset capital gains. Corporate U.S. Holders who have more capital losses than can
 be used in a tax year may be allowed to carry over unused capital losses for the five taxable years
 following the capital loss year and may be allowed to carry back unused capital losses to the three taxable
 years that precede the capital loss year.

                 (ii)     Accrued Interest

         To the extent that any amount received by a U.S. Holder of a surrendered Allowed Claim under
 the Plan is attributable to accrued but unpaid interest and such amount has not previously been included in
 the U.S. Holder’s gross income, such amount should be taxable to the U.S. Holder as ordinary interest
 income. Conversely, a U.S. Holder of a surrendered Allowed Claim may be able to recognize a


                                                     44
19-36300-cgm         Doc 528       Filed 11/15/19 Entered 11/15/19 18:34:19                     Main Document
                                               Pg 52 of 100


 deductible loss (or, possibly, a write-off against a reserve for worthless debts) to the extent that any
 accrued interest on the debt instruments constituting such claim was previously included in the U.S.
 Holder’s gross income but was not paid in full by the Debtors. Such loss may be ordinary; however, the
 tax law is unclear on this point.

          The extent to which the consideration received by a U.S. Holder of a surrendered Allowed Claim
 will be attributable to accrued interest on the debts constituting the surrendered Allowed Claim is unclear.
 Certain Treasury Regulations generally treat a payment under a debt instrument first as a payment of
 accrued and untaxed interest and then as a payment of principal. Application of this rule to a final
 payment on a debt instrument being discharged at a discount in bankruptcy is unclear. Pursuant to the
 terms of the Plan, distributions in respect of Allowed Claims are allocated first to the principal amount of
 such claims (as determined for U.S. federal income tax purposes) and then, to the extent the consideration
 exceeds the principal amount of the claims, to any portion of such claims for accrued but unpaid interest.
 However, the provisions of the Plan are not binding on the IRS nor a court with respect to the appropriate
 tax treatment for U.S. Holders.

                  (iii)    Market Discount

          Under the “market discount” provisions of sections 1276 through 1278 of the Tax Code, some or
 all of any gain realized by a U.S. Holder exchanging the debt instruments constituting its Allowed Claim
 may be treated as ordinary income (instead of capital gain), to the extent of the amount of “market
 discount” on the debt constituting the surrendered Allowed Claim.

         In general, a debt instrument is considered to have been acquired with “market discount” if its
 U.S. Holder’s adjusted tax basis in the debt instrument is less than (i) the sum of all remaining payments
 to be made on the debt instrument, excluding “qualified stated interest” or, (ii) in the case of a debt
 instrument issued with “original issue discount,” its adjusted issue price, by at least a de minimis amount
 (equal to 0.25 percent of the sum of all remaining payments to be made on the debt instrument, excluding
 qualified stated interest, multiplied by the number of remaining whole years to maturity).

          Any gain recognized by a U.S. Holder on the exchange of debt constituting its Allowed Claim that was
 acquired with market discount should be treated as ordinary income to the extent of the market discount that accrued
 thereon while such debts were considered to be held by the U.S. Holder (unless the U.S. Holder elected to include
 market discount in income as it accrued).Medicare Tax

          Certain U.S. Holders that are individuals, estates, or trusts are required to pay an additional 3.8%
 tax on, among other things, gains from the sale or other disposition of capital assets. U.S. Holders that are
 individuals, estates, or trusts are urged to consult their tax advisors regarding the effect, if any, of this tax
 provision on their ownership and disposition of any consideration to be received under the Plan.

         D.       Certain U.S. Federal Income Tax Consequences of the Plan to Non-U.S. Holders of
                  Allowed Class 2 Other Priority Claims

         The following discussion assumes that the Debtors will undertake the Restructuring Transactions
 currently contemplated by the Plan and includes only certain U.S. federal income tax consequences of the
 Plan to Non-U.S. Holders. This discussion does not include any non-U.S. tax considerations. The rules
 governing the U.S. federal income tax consequences to Non-U.S. Holders are complex. Each Non-U.S.
 Holder is urged to consult its own tax advisor regarding the U.S. federal, state, local, non-U.S., and
 non-income tax consequences of the consummation of the Plan to such Non-U.S. Holder.




                                                         45
19-36300-cgm            Doc 528   Filed 11/15/19 Entered 11/15/19 18:34:19                  Main Document
                                              Pg 53 of 100


                  (i)      Gain Recognition

          Any gain realized by a Non-U.S. Holder on the exchange of its Claim generally will not be
 subject to U.S. federal income taxation unless (a) the Non-U.S. Holder is an individual who was present
 in the United States for 183 days or more during the taxable year in which the Restructuring Transactions
 occur and certain other conditions are met or (b) such gain is effectively connected with the conduct by
 such Non-U.S. Holder of a trade or business in the United States (and, if an income tax treaty applies,
 such gain is attributable to a permanent establishment maintained by such Non-U.S. Holder in the United
 States).

          If the first exception applies, the Non-U.S. Holder generally will be subject to U.S. federal
 income tax at a rate of 30 percent (or at a reduced rate or exemption from tax under an applicable income
 tax treaty) on the amount by which such Non-U.S. Holder’s capital gains allocable to U.S. sources exceed
 capital losses allocable to U.S. sources during the taxable year of the exchange. If the second exception
 applies, the Non-U.S. Holder generally will be subject to U.S. federal income tax with respect to any gain
 realized on the exchange if such gain is effectively connected with the Non-U.S. Holder’s conduct of a
 trade or business in the United States in the same manner as a U.S. Holder (except that the Medicare tax
 would generally not apply). In order to claim an exemption from withholding tax, such Non-U.S. Holder
 will be required to provide a properly executed IRS Form W-8ECI (or such successor form as the IRS
 designates). In addition, if such a Non-U.S. Holder is a corporation, it may be subject to a branch profits
 tax equal to 30 percent (or such lower rate provided by an applicable treaty) of its effectively connected
 earnings and profits for the taxable year, subject to certain adjustments.

                  (ii)     Accrued but Untaxed Interest

          Payments made to a Non-U.S. Holder under the Plan that are attributable to accrued but untaxed
 interest generally will not be subject to U.S. federal income or withholding tax, provided that (a) such
 Non U.S. Holder is not a bank that has made an extension of credit pursuant to a loan agreement entered
 into in the ordinary course of its trade or business, (b) such Non-U.S. Holder does not actually or
 constructively own 10 percent or more of the total combined voting power of all classes of the stock of
 the Debtors, and (c) the withholding agent has received or receives, prior to payment, appropriate
 documentation (generally, IRS Form W-8BEN or W-8BEN-E, as applicable) establishing that the Non-
 U.S. Holder is not a U.S. person, unless such interest is effectively connected with the conduct by the
 Non-U.S. Holder of a trade or business within the United States (in which case, provided the Non-U.S.
 Holder provides a properly executed IRS Form W 8ECI (or successor form) to the withholding agent, the
 Non-U.S. Holder (x) generally will not be subject to withholding tax, but (y) will be subject to U.S.
 federal income tax in the same manner as a U.S. Holder (unless an applicable income tax treaty provides
 otherwise), and a Non-U.S. Holder that is a corporation for U.S. federal income tax purposes may also be
 subject to a branch profits tax with respect to such Non-U.S. Holder’s effectively connected earnings and
 profits that are attributable to the accrued but untaxed interest at a rate of 30 percent (or at a reduced rate
 or exemption from tax under an applicable income tax treaty)).

          A Non-U.S. Holder that does not qualify for the exemption from withholding tax described in the
 preceding paragraph with respect to accrued but untaxed interest that is not effectively connected income
 generally will be subject to withholding of U.S. federal income tax at a 30 percent rate (or at a reduced
 rate or exemption from tax under an applicable income tax treaty) on payments that are attributable to
 accrued but untaxed interest. For purposes of providing a properly executed IRS Form W-8BEN or W-
 8BEN-E, as applicable, special procedures are provided under applicable Treasury Regulations for
 payments through qualified foreign intermediaries or certain financial institutions that hold customers’
 securities in the ordinary course of their trade or business.



                                                       46
19-36300-cgm        Doc 528      Filed 11/15/19 Entered 11/15/19 18:34:19                Main Document
                                             Pg 54 of 100


                 (iii)   FATCA

         Under legislation commonly referred to as the Foreign Account Tax Compliance Act
 (“FATCA”), foreign financial institutions and certain other foreign entities must report certain
 information with respect to their U.S. account holders and investors or be subject to withholding at a rate
 of 30% on the receipt of “withholdable payments.” For this purpose, “withholdable payments” are
 generally U.S. source payments of fixed or determinable, annual or periodical income, and, subject to the
 paragraph immediately below, also include gross proceeds from the sale of any property of a type which
 can produce U.S. source interest or dividends. FATCA withholding will apply even if the applicable
 payment would not otherwise be subject to U.S. federal nonresident withholding.

         FATCA withholding rules were previously scheduled to take effect on January 1, 2019, that
 would have applied to payments of gross proceeds from the sale or other disposition of property of a type
 that can produce U.S. source interest or dividends. However, such withholding has effectively been
 suspended under proposed Treasury Regulations that may be relied on until final regulations become
 effective. Nonetheless, there can be no assurance that a similar rule will not go into effect in the future.
 Each Non-U.S. Holder should consult its own tax advisor regarding the possible impact of FATCA
 withholding rules on such Non-U.S. Holder.

         E.     Information Reporting and Backup Withholding

          The Debtors will withhold all amounts required by law to be withheld from distributions or
 payments. The Debtors will comply with all applicable reporting requirements of the Tax Code. The IRS
 may make the information returns reporting withholding available to the tax authorities in the country in
 which a Non-U.S. Holder is resident. In general, information reporting requirements may apply to
 distributions or payments made to a Holder under the Plan. In addition, backup withholding of taxes
 (currently at a 24% rate) will generally apply to payments in respect of an Allowed Claim under the Plan
 unless the Holder of such Allowed Claim: (a) comes within certain exempt categories (which generally
 include corporations) and, when required, demonstrates that fact; or (b) timely provides a correct taxpayer
 identification number and certifies under penalty of perjury that the taxpayer identification number is
 correct and that the Holder is not subject to backup withholding (generally by, in the case of a U.S.
 Holder, such U.S. Holder providing a properly executed IRS Form W-9 and, in the case of Non-U.S.
 Holder, such Non-U.S. Holder providing a properly executed applicable IRS Form W-8 (or otherwise
 establishing such Non-U.S. Holder’s eligibility for an exemption).

         Backup withholding is not an additional tax. Amounts withheld under the backup withholding
 rules may be credited against a Holder’s U.S. federal income tax liability, and a Holder may obtain a
 refund of any excess amounts withheld under the backup withholding rules by filing an appropriate claim
 for refund with the IRS (generally, a federal income tax return).

          In addition, from an information reporting perspective, the Treasury Regulations generally
 require disclosure by a taxpayer on its U.S. federal income tax return of certain types of transactions in
 which the taxpayer participated, including, among other types of transactions, certain transactions that
 result in the taxpayer’s claiming a loss in excess of specified thresholds. Holders are urged to consult
 their tax advisors regarding these regulations and whether the transactions contemplated by the Plan
 would be subject to these regulations and require disclosure on the Holders’ tax returns.

      THE FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE COMPLEX.
 THE FOREGOING SUMMARY DOES NOT DISCUSS ALL ASPECTS OF FEDERAL INCOME
 TAXATION THAT MAY BE RELEVANT TO A PARTICULAR HOLDER IN LIGHT OF SUCH
 HOLDER’S CIRCUMSTANCES AND INCOME TAX SITUATION. ALL HOLDERS SHOULD


                                                     47
19-36300-cgm   Doc 528   Filed 11/15/19 Entered 11/15/19 18:34:19       Main Document
                                     Pg 55 of 100


 CONSULT WITH THEIR TAX ADVISORS AS TO THE PARTICULAR TAX
 CONSEQUENCES TO THEM OF THE TRANSACTIONS CONTEMPLATED BY THE PLAN,
 INCLUDING THE APPLICABILITY AND EFFECT OF ANY STATE, LOCAL, OR FOREIGN
 TAX LAWS, AND OF ANY CHANGE IN APPLICABLE TAX LAWS.



                         [Remainder of page intentionally left blank]




                                             48
19-36300-cgm         Doc 528      Filed 11/15/19 Entered 11/15/19 18:34:19                  Main Document
                                              Pg 56 of 100


 XII.    RECOMMENDATION

         In the opinion of the Debtors, the Plan is preferable to all other available alternatives and provides
 for a larger distribution to the Debtors’ creditors than would otherwise result in any other scenario.
 Accordingly, the Debtors recommend that Holders of Claims entitled to vote on the Plan vote to accept
 the Plan and support Confirmation of the Plan.



 Dated: November 15, 2019                            BARNEYS NEW YORK, INC.
                                                     on behalf of itself and its debtor affiliates

                                                     /s/ Mohsin Y. Meghji
                                                     Mohsin Y. Meghji
                                                     Chief Restructuring Officer
                                                     Barneys New York, Inc.


COUNSEL:

 Edward O. Sassower, P.C.                                  Steven J. Reisman
 Joshua A. Sussberg, P.C.                                  KATTEN MUCHIN ROSENMAN LLP
 KIRKLAND & ELLIS LLP                                      575 Madison Avenue
 KIRKLAND & ELLIS INTERNATIONAL LLP                        New York, New York 10022
 601 Lexington Avenue                                      Telephone: (212) 940-8800
 New York, New York 10022                                  Facsimile: (212) 940-8776
 Telephone: (212) 446-4800
 Facsimile: (212) 446-4900
 -and-
 Chad J. Husnick, P.C.
 W. Benjamin Winger (admitted pro hac vice)
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 300 North LaSalle Street
 Chicago, Illinois 60654
 Telephone: (312) 862-2000
 Facsimile: (312) 862-2200

 Co-Counsel for the Debtors and Debtors in Possession




                                                      49
19-36300-cgm   Doc 528   Filed 11/15/19 Entered 11/15/19 18:34:19   Main Document
                                     Pg 57 of 100


                                    EXHIBIT A

                                       Plan
19-36300-cgm             Doc 528         Filed 11/15/19 Entered 11/15/19 18:34:19                          Main Document
                                                     Pg 58 of 100



 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                                      )
     In re:                                                           )        Chapter 11
                                                                      )
     BARNEYS NEW YORK, INC., et al., 1                                )        Case No. 19-36300 (CGM)
                                                                      )
                                           Debtors.                   )        (Jointly Administered)
                                                                      )

                               JOINT CHAPTER 11 PLAN OF BARNEYS
                            NEW YORK, INC. AND ITS DEBTOR AFFILIATES

     Edward O. Sassower, P.C.                                   Chad J. Husnick, P.C.
     Joshua A. Sussberg, P.C.                                   W. Benjamin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                        KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                         KIRKLAND & ELLIS INTERNATIONAL LLP
     601 Lexington Avenue                                       300 North LaSalle Street
     New York, New York 10022                                   Chicago, Illinois 60654
     Telephone:       (212) 446-4800                            Telephone:         (312) 862-2000
     Facsimile:       (212) 446-4900                            Facsimile:         (312) 862-2200

     Steven J. Reisman
     KATTEN MUCHIN ROSENMAN LLP
     575 Madison Avenue
     New York, New York 10022
     Telephone:       (212) 940-8800
     Facsimile:       (212) 940-8776

     Counsel for the Debtors and Debtors in Possession

     Dated: November 15, 2019




 1      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
        include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY Licensing Corp. (4177);
        and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 660 Madison Avenue, 9th Floor, New
        York, NY 10065.
19-36300-cgm                    Doc 528              Filed 11/15/19 Entered 11/15/19 18:34:19                                                    Main Document
                                                                 Pg 59 of 100




                                                                    TABLE OF CONTENTS

 ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME AND
 GOVERNING LAW ..................................................................................................................................................... 1
              A.            Defined Terms .................................................................................................................................. 1
              B.            Rules of Interpretation ...................................................................................................................... 9
              C.            Computation of Time ...................................................................................................................... 10
              D.            Governing Law ............................................................................................................................... 10
              E.            Reference to Monetary Figures ....................................................................................................... 10
              F.            Reference to the Debtors or the Wind-Down Debtors .................................................................... 10
              G.            Nonconsolidated Plan ..................................................................................................................... 10

 ARTICLE II. ADMINISTRATIVE CLAIMS, PROFESSIONAL FEE CLAIMS, AND PRIORITY TAX
 CLAIMS ...................................................................................................................................................................... 11
              A.            Administrative Claims and Priority Tax Claims. ............................................................................ 11
              B.            Professional Fee Claims .................................................................................................................. 11
              C.            DIP Claims ...................................................................................................................................... 12
              D.            Statutory Fees.................................................................................................................................. 12

 ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS ..................................... 13
              A.            Classification of Claims and Interests ............................................................................................. 13
              B.            Treatment of Claims and Interests .................................................................................................. 13
              C.            Special Provision Governing Unimpaired Claims .......................................................................... 16
              D.            Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code .................. 16
              E.            Subordinated Claims ....................................................................................................................... 16
              F.            Elimination of Vacant Classes; Presumed Acceptance by Non-Voting Classes ............................. 16
              G.            Controversy Concerning Impairment .............................................................................................. 17

 ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN ........................................................................ 17
              A.            Restructuring Transactions.............................................................................................................. 17
              B.            Sale Transaction; Sources of Consideration for Plan Distributions ................................................ 17
              C.            Wind-Down Debtors ....................................................................................................................... 17
              D.            Plan Administrator .......................................................................................................................... 18
              E.            Wind Down ..................................................................................................................................... 19
              F.            Plan Administrator Exculpation, Indemnification, Insurance, and Liability Limitation ................. 19
              G.            Tax Returns ..................................................................................................................................... 20
              H.            Dissolution of the Debtors and Wind-Down Debtors ..................................................................... 20
              I.            Cancellation of Securities and Agreements .................................................................................... 20
              J.            Corporate Action ............................................................................................................................. 20
              K.            Effectuating Documents; Further Transactions ............................................................................... 21
              L.            Section 1146 Exemption ................................................................................................................. 21
              M.            Preservation of Causes of Action .................................................................................................... 21
              N.            Closing the Chapter 11 Cases ......................................................................................................... 22

 ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES .............................. 22
              A.            Assumption (or Assumption and Assignment) and Rejection of Executory Contracts and
                            Unexpired Leases ............................................................................................................................ 22
              B.            D&O Liability Insurance Policies ................................................................................................... 22
              C.            Indemnification Obligations............................................................................................................ 22
              D.            Collective Bargaining Agreements ................................................................................................. 23
              E.            Claims Based on Rejection of Executory Contracts or Unexpired Leases ...................................... 23
19-36300-cgm                  Doc 528              Filed 11/15/19 Entered 11/15/19 18:34:19                                                    Main Document
                                                               Pg 60 of 100


             F.           Cure of Defaults for Executory Contracts and Unexpired Leases Assumed (or Assumed
                          and Assigned).................................................................................................................................. 23
             G.           Preexisting Obligations to the Debtors under Executory Contracts and Unexpired Leases. ........... 24
             H.           Modifications, Amendments, Supplements, Restatements, or Other Agreements .......................... 24
             I.           Reservation of Rights ...................................................................................................................... 24
             J.           Nonoccurrence of Effective Date .................................................................................................... 24

 ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS .............................................................................. 24
             A.           Timing and Calculation of Amounts to Be Distributed................................................................... 24
             B.           Disbursing Agent ............................................................................................................................ 25
             C.           Rights and Powers of Disbursing Agent ......................................................................................... 25
             D.           Delivery of Distributions and Undeliverable or Unclaimed Distributions ...................................... 25
             E.           Compliance with Tax Requirements ............................................................................................... 26
             F.           Allocations ...................................................................................................................................... 26
             G.           No Postpetition Interest on Claims.................................................................................................. 26
             H.           Foreign Currency Exchange Rate. .................................................................................................. 26
             I.           Setoffs and Recoupment ................................................................................................................. 26
             J.           Claims Paid or Payable by Third Parties ......................................................................................... 27

 ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED AND
 DISPUTED CLAIMS .................................................................................................................................................. 27
             A.           Allowance of Claims ....................................................................................................................... 27
             B.           Claims Administration Responsibilities .......................................................................................... 27
             C.           Estimation of Claims ....................................................................................................................... 28
             D.           Adjustment to Claims without Objection ........................................................................................ 28
             E.           Time to File Objections to Claims .................................................................................................. 28
             F.           Disallowance of Claims .................................................................................................................. 28
             G.           Amendments to Claims ................................................................................................................... 29
             H.           No Distributions Pending Allowance .............................................................................................. 29
             I.           Distributions after Allowance ......................................................................................................... 29

 ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION AND RELATED PROVISIONS ............................... 29
             A.           Settlement, Compromise, and Release of Claims and Interests ...................................................... 29
             B.           Releases Subject to Investigation .................................................................................................... 29
             C.           Release of Liens ............................................................................................................................. 29
             D.           Releases by the Debtors ................................................................................................................ 30
             E.           Third-Party Release ...................................................................................................................... 30
             F.           Exculpation .................................................................................................................................... 31
             G.           Injunction....................................................................................................................................... 31
             H.           Protections against Discriminatory Treatment. ............................................................................... 32
             I.           Document Retention. ...................................................................................................................... 32
             J.           Reimbursement or Contribution. ..................................................................................................... 32
             K.           Term of Injunctions or Stays ........................................................................................................... 32

 ARTICLE IX. CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN........................................... 33
             A.           Waiver of Conditions ...................................................................................................................... 33
             B.           Substantial Consummation ............................................................................................................. 33
             C.           Effect of Nonoccurrence to the Confirmation Date or Effective Date. ........................................... 33

 ARTICLE X. MODIFICATION, REVOCATION OR WITHDRAWAL OF THE PLAN ........................................ 33
             A.           Modification and Amendments ....................................................................................................... 33
             B.           Effect of Confirmation on Modifications ........................................................................................ 34
             C.           Revocation or Withdrawal of Plan .................................................................................................. 34

                                                                                     ii
19-36300-cgm              Doc 528               Filed 11/15/19 Entered 11/15/19 18:34:19                                                     Main Document
                                                            Pg 61 of 100


 ARTICLE XI. RETENTION OF JURISDICTION ..................................................................................................... 34

 ARTICLE XII. MISCELLANEOUS PROVISIONS .................................................................................................. 36
           A.         Immediate Binding Effect ............................................................................................................... 36
           B.         Additional Documents .................................................................................................................... 36
           C.         Payment of Statutory Fees. ............................................................................................................. 36
           D.         Statutory Committee and Cessation of Fee and Expense Payment ................................................. 36
           E.         Reservation of Rights ...................................................................................................................... 36
           F.         Successors and Assigns ................................................................................................................... 36
           G.         Notices ............................................................................................................................................ 37
           H.         Entire Agreement ............................................................................................................................ 37
           I.         Exhibits ........................................................................................................................................... 37
           J.         Non-Severability of Plan Provisions ............................................................................................... 38
           K.         Votes Solicited in Good Faith ......................................................................................................... 38
           L.         Waiver or Estoppel.......................................................................................................................... 38
           M.         Conflicts .......................................................................................................................................... 38




                                                                                  iii
19-36300-cgm          Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                       Main Document
                                                 Pg 62 of 100


                                                   INTRODUCTION

           Barneys New York, Inc. and its debtor affiliates, as debtors and debtors in possession, in the above-captioned
 Chapter 11 Cases propose this joint plan pursuant to chapter 11 of the Bankruptcy Code. The Chapter 11 Cases have
 been consolidated for procedural purposes only and are being jointly administered pursuant to an order of the
 Bankruptcy Court. This Plan constitutes a separate chapter 11 plan for each Debtor and, unless otherwise set forth
 herein, the classifications and treatment of Claims and Interests apply to each individual Debtor.

          Holders of Claims and Interests should refer to the Disclosure Statement for a discussion of the Debtors’
 history, businesses, assets, results of operations, and historical financial information, projections, and future
 operations, as well as a summary and description of this Plan and certain related matters. Each Debtor is a proponent
 of the Plan contained herein within the meaning of section 1129 of the Bankruptcy Code.

       ALL HOLDERS OF CLAIMS AND INTERESTS, TO THE EXTENT APPLICABLE, ARE
 ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE
 VOTING TO ACCEPT OR REJECT THE PLAN.

                                             ARTICLE I.
                              DEFINED TERMS, RULES OF INTERPRETATION,
                              COMPUTATION OF TIME AND GOVERNING LAW

 A.       Defined Terms

          As used in this Plan, capitalized terms have the meanings ascribed to them below.

          1.       “Administrative Claim” means a Claim for the costs and expenses of administration of the Estates
 under sections 503(b), 507(a)(2), 507(b), or 1114(e)(2) of the Bankruptcy Code, including: (a) the actual and
 necessary costs and expenses incurred on or after the Petition Date of preserving the Estates and operating the
 businesses of the Debtors; and (b) Allowed Professional Fee Claims in the Chapter 11 Cases.

          2.       “Administrative Claim Bar Dates” means the deadline for filing requests for payment of
 Administrative Claims, which shall be (a) 30 days after the Confirmation Date with respect to Claims that arose before
 the Confirmation Date; (b) 30 days after the Effective Date with respect to Claims that arose on or after the
 Confirmation Date; (c) the deadline for filing requests for payment of Administrative Claims arising under section
 503(b)(9) of the Bankruptcy Code as set forth in that certain Order (A) Setting Bar Dates for Submitting Proofs of
 Claim, (B) Approving Procedures for Submitting Proofs of Claim, (C) Approving Notice Thereof, and (D) Granting
 Related Relief [Docket No. 214]; and (d) any other date(s) established by the Bankruptcy Court by which such Claims
 must be Filed pursuant to court order.

          3.      “Administrative and Priority Tax Claims Recovery” means the lesser of (a) any Distributable Cash
 in excess of amounts necessary to satisfy all Allowed Secured Claims as set forth in Article III, and (b) Cash in an
 amount equal to the Allowed Administrative Claims and Allowed Priority Tax Claims.

          4.       “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code.

           5.       “Allowed” means with respect to any Claim, except as otherwise provided in the Plan: (a) a Claim
 that is evidenced by a Proof of Claim Filed by the Bar Date (or for which Claim under the Plan, the Bankruptcy Code,
 or pursuant to a Final Order a Proof of Claim is not or shall not be required to be Filed); (b) a Claim that is listed in
 the Schedules as not contingent, not unliquidated, and not disputed, and for which no Proof of Claim, as applicable,
 has been timely Filed; or (c) a Claim Allowed pursuant to the Plan or a Final Order of the Bankruptcy Court; provided
 that with respect to a Claim described in clauses (a) and (b) above, such Claim shall be considered Allowed only if
 and to the extent that, with respect to such Claim, no objection to the allowance thereof has been interposed within
 the applicable period of time fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules, or the Bankruptcy Court,
 or such an objection is so interposed and the Claim, as applicable, shall have been Allowed by a Final Order. Except
 as otherwise specified in the Plan or any Final Order, and except for any Claim that is Secured by property of a value


                                                            1
19-36300-cgm          Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                      Main Document
                                                 Pg 63 of 100


 in excess of the principal amount of such Claims, the amount of an Allowed Claim shall not include interest on such
 Claim from and after the Petition Date. For purposes of determining the amount of an Allowed Claim, there shall be
 deducted therefrom an amount equal to the amount of any Claim that the Debtors may hold against the Holder thereof,
 to the extent such Claim may be offset, recouped, or otherwise reduced under applicable law. Any Claim that has
 been or is hereafter listed in the Schedules as contingent, unliquidated, or disputed, and for which no Proof of Claim
 is or has been timely Filed, is not considered Allowed and shall be expunged without further action by the Debtors
 and without further notice to any party or action, approval, or order of the Bankruptcy Court. Notwithstanding
 anything to the contrary herein, no Claim of any Entity subject to section 502(d) of the Bankruptcy Code shall be
 deemed Allowed unless and until such Entity pays in full the amount that it owes such Debtor or Wind-Down Debtor,
 as applicable. For the avoidance of doubt: (x) a Proof of Claim Filed after the Bar Date shall not be Allowed for any
 purposes whatsoever absent entry of a Final Order allowing such late-filed Claim; and (y) the Debtors may
 affirmatively determine to deem Unimpaired Claims Allowed to the same extent such Claims would be allowed under
 applicable non-bankruptcy law. “Allow” and “Allowing” shall have correlative meanings.

           6.       “Avoidance Actions” means any and all actual or potential Causes of Action to avoid a transfer of
 property or an obligation incurred by the Debtors pursuant to chapter five of the Bankruptcy Code or under similar or
 related state or federal statutes and common law, including fraudulent transfer laws. For the avoidance of doubt,
 Avoidance Actions shall not include any claims transferred to the Purchasers pursuant to the Purchase Agreement.

           7.       “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as now in
 effect or hereafter amended, and the rules and regulations promulgated thereunder.

          8.       “Bankruptcy Court” means the United States Bankruptcy Court for the Southern District of New
 York having jurisdiction over the Chapter 11 Cases and, to the extent of the withdrawal of reference under section 157
 of the Judicial Code, the United States District Court for the Southern District of New York.

         9.      “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as applicable to the Chapter
 11 Cases, promulgated under section 2075 of the Judicial Code and the general, local and chambers rules of the
 Bankruptcy Court.

          10.      “Barneys” means Barneys New York, Inc.

          11.     “Bar Date” means, collectively, the dates established by the Bankruptcy Court by which Proofs of
 Claim must be Filed pursuant to that certain Order (A) Setting Bar Dates for Submitting Proofs of Claim,
 (B) Approving Procedures for Submitting Proofs of Claim, (C) Approving Notice Thereof, and (D) Granting Related
 Relief [Docket No. 214].

         12.     “Business Day” means any day, other than a Saturday, Sunday or “legal holiday” (as defined in
 Bankruptcy Rule 9006(a)(6)).

           13.       “Cash” means cash and cash equivalents, including bank deposits, checks, and other similar items
 in legal tender of the United States of America.

          14.       “Causes of Action” means any actions, claims, cross claims, third-party claims, interests, damages,
 controversies, remedies, causes of action, debts, judgments, demands, rights, actions, suits, obligations, liabilities,
 accounts, defenses, offsets, powers, privileges, licenses, liens, indemnities, guaranties, and franchises of any kind or
 character whatsoever, whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, contingent
 or non-contingent, liquidated or unliquidated, secured or unsecured, assertable directly or derivatively, matured or
 unmatured, suspected or unsuspected, disputed or undisputed, whether arising before, on, or after the Petition Date, in
 contract or in tort, in law or in equity, or pursuant to any other theory of law or otherwise. Causes of Action also
 include: (a) any rights of setoff, counterclaim, or recoupment and any claims under contracts or for breaches of duties
 imposed by law or in equity; (b) the right to object to or otherwise contest Claims or Interests; (c) claims pursuant to
 section 362 or chapter 5 of the Bankruptcy Code; (d) any claims or defenses, including fraud, mistake, duress, and
 usury, and any other defenses set forth in section 558 of the Bankruptcy Code; and (e) any Avoidance Action. For the



                                                            2
19-36300-cgm          Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                       Main Document
                                                 Pg 64 of 100


 avoidance of doubt, Causes of Action shall not include any claims transferred to the Purchasers pursuant to the
 Purchase Agreement.

          15.     “Chapter 11 Cases” means (a) when used with reference to a particular Debtor, the case pending
 for that Debtor under chapter 11 of the Bankruptcy Code and (b) when used with reference to all Debtors, the
 procedurally consolidated chapter 11 cases pending for the Debtors in the Bankruptcy Court.

         16.      “Claim” means any claim, as such term is defined in section 101(5) of the Bankruptcy Code, against
 a Debtor or a Debtor’s Estate.

          17.     “Claims Register” means the official register of Claims maintained by the Notice, Claims, and
 Balloting Agent.

          18.      “Class” means a class of Claims or Interests as set forth in Article III of the Plan in accordance with
 section 1122(a) of the Bankruptcy Code.

          19.      “Collective Bargaining Agreements” means, collectively, those certain agreements by and between
 the Debtors, on the one hand, and, as applicable, the NY/NJ Regional Joint Board Workers United, Philadelphia Joint
 Board Workers United, and Western States Regional Board Workers United, on the other hand, as the same may have
 been amended from time to time, and any other similar agreements of the Debtors with any labor union or labor
 organization, and any extension, modification, memorandum of understanding, memorandum of agreements, or
 related agreements.

         20.       “Committee” means the Official Committee of Unsecured Creditors appointed in the Chapter 11
 Cases pursuant to section 1102(a) of the Bankruptcy Code on August 15, 2019 [Docket No. 131].

         21.      “Confirmation” means the Bankruptcy Court’s entry of the Confirmation Order on the docket of
 the Chapter 11 Cases within the meaning of Bankruptcy Rules 5003 and 9021.

         22.     “Confirmation Date” means the date upon which the Bankruptcy Court enters the
 Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of Bankruptcy Rules 5003 and 9021.

          23.      “Confirmation Hearing” means the hearing held by the Bankruptcy Court to consider Confirmation
 of the Plan pursuant to sections 1128 and 1129 of the Bankruptcy Code.

          24.      “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan pursuant to
 section 1129 of the Bankruptcy Code.

          25.      “Consummation” means the occurrence of the Effective Date.

          26.     “D&O Liability Insurance Policies” means all insurance policies (including any “tail policy”) of
 any of the Debtors for liability of any current or former directors, managers, officers, and members.

         27.       “Debtors” means, collectively: (a) Barneys; (b) Barney’s Inc.; (c) BNY Catering, Inc.; (d) BNY
 Licensing Corp.; and (e) Barneys Asia Co. LLC.

         28.     “DIP Agent” means GACP Finance Co., LLC in its capacity as administrative agent under the DIP
 Credit Agreement, together with its respective successors and assigns in such capacities.

         29.      “DIP Claims” means all Claims of any DIP Party arising under, derived from, secured by, or based
 on the DIP Credit Documents.

          30.      “DIP Credit Documents” means the DIP Credit Agreement and all other agreements, documents,
 and instruments related thereto, including the DIP Order and any guaranty agreements, pledge and collateral
 agreements, intercreditor agreements, and other security agreements.

                                                            3
19-36300-cgm          Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                      Main Document
                                                 Pg 65 of 100


         31.       “DIP Credit Agreement” means that certain senior secured debtor-in-possession credit agreement,
 dated as of August 15, 2019, as amended restated, modified, supplemented, or replaced from time to time in
 accordance with its terms, by and among the Debtors, the DIP Lenders, and the DIP Agent.

          32.      “DIP Facilities” means the senior secured credit facilities under the DIP Credit Agreement.

        33.      “DIP Lenders” means the banks, financial institutions, and other lenders party to the DIP Credit
 Agreement from time to time.

          34.      “DIP Order” means that certain Final Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, and
 507 and Fed. R. Bankr. P. 2002, 4001 and 9014 (I) Authorizing Debtors and Debtors in Possession to Obtain Post-
 Petition Financing, (II) Granting Liens and Super-Priority Claims, (III) Authorizing Payment of Prepetition Secured
 Obligations, (IV) Granting Adequate Protection to Prepetition Secured Parties, (V) Modifying the Automatic Stay,
 and (VI) Granting Related Relief [Docket No. 222], as amended, supplemented, or otherwise modified from time to
 time.

          35.      “DIP Parties” means the DIP Agent and the DIP Lenders.

           36.      “Disbursing Agent” means the Debtors or the Plan Administrator (as applicable), or the Entity or
 Entities selected by the Debtors or the Plan Administrator to make or facilitate distributions contemplated under the
 Plan.

           37.      “Disclosure Statement” means the Disclosure Statement to the Joint Chapter 11 Plan of Barneys
 New York, Inc. and its Debtor Affiliates, dated as of [●], as may be amended, supplemented or modified from time to
 time, including all exhibits and schedules thereto and references therein that relate to the Plan, that is prepared and
 distributed in accordance with the Bankruptcy Code, the Bankruptcy Rules, and any other applicable law and approved
 by the Bankruptcy Court pursuant to section 1125 of the Bankruptcy Code.

         38.       “Disputed” means, with respect to any Claim or Interest, any Claim or Interest that is not yet
 Allowed.

          39.      “Distributable Cash” means Cash in an amount equal to the Wind Down Funds, if any, available
 after giving effect to the Wind Down Budget, plus any excess Cash from the Professional Fee Escrow Account
 remaining after satisfaction of all Allowed Professional Fee Claims, plus any other Cash available in the Estates.

          40.     “Distribution Record Date” means the record date for purposes of determining which Holders of
 Allowed Claims or Allowed Interests are eligible to receive distributions under the Plan, which date shall be the first
 day of the Confirmation Hearing, or such other date as is designated in a Final Order of the Bankruptcy Court.

           41.      “Effective Date” means the date that is the first Business Day after the Confirmation Date on which
 (a) the conditions to the occurrence of the Effective Date have been satisfied or waived pursuant to Article IX.A of
 the Plan, (b) no stay of the Confirmation Order is in effect, and (c) the Debtors declare the Plan effective. Any action
 to be taken on the Effective Date may be taken on or as soon as reasonably practicable thereafter.

          42.      “Entity” means an entity as such term is defined in section 101(15) of the Bankruptcy Code.

         43.     “Estate” means, as to each Debtor, the estate created on the Petition Date for the Debtor in its
 Chapter 11 Case pursuant to section 541 of the Bankruptcy Code and all property (as defined in section 541 of the
 Bankruptcy Code) acquired by the Debtors after the Petition Date through the Effective Date.

          44.      “Exculpated Party” means collectively, and in each case solely in its capacity as such: (a) the
 Debtors; (b) the Committee and each of its members; (c) the DIP Parties; (d) the Plan Administrator; and (e) with
 respect to each of the foregoing Entities in clauses (a) though (d), such Entity and its current and former Affiliates,
 and such Entities’ and their current and former Affiliates’ current and former directors, managers, officers, equity
 holders (regardless of whether such interests are held directly or indirectly), predecessors, participants, successors,

                                                            4
19-36300-cgm          Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                        Main Document
                                                 Pg 66 of 100


 and assigns, subsidiaries, and each of their respective current and former equity holders, officers, directors, managers,
 principals, members, employees, agents, advisory board members, financial advisors, partners, attorneys, accountants,
 investment bankers, consultants, representatives, and other professionals, each in their capacity as such.

          45.     “Executory Contract” means a contract to which one or more of the Debtors is a party and that is
 subject to assumption or rejection under section 365 or 1123 of the Bankruptcy Code.

          46.       “Federal Judgment Rate” means the federal judgment interest rate in effect as of the Petition Date
 calculated as set forth in section 1961 of the Judicial Code.

          47.     “File” or “Filed” means file or filed with the Bankruptcy Court or its authorized designee in the
 Chapter 11 Cases, or, with respect to the filing of a Proof of Claim or Proof of Interest, the Notice, Claims, and
 Balloting Agent.

          48.       “Final Order” means, as applicable, an order or judgment of the Bankruptcy Court or other court
 of competent jurisdiction with respect to the relevant subject matter, which has not been reversed, stayed, modified or
 amended, and as to which the time to appeal, petition for certiorari, or move for reargument, reconsideration, or
 rehearing has expired and no appeal, petition for certiorari, or motion for reargument, reconsideration, or rehearing
 has been timely taken or filed, or as to which any appeal, petition for certiorari, or motion for reargument,
 reconsideration, or rehearing that has been taken or any petition for certiorari that has been or may be filed has been
 resolved by the highest court to which the order or judgment could be appealed or from which certiorari could be
 sought or the new trial, reargument or rehearing shall have been denied, resulted in no modification of such order or
 has otherwise been dismissed with prejudice; provided, however that the possibility that a motion under Rule 60 of
 the Federal Rules of Civil Procedure or any comparable rule of the Bankruptcy Rules may be filed relating to such
 order shall not cause such order to not be a Final Order.

          49.      “General Unsecured Claim” means any Claim other than a DIP Claim, an Administrative Claim
 (including a Professional Fee Claim), an Other Secured Claim, a Prepetition Secured Claim, a Priority Tax Claim, an
 Other Priority Claim, or an Intercompany Claim.

         50.        “General Unsecured Claims Recovery” means any Distributable Cash in excess of amounts
 necessary to satisfy all Allowed Other Priority Claims, if any, and after giving effect to the Administrative and Priority
 Tax Claims Recovery and Other Priority Claims Recovery.

          51.      “Governmental Unit” has the meaning set forth in section 101(27) of the Bankruptcy Code.

          52.      “Holder” means an Entity holding a Claim or Interest, as applicable.

          53.      “Impaired” means, with respect to a Class of Claims or Interests, a Class of Claims or Interests that
 is impaired within the meaning of section 1124 of the Bankruptcy Code.

         54.       “Intercompany Claim” means any Claim held by a Debtor or an Affiliate of a Debtor against
 another Debtor arising before the Petition Date.

          55.      “Intercompany Interest” means an Interest in one Debtor held by another Debtor or non-Debtor
 subsidiary or Affiliate.

         56.     “Interest” means any equity security in any Debtor as defined in section 101(16) of the
 Bankruptcy Code.

          57.       “Interim Compensation Order” means the Order Establishing Procedures for Interim
 Compensation and Reimbursement of Expenses for Retained Professionals [Docket No. 272], entered by the
 Bankruptcy Court on September 20, 2019, as the same may be modified by a Bankruptcy Court order approving the
 retention of a specific Professional or otherwise.



                                                             5
19-36300-cgm             Doc 528           Filed 11/15/19 Entered 11/15/19 18:34:19               Main Document
                                                       Pg 67 of 100


          58.     “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§ 1–4001, as now in effect or
 hereafter amended, and the rules and regulations promulgated thereunder.

          59.        “Lien” means a lien as defined in section 101(37) of the Bankruptcy Code.

          60.      “Notice, Claims, and Balloting Agent” means Stretto, 2 in its capacity as notice, claims, and
 balloting agent for the Debtors and any successor.

         61.     “Other Priority Claim” means any Claim, to the extent such Claim has not already been paid during
 the Chapter 11 Cases, other than an Administrative Claim or a Priority Tax Claim, entitled to priority in right of
 payment under section 507(a) of the Bankruptcy Code.

          62.      “Other Priority Claims Recovery” means the lesser of (a) any Distributable Cash in excess of
 amounts necessary to satisfy all Allowed Administrative Claims and Priority Tax Claims and (b) Cash in an amount
 equal to all Allowed Other Priority Claims.

          63.        “Other Secured Claim” means any Secured Claim that is not a DIP Claim or Prepetition Secured
 Claim.

          64.        “Person” means a person as such term as defined in section 101(41) of the Bankruptcy Code.

         65.      “Petition Date” means August 6, 2019, the date on which each of the Debtors commenced the
 Chapter 11 Cases.

          66.      “Plan” means this Joint Chapter 11 Plan of Barneys New York, Inc. and its Debtor Affiliates, as
 may be altered, amended, modified, or supplemented from time to time in accordance with Article X hereof, including
 the Plan Supplement (as modified, amended or supplemented from time to time), which is incorporated herein by
 reference and made part of the Plan as if set forth herein.

          67.       “Plan Administrator” means the Person or Entity, or any successor thereto, designated by the
 Debtors, who will be disclosed at or prior to the Confirmation Hearing, to have all powers and authorities set forth in
 Article IV.E of this Plan.

          68.      “Plan Supplement” means the compilation of documents and forms of documents, agreements,
 schedules, and exhibits to the Plan (as may be altered, amended, modified, or supplemented from time to time in
 accordance with the terms hereof and in accordance with the Bankruptcy Code and Bankruptcy Rules) to be Filed by
 the Debtors no later than five days before the Voting Deadline or such later date as may be approved by the Bankruptcy
 Court on notice to parties in interest, including the following, as applicable: (a) Schedule of Assumed Executory
 Contracts and Unexpired Leases; (b) Schedule of Retained Causes of Action; (c) the identity and terms of
 compensation of the Plan Administrator; (d) any transition services agreement between the Purchasers and the
 Debtors; and (e) any other necessary documentation related to the Sale Transaction or other Restructuring
 Transactions.

         69.      “Post Effective Date Reserve” means any reserve established by the Plan Administrator in
 accordance with Article IV.D.4 hereof and funded from Distributable Cash.

          70.       “Prepetition Credit Agreement” means that certain Amended and Restated Revolving Credit and
 Term Loan Facility, dated June 5, 2012, by and among Barney’s, Inc., as borrower, and Wells Fargo Bank, N.A, as
 agent, the lenders party thereto, as amended, modified, restated, or supplemented from time to time.




 2   Stretto is the trade name of Bankruptcy Management Solutions, Inc., and its subsidiaries.



                                                                       6
19-36300-cgm         Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                      Main Document
                                                Pg 68 of 100


          71.       “Prepetition Credit Documents” means the Prepetition Credit Agreement and all other agreements,
 documents, and instruments related thereto, including any guaranty agreements, pledge and collateral agreements,
 intercreditor agreements, and other security agreements.

          72.      “Prepetition Secured Claims” means any Claim, other than in relation to undrawn letters of credit
 or maintenance of the Debtors’ cash management system, of a Prepetition Secured Party arising under, derived from,
 secured by, or based on the Prepetition Credit Documents or the DIP Order. For the avoidance of doubt, the Prepetition
 Secured Claims shall include contingent, unliquidated indemnification obligations.

          73.      “Prepetition Secured Lenders” means the banks, financial institutions, and other lenders party to
 the Prepetition Credit Documents.

          74.      “Prepetition Secured Parties” has the meaning ascribed to it in the DIP Order.

          75.      “Priority Tax Claim” means any Claim of a Governmental Unit of the kind specified in
 section 507(a)(8) of the Bankruptcy Code.

           76.     “Pro Rata” means the proportion that an Allowed Claim or an Allowed Interest in a particular Class
 bears to the aggregate amount of Allowed Claims or Allowed Interests in that Class.

          77.      “Professional” means an Entity retained pursuant to a Bankruptcy Court order in accordance with
 sections 327 or 1103 of the Bankruptcy Code and to be compensated for services rendered and expenses incurred
 pursuant to sections 327, 328, 329, 330, 331, and 363 of the Bankruptcy Code.

          78.     “Professional Fee Claim” means a Claim by a Professional seeking an award by the Bankruptcy
 Court of compensation for services rendered or reimbursement of expenses incurred through and including the
 Effective Date under sections 328, 330, 331, 503(b)(2), 503(b)(3), 503(b)(4), or 503(b)(5) of the Bankruptcy Code.

          79.      “Professional Fee Escrow Account” means an interest-bearing escrow account to hold an amount
 of Cash equal to the Professional Fee Escrow Amount funded by the Debtors as soon as reasonably practicable after
 the Confirmation Date and no later than the Effective Date solely for the purpose of paying all remaining Allowed
 Professional Fee Claims.

          80.      “Professional Fee Escrow Amount” means the total amount of Professional fees and expenses
 estimated pursuant to Article II.B.3 of the Plan and after taking into account any Cash that has been escrowed for a
 similar purpose as part of consummating the Sale Transaction.

          81.      “Proof of Claim” means a written proof of Claim Filed against any of the Debtors in the Chapter 11
 Cases.

         82.       “Proof of Interest” means a written proof of Interest Filed against any of the Debtor in the
 Chapter 11 cases.

          83.     “Purchase Agreement” means that certain Asset Purchase Agreement, by and among the Debtors
 and the Purchasers, dated as of October 16, 2019 [Docket No. 356], as may be amended, supplemented, or otherwise
 modified from time to time.

          84.      “Purchasers” means, collectively, ABG-Barneys, LLC, and B. Riley Financial, Inc.

         85.       “Reinstate,” “Reinstated,” or “Reinstatement” means with respect to Claims and Interests, that the
 Claim or Interest shall be rendered unimpaired in accordance with section 1124 of the Bankruptcy Code.

          86.     “Released Party” means collectively, and in each case in its capacity as such: (a) the DIP Parties;
 (b) the Committee and each of its members; (c) the Plan Administrator; (d) each Holder of an Administrative Claim,
 Priority Tax Claim, Other Priority Claim, Prepetition Secured Claim, and General Unsecured Claim that votes to

                                                           7
19-36300-cgm          Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                         Main Document
                                                 Pg 69 of 100


 accept or does not object to the Plan; and (e) with respect to each of the Debtors, the Wind-Down Debtors, and each
 of the foregoing Entities in clauses (a) through (d), such Entity and its current and former Affiliates, and such Entities’
 and their current and former Affiliates’ current and former directors, managers, officers, equity holders (regardless of
 whether such interests are held directly or indirectly), predecessors, participants, successors, and assigns, subsidiaries,
 affiliates, managed accounts or funds, and each of their respective current and former equity holders, officers,
 directors, managers, principals, shareholders, members, management companies, fund advisors, employees, agents,
 advisory board members, financial advisors, partners, attorneys, accountants, investment bankers, consultants,
 representatives, and other professionals; provided that any Holder of a Claim or Interest that opts out of the releases
 shall not be a “Released Party.”

           87.       “Releasing Parties” means, collectively, (a) the DIP Parties; (b) the Committee and each of its
 members; (c) the Plan Administrator; (d) all Holders of Claims or Interests that vote to accept or are deemed to accept
 the Plan; (e) all Holders of Claims or Interests that abstain from voting on the Plan and who do not affirmatively opt
 out of the releases provided by the Plan by checking the box on the applicable form indicating that they opt not to
 grant the releases provided in the Plan; (f) all Holders of Claims or Interests that vote to reject the Plan or are deemed
 to reject the Plan and who do not affirmatively opt out of the releases provided by the Plan by checking the box on the
 applicable form indicating that they opt not to grant the releases provided in the Plan; and (g) with respect to each of
 the Debtors, the Wind-Down Debtors, and each of the foregoing Entities in clauses (a) through (f), such Entity and its
 current and former Affiliates, and such Entities’ and their current and former Affiliates’ current and former directors,
 managers, officers, equity holders (regardless of whether such interests are held directly or indirectly), predecessors,
 successors, and assigns, subsidiaries, affiliates, managed accounts or funds, and each of their respective current and
 former equity holders, officers, directors, managers, principals, shareholders, members, management companies, fund
 advisors, employees, agents, advisory board members, financial advisors, partners, attorneys, accountants, investment
 bankers, consultants, representatives, and other professionals, each in their capacity as such collectively.

         88.       “Reserves” means, collectively the Post Effective Date Reserve and the Professional Fee Escrow
 Account.

          89.      “Restructuring Transactions” means the transactions described in Article IV.B of the Plan.

         90.    “Sale Order” means the Order Authorizing (I) Entry Into and Performance under the Asset
 Purchase Agreement, (II) Sale of the Debtors’ Assets, and (III) Granting Related Relief [Docket No. 497].

         91.      “Sale Transaction” means, collectively, those certain transactions between the Debtors and the
 Purchasers in connection with the Purchase Agreement and/or the Sale Order.

          92.      “Sale Transaction Cash Proceeds” means all Cash proceeds of the Sale Transaction.

           93.     “Schedule of Assumed Executory Contracts and Unexpired Leases” means the schedule of certain
 Executory Contracts and Unexpired Leases to be assumed (or assumed and assigned) by the Debtors pursuant to the
 Plan, as the same may be amended, modified, or supplemented from time to time by the Debtors.

          94.      “Schedule of Retained Causes of Action” means the schedule of certain Causes of Action of the
 Debtors that are not released, waived, or transferred pursuant to the Plan, as the same may be amended, modified, or
 supplemented from time to time by the Debtors.

         95.     “Schedules” means, collectively, the schedules of assets and liabilities, schedules of Executory
 Contracts and Unexpired Leases and statements of financial affairs Filed by the Debtors pursuant to section 521 of
 the Bankruptcy Code, as such schedules may be amended, modified, or supplemented from time to time.

          96.      “Section 510(b) Claim” means any Claim subject to subordination under section 510(b) of the
 Bankruptcy Code; provided that a Section 510(b) Claim shall not include any Claim subject to subordination under
 section 510(b) of the Bankruptcy Code arising from or related to an Interest.




                                                             8
19-36300-cgm           Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                         Main Document
                                                  Pg 70 of 100


          97.       “Secured” means when referring to a Claim: (a) secured by a Lien on property in which the
 applicable Estate has an interest, which Lien is valid, perfected, and enforceable pursuant to applicable law or by
 reason of a Bankruptcy Court order, or that is subject to setoff pursuant to section 553 of the Bankruptcy Code, to the
 extent of the value of the creditor’s interest in such Estate’s interest in such property or to the extent of the amount
 subject to setoff, as applicable, as determined pursuant to section 506(a) of the Bankruptcy Code or (b) Allowed
 pursuant to the Plan as a Secured Claim.

          98.     “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a-77aa, as now in effect or
 hereafter amended, and the rules and regulations promulgated thereunder.

          99.       “Security” means a security as defined in section 2(a)(1) of the Securities Act.

          100.      “U.S. Trustee” means the Office of the United States Trustee for the Southern District of New York.

         101.      “Unexpired Lease” means a lease to which one or more of the Debtors is a party that is subject to
 assumption or rejection under section 365 or section 1123 of the Bankruptcy Code.

           102.    “Unimpaired” means, with respect to a Class of Claims or Interests, a Class of Claims or Interests
 that is unimpaired within the meaning of section 1124 of the Bankruptcy Code.

          103.      “Voting Deadline” means 4:00 p.m. (prevailing Eastern Time) on January 17, 2020.

          104.     “Wind Down” means the wind down and dissolution of the Debtors and final administration of the
 Estates following the Effective Date as set forth in Article IV.F.

          105.    “Wind Down Budget” means that certain budget governing the fees, expenses, and disbursements
 as provided under the Purchase Agreement in connection with the Sale Transaction.

         106.      “Wind-Down Debtors” means the Debtors, or any successor thereto, by merger, consolidation, or
 otherwise, on or after the Effective Date.

        107.     “Wind Down Funds” means the Cash funded by the Purchaser in accordance with the Purchase
 Agreement in connection with the Sale Transaction.

 B.       Rules of Interpretation

           For purposes of this Plan: (1) in the appropriate context, each term, whether stated in the singular or the
 plural, shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or neuter gender
 shall include the masculine, feminine, and the neuter gender; (2) any reference herein to a contract, lease, instrument,
 release, indenture, or other agreement or document being in a particular form or on particular terms and conditions
 means that the referenced document shall be substantially in that form or substantially on those terms and conditions;
 (3) any reference herein to an existing document, schedule, or exhibit, whether or not Filed, having been Filed or to
 be Filed shall mean that document, schedule, or exhibit, as it may thereafter be amended, restated, supplemented, or
 otherwise modified; (4) any reference to an Entity as a Holder of a Claim or Interest includes that Entity’s successors
 and assigns; (5) unless otherwise specified, all references herein to “Articles” are references to Articles of the Plan or
 hereto; (6) unless otherwise specified, all references herein to exhibits are references to exhibits in the Plan
 Supplement; (7) unless otherwise specified, the words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety
 rather than to a particular portion of the Plan; (8) subject to the provisions of any contract, certificate of incorporation,
 bylaw, instrument, release, or other agreement or document entered into in connection with the Plan, the rights and
 obligations arising pursuant to the Plan shall be governed by, and construed and enforced in accordance with,
 applicable federal law, including the Bankruptcy Code and the Bankruptcy Rules, or, if no rule of law or procedure is
 supplied by federal law (including the Bankruptcy Code and the Bankruptcy Rules) or otherwise specifically stated,
 the laws of the State of New York, without giving effect to the principles of conflict of laws; (9) captions and headings
 to Articles are inserted for convenience of reference only and are not intended to be a part of or to affect the
 interpretation of the Plan; (10) unless otherwise specified herein, the rules of construction set forth in section 102 of


                                                              9
19-36300-cgm          Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                        Main Document
                                                 Pg 71 of 100


 the Bankruptcy Code shall apply; (11) all references to docket numbers of documents Filed in the Chapter 11 Cases
 are references to the docket numbers under the Bankruptcy Court’s CM/ECF system; (12) all references to statutes,
 regulations, orders, rules of courts, and the like shall mean as amended from time to time, and as applicable to the
 Chapter 11 Cases, unless otherwise stated; and (13) any effectuating provisions may be interpreted by the Wind-Down
 Debtors in such a manner that is consistent with the overall purpose and intent of the Plan all without further notice to
 or action, order, or approval of the Bankruptcy Court or any other Entity, and such interpretation shall be conclusive;
 (14) any references herein to the Effective Date shall mean the Effective Date or as soon as reasonably practicable
 thereafter; (15) all references herein to consent, acceptance, or approval shall be deemed to include the requirement
 that such consent, acceptance, or approval be evidenced by a writing, which may be conveyed by counsel for the
 respective parties that have such consent, acceptance, or approval rights, including by electronic mail (16) any term
 used in capitalized form herein that is not otherwise defined but that is used in the Bankruptcy Code or the Bankruptcy
 Rules shall have the meaning assigned to that term in the Bankruptcy Code or the Bankruptcy Rules, as the case may
 be.

 C.       Computation of Time

           Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule 9006(a) shall apply in
 computing any period of time prescribed or allowed herein. If the date on which a transaction may occur pursuant to
 the Plan shall occur on a day that is not a Business Day, then such transaction shall instead occur on the next succeeding
 Business Day. Any action to be taken on the Effective Date may be taken on or as soon as reasonably practicable
 after the Effective Date.

 D.       Governing Law

           Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy Code and Bankruptcy
 Rules) or unless otherwise specifically stated, the laws of the State of New York, without giving effect to the principles
 of conflict of laws, shall govern the rights, obligations, construction, and implementation of the Plan, any agreements,
 documents, instruments, or contracts executed or entered into in connection with the Plan (except as otherwise set
 forth in those agreements, in which case the governing law of such agreement shall control); provided, however, that
 corporate or limited liability company governance matters relating to the Debtors or the Wind-Down Debtors, as
 applicable, not incorporated in New York shall be governed by the laws of the state of incorporation or formulation
 of the applicable Debtor or the Wind-Down Debtors, as applicable.

 E.       Reference to Monetary Figures

         All references in the Plan to monetary figures shall refer to currency of the United States of America, unless
 otherwise expressly provided.

 F.       Reference to the Debtors or the Wind-Down Debtors

           Except as otherwise specifically provided in the Plan to the contrary, references in the Plan to the Debtors or
 the Wind-Down Debtors shall mean the Debtors and the Wind-Down Debtors, as applicable, to the extent the context
 requires.

 G.       Nonconsolidated Plan

          Although for purposes of administrative convenience and efficiency the Plan has been filed as a joint plan
 for each of the Debtors and presents together Classes of Claims against, and Interests in, the Debtors, the Plan does
 not provide for the substantive consolidation of any of the Debtors.




                                                            10
19-36300-cgm          Doc 528       Filed 11/15/19 Entered 11/15/19 18:34:19                      Main Document
                                                Pg 72 of 100


                                    ARTICLE II.
      ADMINISTRATIVE CLAIMS, PROFESSIONAL FEE CLAIMS, AND PRIORITY TAX CLAIMS

         In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims, Professional Fee
 Claims, Priority Tax Claims, and DIP Claims have not been classified and, thus, are excluded from the Classes of
 Claims and Interests set forth in Article III.

 A.       Administrative Claims and Priority Tax Claims.

     Except as otherwise provided in this Article II.A and except with respect to Administrative Claims that are
 Professional Fee Claims or subject to 11 U.S.C. § 503(b)(1)(D), requests for payment of Allowed Administrative
 Claims must be Filed and served on the Plan Administrator and/or Wind-Down Debtors no later than the
 Administrative Claims Bar Date. Holders of Administrative Claims that are required to, but do not, File and
 serve a request for payment of such Administrative Claims by such date shall be forever barred, estopped, and
 enjoined from asserting such Administrative Claims against the Debtors or their property, and such
 Administrative Claims shall be deemed satisfied, settled, and released as of the Effective Date. Objections to
 such requests, if any, must be Filed and served on the Plan Administrator and/or Wind-Down Debtors and the
 requesting party.

      Each Holders of an Allowed Administrative Claim, other than Professional Fee Claims, and Priority Tax Claims,
 and except to the extent that an Administrative Claim or Priority Tax Claim has already been satisfied during the
 Chapter 11 Cases or a Holder of an Administrative Claim or Priority Tax Claim and the applicable Debtor(s) agree to
 less favorable treatment, (a) each Holder of an Allowed Administrative Claim shall receive, in full and final
 satisfaction, compromise, settlement, and release of and in exchange for its Claim, its Pro Rata share of the
 Administrative and Priority Tax Claims Recovery. The failure to object to Confirmation by a Holder of an Allowed
 Administrative Claim and Allowed Priority Tax Claim shall be deemed to be such Holder’s consent to receive
 treatment for such Claim that is different from that set forth in section 1129(a)(9) of the Bankruptcy Code. If such
 Holder of an Administrative Claim and Priority Tax Claim does not object to the Plan, such Holder shall be deemed
 a Released Party for all purposes hereunder.

 B.       Professional Fee Claims

          1.       Final Fee Applications and Payment of Professional Fee Claims

         All final requests for payment of Professional Fee Claims for services rendered and reimbursement of
 expenses incurred prior to the Effective Date must be Filed no later than 45 days after the Effective Date. The
 Bankruptcy Court shall determine the Allowed amounts of such Professional Fee Claims after notice and a hearing in
 accordance with the procedures established by the Bankruptcy Code, Bankruptcy Rules, and prior Bankruptcy Court
 orders. The Plan Administrator and/or Wind-Down Debtors shall pay the amount of the Allowed Professional Fee
 Claims owing to the Professionals in Cash to such Professionals, including from funds held in the Professional Fee
 Escrow Account when such Professional Fee Claims are Allowed by entry of an order of the Bankruptcy Court.

          2.       Professional Fee Escrow Account

           As soon as is reasonably practicable after the Confirmation Date and no later than the Effective Date, the
 Debtors shall fund the Professional Fee Escrow Account with Cash equal to the Professional Fee Escrow Amount.
 The Professional Fee Escrow Account shall be maintained in trust solely for the Professionals and for no other Entities
 until all Professional Fee Claims Allowed by the Bankruptcy Court have been irrevocably paid in full to the
 Professionals pursuant to one or more Final Orders of the Bankruptcy Court. No Liens, claims, or interests shall
 encumber the Professional Fee Escrow Account or Cash held in the Professional Fee Escrow Account in any way.
 Funds held in the Professional Fee Escrow Account shall not be considered property of the Estates of the Debtors or
 the Wind-Down Debtors.

         The amount of Professional Fee Claims owing to the Professionals shall be paid in Cash to such Professionals
 by the Plan Administrator or the Wind-Down Debtors, as applicable, from the funds held in the Professional Fee
 Escrow Account as soon as reasonably practicable after such Professional Fee Claims are Allowed by an order of the

                                                           11
19-36300-cgm          Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                      Main Document
                                                 Pg 73 of 100


 Bankruptcy Court; provided that the Debtors’ and the Wind-Down Debtors’ obligations to pay Allowed Professional
 Fee Claims shall not be limited nor be deemed limited to funds held in the Professional Fee Escrow Account. To the
 extent that funds held in the Professional Fee Escrow Account are insufficient to satisfy the amount of Allowed
 Professional Fee Claims owing to the Professionals, such Professionals shall have an Allowed Administrative Claim
 for any such deficiency, which Allowed Administrative Claim shall be satisfied in accordance with Article II.A of the
 Plan.

          When all Allowed Professional Fee Claims have been irrevocably paid in full to the Professionals pursuant
 to one or more Final Orders of the Bankruptcy Court, any remaining funds held in the Professional Fee Escrow
 Account shall promptly be transferred to the Post Effective Date Reserve and such funds shall be deemed Distributable
 Cash for all purposes hereunder.

          3.       Professional Fee Escrow Amount

          The Professionals shall provide a reasonable and good-faith estimate of their fees and expenses incurred in
 rendering services to the Debtors before and as of the Effective Date projected to be outstanding as of the Effective
 Date, and shall deliver such estimate to the Debtors no later than five days before the anticipated Effective Date;
 provided, however, that such estimate shall not be considered or deemed an admission or limitation with respect to
 the amount of the fees and expenses that are the subject of the Professional’s final request for payment of Professional
 Fee Claims and such Professionals are not bound to any extent by the estimates. If a Professional does not provide an
 estimate, the Debtors may estimate the unpaid and unbilled fees and expenses of such Professional. The total
 aggregate amount so estimated as of the Effective Date shall be utilized by the Debtors to determine the amount to be
 funded to the Professional Fee Escrow Account.

          4.       Post-Confirmation Fees and Expenses

           Except as otherwise specifically provided in the Plan, from and after the Confirmation Date, the Debtors
 shall, in the ordinary course of business and without any further notice to or action, order, or approval of the
 Bankruptcy Court, pay in Cash the reasonable and documented legal, professional, or other fees and expenses related
 to implementation of the Plan and Consummation incurred by the Debtors or the Wind-Down Debtors. The Debtors
 and Wind-Down Debtors (as applicable) shall pay, within ten business days after submission of a detailed invoice to
 the Debtors or Wind-Down Debtors (as applicable), such reasonable claims for compensation or reimbursement of
 expenses incurred by the Retained Professionals of the Debtors and Wind-Down Debtors (as applicable). If the
 Debtors or Wind-Down Debtors (as applicable) dispute the reasonableness of any such invoice, the Debtors or Wind-
 Down Debtors (as applicable) or the affected professional may submit such dispute to the Bankruptcy Court for a
 determination of the reasonableness of any such invoice, and the disputed portion of such invoice shall not be paid
 until the dispute is resolved. Upon the Confirmation Date, any requirement that Professionals comply with sections
 327 through 331 and 1103 of the Bankruptcy Code or the Interim Compensation Order in seeking retention or
 compensation for services rendered after such date shall terminate, and the Debtors may employ and pay any
 Professional in the ordinary course of business without any further notice to or action, order, or approval of the
 Bankruptcy Court.

 C.       DIP Claims

          As of the consummation of the Sale Transaction, each Holder of Allowed DIP Claims shall have been
 indefeasibly paid in full and final satisfaction, compromise, settlement, and release of and in exchange for its Claim,
 pursuant to the Sale Order, from the Sale Transaction Cash Proceeds.

 D.       Statutory Fees

          All fees due and payable pursuant to section 1930 of Title 28 of the United States Code before the Effective
 Date shall be paid by the Debtors. On and after the Effective Date, to the extent applicable, the Plan Administrator
 and/or Wind-Down Debtors shall pay any and all such fees when due and payable, and shall File with the Bankruptcy
 Court quarterly reports in a form reasonably acceptable to the U.S. Trustee. Each Wind-Down Debtor shall remain
 obligated to pay quarterly fees to the U.S. Trustee until the earliest of the applicable Debtor’s Chapter 11 Case being
 closed, dismissed, or converted to a case under chapter 7 of the Bankruptcy Code.

                                                           12
19-36300-cgm           Doc 528           Filed 11/15/19 Entered 11/15/19 18:34:19                       Main Document
                                                     Pg 74 of 100



                                          ARTICLE III.
                     CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

 A.       Classification of Claims and Interests

           Except for the Claims addressed in Article II of the Plan, all Claims and Interests are classified in the Classes
 set forth in this Article III for all purposes, including voting, Confirmation, and distributions pursuant to the Plan and
 in accordance with section 1122 and 1123(a)(1) of the Bankruptcy Code. A Claim or an Interest is classified in a
 particular Class only to the extent that such Claim or Interest qualifies within the description of that Class and is
 classified in other Classes to the extent that any portion of such Claim or Interest qualifies within the description of
 such other Classes. A Claim or an Interest also is classified in a particular Class for the purpose of receiving
 distributions under the Plan only to the extent that such Claim or Interest is an Allowed Claim or Allowed Interest in
 that Class and has not been paid, released, or otherwise satisfied prior to the Effective Date.

           The classification of Claims and Interests against each Debtor pursuant to the Plan is as set forth below. The
 Plan shall apply as a separate Plan for each of the Debtors, and the classification of Claims and Interests set forth
 herein shall apply separately to each of the Debtors. All of the potential Classes for the Debtors are set forth herein.
 Certain of the Debtors may not have Holders of Claims or Interests in a particular Class or Classes, and such Claims
 shall be treated as set forth in Article III.F hereof.

 Class              Claim / Interest                      Status                             Voting Rights

  1      Other Secured Claims                     Unimpaired              Not Entitled to Vote (Deemed to Accept)

  2      Other Priority Claims                    Unimpaired / Impaired   Not Entitled to Vote (Deemed to Accept / Reject)

  3      Prepetition Secured Claims               Impaired                Entitled to Vote

  4      General Unsecured Claims                 Impaired                Entitled to Vote

  5      Intercompany Claims                      Impaired                Not Entitled to Vote (Deemed to Reject)

  6      Intercompany Interests                   Impaired                Not Entitled to Vote (Deemed to Reject)

  7      Interests in Barneys                     Impaired                Not Entitled to Vote (Deemed to Reject)

  8      Section 510(b) Claims                    Impaired                Not Entitled to Vote (Deemed to Reject)


 B.       Treatment of Claims and Interests

           Subject to Article VI hereof, each Holder of an Allowed Claim or Allowed Interest, as applicable, shall
 receive under the Plan the treatment described below in full and final satisfaction, compromise, settlement, and release
 of, and in exchange for, such Holder’s Allowed Claim or Allowed Interest, except to the extent different treatment is
 agreed to by the Debtors and the Holder of such Allowed Claim or Allowed Interest, as applicable. Unless otherwise
 indicated, the Holder of an Allowed Claim or Allowed Interest, as applicable, shall receive such treatment on the later
 of the Effective Date and the date such Holder’s Claim or Interest becomes an Allowed Claim or Allowed Interest or
 as soon as reasonably practicable thereafter.

          1.        Class 1 - Other Secured Claims

                    (a)          Classification: Class 1 consists of all Other Secured Claims.

                    (b)          Treatment: Each Holder of an Allowed Other Secured Claim shall receive, at the option
                                 of the Plan Administrator:

                                                               13
19-36300-cgm     Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                       Main Document
                                            Pg 75 of 100


                       (i)      payment in full in Cash of such Holder’s Allowed Other Secured Claim;

                       (ii)     the collateral securing such Holder’s Allowed Other Secured Claim;

                       (iii)    Reinstatement of such Holder’s Allowed Other Secured Claim; or

                       (iv)     such other treatment rendering such Holder’s Allowed Other Secured Claim
                                Unimpaired.

               (c)     Voting: Class 1 is Unimpaired under the Plan. Holders of Other Secured Claims are
                       conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                       Bankruptcy Code. Such Holders are not entitled to vote to accept or reject the Plan.

      2.       Class 2 - Other Priority Claims

               (a)     Classification: Class 2 consists of all Other Priority Claims.

               (b)     Treatment: On the Effective Date, or as soon as reasonably practicable, except to the extent
                       that a Holder of an Allowed Other Priority Claim agrees to less favorable treatment, in full
                       and final satisfaction, compromise, settlement, and release of and in exchange for each
                       Allowed Other Priority Claim, each Holder of an Allowed Other Priority Claim shall
                       receive its Pro Rata share of the Other Priority Claims Recovery. The failure to object to
                       Confirmation by a Holder of an Allowed Other Priority Claim shall be deemed to be such
                       Holder’s consent to receive Unimpaired treatment for such Claim that is different from that
                       set forth in section 1129(a)(9) of the Bankruptcy Code and as contemplated under sections
                       1124 and 1123(a)(4) of the Bankruptcy Code. If such Holder does not object to the Plan,
                       such Holder shall be deemed a Released Party for all purposes hereunder.

               (c)     Voting: Class 2 is either Unimpaired or Impaired under the Plan. Holders of Other Priority
                       Claims are conclusively deemed to have either accepted or rejected the Plan pursuant to
                       section 1126(f) or (g) of the Bankruptcy Code. Such Holders are not entitled to vote to
                       accept or reject the Plan.

      3.       Class 3 - Prepetition Secured Claims

               (a)     Classification: Class 3 consists of all Prepetition Secured Claims.

               (b)     Allowance: Prepetition Secured Claims shall be Allowed as and to the extent set forth in
                       the Prepetition Credit Documents and DIP Order, including interest, fees, and expenses.

               (c)     Treatment: Except as set forth herein, on the Effective Date, or as soon as reasonably
                       practicable thereafter, in full and final satisfaction, compromise, settlement, and release of
                       and in exchange for each Allowed Prepetition Secured Claim, each Holder thereof shall
                       receive a Pro Rata distribution of $25,000.

                       If the amount of Allowed Prepetition Secured Claims is less than the amount of the Pro
                       Rata distribution, any excess Cash shall promptly be transferred to the Post Effective Date
                       Reserve and such funds shall be deemed Distributable Cash for all purposes hereunder.

                       If such Holder votes to accept the Plan, such Holder shall be deemed a Released Party for
                       all purposes hereunder.

           (d)        Voting: Class 3 is Impaired under the Plan. Holders of Prepetition Secured Claims are
                      entitled to vote to accept or reject the Plan.



                                                      14
19-36300-cgm     Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                        Main Document
                                            Pg 76 of 100


      4.       Class 4 - General Unsecured Claims

               (a)      Classification: Class 4 consists of all General Unsecured Claims.

               (b)      Treatment: On the Effective Date, or as soon as reasonably practicable, except to the extent
                        that a Holder of an Allowed General Unsecured Claim agrees to less favorable treatment,
                        in full and final satisfaction, compromise, settlement, and release of and in exchange for
                        each Allowed General Unsecured Claim, each Holder of an Allowed General Unsecured
                        Claim shall:

                        (i)      receive its Pro Rata share of the General Unsecured Claim Recovery; and

                        (ii)     if such Holder votes to accept the Plan, such Holder shall be deemed a Released
                                 Party for all purposes hereunder.

               (c)      Voting: Class 4 is Impaired under the Plan. Holders of General Unsecured Claims are
                        entitled to vote to accept or reject the Plan.

      5.       Class 5 - Intercompany Claims

               (a)      Classification: Class 5 consists of all Intercompany Claims.

               (b)      Treatment: Each Allowed Intercompany Claim, unless otherwise provided for under the
                        Plan, will either be Reinstated or canceled and released at the option of the Debtors;
                        provided that no distributions shall be made on account of any such Intercompany Claims.

               (c)      Voting: Class 5 is Impaired under the Plan. Holders of Intercompany Claims are deemed
                        to have rejected the Plan under section 1126(g) of the Bankruptcy Code. Such Holders are
                        not entitled to vote to accept or reject the Plan.

      6.       Class 6 - Intercompany Interests

               (a)      Classification: Class 6 consists of all Intercompany Interests.

               (b)      Treatment: Intercompany Interests shall be canceled, released, and extinguished as of the
                        Effective Date, and will be of no further force or effect, and Holders of Intercompany
                        Interests will not receive any distribution on account of such Intercompany Interests.

               (c)      Voting: Class 6 is Impaired under the Plan. Holders of Intercompany Interests are deemed
                        to have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code. Such
                        Holders are not entitled to vote to accept or reject the Plan.

       7.      Class 7 - Interests in Barneys

               (a)      Classification: Class 7 consists of all Interests in Barneys.

               (b)      Treatment: Each Allowed Interest in Barneys shall be canceled, released, and
                        extinguished, and will be of no further force or effect and no Holder of Interests in Barneys
                        shall be entitled to any recovery or distribution under the Plan on account of such Interests.

               (c)      Voting: Class 7 is Impaired under the Plan. Holders of Interests in Barneys are deemed to
                        have rejected the Plan under section 1126(g) of the Bankruptcy Code. Such Holders are
                        not entitled to vote to accept or reject the Plan.




                                                       15
19-36300-cgm          Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                      Main Document
                                                 Pg 77 of 100


          8.       Class 8 - Section 510(b) Claims

                   (a)      Classification: Class 8 consists of all Section 510(b) Claims.

                   (b)      Allowance: Notwithstanding anything to the contrary herein, a Section 510(b) Claim, if
                            any such Claim exists, may only become Allowed by Final Order of the Bankruptcy Court.
                            The Debtors are not aware of any valid Section 510(b) Claim and believe that no such
                            Section 510(b) Claim exists.

                   (c)      Treatment: Allowed Section 510(b) Claims, if any, shall be canceled, released, and
                            extinguished as of the Effective Date, and will be of no further force or effect, and Holders
                            of Allowed Section 510(b) Claims will not receive any distribution on account of such
                            Allowed Section 510(b) Claims.

                   (d)      Voting: Class 8 is Impaired under the Plan. Holders (if any) of Section 510(b) Claims are
                            deemed to have rejected the Plan under section 1126(g) of the Bankruptcy Code. Such
                            Holders (if any) are not entitled to vote to accept or reject the Plan.

 C.       Special Provision Governing Unimpaired Claims

          Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’ rights in respect of
 any Claims that are Unimpaired, including all rights in respect of legal and equitable defenses to or setoffs or
 recoupments against any such Claims that are Unimpaired. Unless otherwise Allowed, Claims that are Unimpaired
 shall remain Disputed Claims under the Plan.

 D.       Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

           Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of Confirmation by acceptance
 of the Plan by at least one Impaired Class of Claims. The Debtors shall seek Confirmation of the Plan pursuant to
 section 1129(b) of the Bankruptcy Code with respect to any rejecting Class of Claims or Interests. The Debtors reserve
 the right to modify the Plan in accordance with Article X of the Plan to the extent, if any, that Confirmation pursuant
 to section 1129(b) of the Bankruptcy Code requires modification, including by modifying the treatment applicable to
 a Class of Claims or Interests to render such Class of Claims or Interests Unimpaired to the extent permitted by the
 Bankruptcy Code and the Bankruptcy Rules.

 E.       Subordinated Claims

           Except as expressly provided herein, the allowance, classification, and treatment of all Allowed Claims and
 Interests and the respective distributions and treatments under the Plan take into account and conform to the relative
 priority and rights of the Claims and Interests in each Class in connection with any contractual, legal, and equitable
 subordination rights relating thereto, whether arising under general principles of equitable subordination,
 section 510(b) of the Bankruptcy Code, or otherwise. Pursuant to section 510 of the Bankruptcy Code, the Debtors
 and the Wind-Down Debtors reserve the right to reclassify any Allowed Claim or Interest in accordance with any
 contractual, legal, or equitable subordination relating thereto.

 F.       Elimination of Vacant Classes; Presumed Acceptance by Non-Voting Classes

          Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or Allowed Interest or a
 Claim or Interest temporarily Allowed by the Bankruptcy Court in an amount greater than zero as of the date of the
 Confirmation Hearing shall be considered vacant and deemed eliminated from the Plan for purposes of voting to
 accept or reject the Plan and for purposes of determining acceptance or rejection of the Plan by such Class pursuant
 to section 1129(a)(8) of the Bankruptcy Code.




                                                           16
19-36300-cgm          Doc 528         Filed 11/15/19 Entered 11/15/19 18:34:19                         Main Document
                                                  Pg 78 of 100


          If a Class contains Claims or Interests eligible to vote and no Holders of Claims or Interests eligible to vote
 in such Class vote to accept or reject the Plan, the Holders of such Claims or Interests in such Class shall be deemed
 to have accepted the Plan.

 G.       Controversy Concerning Impairment

         If a controversy arises as to whether any Claims or Interests, or any Class of Claims or Interests, are Impaired,
 the Bankruptcy Court shall, after notice and a hearing, determine such controversy on or before the Confirmation
 Date.

                                             ARTICLE IV.
                                MEANS FOR IMPLEMENTATION OF THE PLAN

 A.       Restructuring Transactions

           On the Effective Date, to the extent not inconsistent with the Sale Transaction, the applicable Debtors or the
 Wind-Down Debtors shall enter into any transaction and shall take any actions as may be necessary or appropriate to
 effect the transactions described herein, including, as applicable, consummation of the Sale Transaction, the issuance
 of all securities, notes, instruments, certificates, and other documents required to be issued pursuant to the Plan, one
 or more intercompany mergers, consolidations, amalgamations, arrangements, continuances, restructurings,
 conversions, dispositions, dissolutions, transfers, liquidations, spinoffs, intercompany sales, purchases, or other
 corporate transactions (collectively, the “Restructuring Transactions”). The actions to implement the Restructuring
 Transactions may include: (1) the execution and delivery of appropriate agreements or other documents of merger,
 consolidation, amalgamation, arrangement, continuance, restructuring, conversion, disposition, dissolution, transfer,
 liquidation, spinoff, sale, or purchase containing terms that are consistent with the terms of the Plan and that satisfy
 the applicable requirements of applicable law and any other terms to which the applicable Entities may agree; (2) the
 execution and delivery of appropriate instruments of transfer, assignment, assumption, or delegation of any asset,
 property, right, liability, debt, or obligation on terms consistent with the terms of the Plan and having other terms for
 which the applicable Entities agree; (3) the filing of appropriate certificates or articles of incorporation,
 reincorporation, formation, merger, consolidation, conversion, amalgamation, arrangement, continuance, or
 dissolution pursuant to applicable state or provincial law; and (4) all other actions that the applicable Entities determine
 to be necessary or appropriate, including making filings or recordings that may be required by applicable law in
 connection with the Plan.

 B.       Sale Transaction; Sources of Consideration for Plan Distributions

          The Plan Administrator and/or Wind-Down Debtors will fund distributions under the Plan with Cash held on
 the Effective Date by or for the benefit of the Debtors or Wind-Down Debtors, including the remaining Sale
 Transaction Cash Proceeds after giving effect to the wind down process contemplated under the Purchase Agreement
 and Sale Order, and the proceeds of any non-Cash assets held by the Wind-Down Debtors. Notwithstanding anything
 to the contrary in the Plan or in the Purchase Agreement, on the Effective Date, any Cause of Action not settled,
 released, enjoined or exculpated under Article VIII of the Plan on or prior to the Effective Date shall vest in the Wind-
 Down Debtors and shall be subject to administration by the Plan Administrator. The Debtors have also offered to
 grant certain releases to Holders of Claims that vote to accept or do not object to the Plan.

 C.       Wind-Down Debtors

           At least one Debtor shall continue in existence after the Effective Date as the Wind-Down Debtors for
 purposes of (1) winding down the Debtors’ businesses and affairs as expeditiously as reasonably possible and
 liquidating any assets held by the Wind-Down Debtors after the Effective Date and after consummation of the Sale
 Transaction, (2) performing their obligations under the Purchase Agreement or any transition services agreement
 entered into on or after the Effective Date by and between the Wind-Down Debtors and the Purchasers, (3) resolving
 any Disputed Claims, (4) paying Allowed Claims, (5) filing appropriate tax returns, and (6) administering the Plan in
 an efficacious manner. The Wind-Down Debtors shall be deemed to be substituted as the party-in-lieu of the Debtors
 in all matters, including (1) motions, contested matters, and adversary proceedings pending in the Bankruptcy Court,


                                                             17
19-36300-cgm          Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                         Main Document
                                                 Pg 79 of 100


 and (2) all matters pending in any courts, tribunals, forums, or administrative proceedings outside of the Bankruptcy
 Court, in each case without the need or requirement for the Plan Administrator to file motions or substitutions of
 parties or counsel in each such matter.

          On the Effective Date, any Estate non-Cash assets remaining shall vest in the Wind-Down Debtors for the
 purpose of liquidating the Estates and Consummating the Plan. Such assets shall be held free and clear of all liens,
 claims, and interests of Holders of Claims and Interests, except as otherwise provided in the Plan. Any distributions
 to be made under the Plan from such assets shall be made by the Plan Administrator or its designee. The Wind-Down
 Debtors and the Plan Administrator shall be deemed to be fully bound by the terms of the Plan and the Confirmation
 Order.

 D.       Plan Administrator

           The Plan Administrator shall act for the Wind-Down Debtors in the same fiduciary capacity as applicable to
 a board of managers and officers, subject to the provisions hereof (and all certificates of formation, membership
 agreements, and related documents are deemed amended by the Plan to permit and authorize the same). On the
 Effective Date, the authority, power, and incumbency of the persons acting as managers and officers of the Wind-
 Down Debtors shall be deemed to have resigned, solely in their capacities as such, and a representative of the Plan
 Administrator shall be appointed as the sole manager and sole officer of the Wind-Down Debtors and shall succeed
 to the powers of the Wind-Down Debtors’ managers and officers. From and after the Effective Date, the Plan
 Administrator shall be the sole representative of, and shall act for, the Wind-Down Debtors. For the avoidance of
 doubt, the foregoing shall not limit the authority of the Wind-Down Debtors or the Plan Administrator, as applicable,
 to continue the employment any former manager or officer, including pursuant to the Purchase Agreement or any
 transition services agreement entered into on or after the Effective Date by and between the Wind-Down Debtors and
 the Purchasers.

           The powers of the Plan Administrator shall include any and all powers and authority to implement the Plan
 and to make distributions thereunder and Wind Down the businesses and affairs of the Debtors and the Wind-Down
 Debtors, as applicable, including: (1) liquidating, receiving, holding, investing, supervising, and protecting the assets
 of the Wind-Down Debtors remaining after consummation of the Sale Transaction; (2) taking all steps to execute all
 instruments and documents necessary to effectuate the distributions to be made under the Plan; (3) making
 distributions as contemplated under the Plan; (4) establishing and maintaining bank accounts in the name of the Wind-
 Down Debtors; (5) subject to the terms set forth herein, employing, retaining, terminating, or replacing professionals
 to represent it with respect to its responsibilities or otherwise effectuating the Plan to the extent necessary; (6) paying
 all reasonable fees, expenses, debts, charges, and liabilities of the Wind-Down Debtors; (7) administering and paying
 taxes of the Wind-Down Debtors, including filing tax returns; (8) representing the interests of the Wind-Down Debtors
 before any taxing authority in all matters, including any action, suit, proceeding or audit; and (9) exercising such other
 powers as may be vested in it pursuant to order of the Bankruptcy Court or pursuant to the Plan, or as it reasonably
 deems to be necessary and proper to carry out the provisions of the Plan.

          The Plan Administrator may resign at any time upon 30 days’ written notice delivered to the Bankruptcy
 Court, provided that such resignation shall only become effective upon the appointment of a permanent or interim
 successor Plan Administrator. Upon its appointment, the successor Plan Administrator, without any further act, shall
 become fully vested with all of the rights, powers, duties, and obligations of its predecessor and all responsibilities of
 the predecessor Plan Administrator relating to the Wind-Down Debtors shall be terminated.

          1.       Appointment of the Plan Administrator

           The Plan Administrator shall be appointed by the Debtors in consultation with the Committee and the
 Purchasers. The Plan Administrator shall retain and have all the rights, powers, and duties necessary to carry out his
 or her responsibilities under this Plan, and as otherwise provided in the Confirmation Order.




                                                             18
19-36300-cgm          Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                      Main Document
                                                 Pg 80 of 100


          2.       Retention of Professionals

          The Plan Administrator shall have the right to retain the services of attorneys, accountants, and other
 professionals that, in the discretion of the Plan Administrator, are necessary to assist the Plan Administrator in the
 performance of his or her duties. The reasonable fees and expenses of such professionals shall be paid by the Wind-
 Down Debtors, upon the monthly submission of statements to the Plan Administrator. The payment of the reasonable
 fees and expenses of the Plan Administrator’s retained professionals shall be made in the ordinary course of business
 and shall not be subject to the approval of the Bankruptcy Court.

          3.       Compensation of the Plan Administrator

        The Plan Administrator’s compensation, on a post-Effective Date basis, shall be as described in the Plan
 Supplement.

          4.       Post Effective Date Reserve

          The Plan Administrator shall be authorized to establish and fund a Post Effective Date Reserve with an
 amount of Distributable Cash it deems necessary or appropriate to satisfy future costs and expenses necessary for the
 implementation of the Plan and discharge of its duties hereunder. The Post Effective Date Reserve shall be used by
 the Plan Administrator solely to satisfy the distributions set forth herein, the expenses of the Wind-Down Debtors and
 the Plan Administrator as set forth in the Plan; provided that all costs and expenses associated with the winding up of
 the Wind-Down Debtors and the storage of records and documents shall constitute expenses of the Wind-Down
 Debtors and shall be paid from the Post Effective Date Reserve. The Plan Administrator may create reserve specific
 amounts from the Post Effective Date Reserve in accordance with its business judgment. In no event shall the Plan
 Administrator be required or permitted to use its personal funds or assets for such purposes.

 E.       Wind Down

          On and after the Effective Date, the Plan Administrator will be authorized to implement the Plan and any
 applicable orders of the Bankruptcy Court, and the Plan Administrator shall have the power and authority to take any
 action necessary to Wind Down and dissolve the Estates.

          As soon as practicable after the Effective Date, the Plan Administrator shall cause the Debtors to comply
 with, and abide by, the terms of the Purchase Agreement and take such other actions as the Plan Administrator may
 determine to be necessary or desirable to carry out the purposes of the Plan. Except to the extent necessary to complete
 the Wind Down of any remaining assets or operations from and after the Effective Date the Debtors (1) for all purposes
 shall be deemed to have withdrawn their business operations from any state in which the Debtors were previously
 conducting, or are registered or licensed to conduct, their business operations, and shall not be required to file any
 document, pay any sum, or take any other action in order to effectuate such withdrawal, (2) shall be deemed to have
 cancelled pursuant to this Plan all Interests, and (3) shall not be liable in any manner to any taxing authority for
 franchise, business, license, or similar taxes accruing on or after the Effective Date.

          The filing of the final monthly report (for the month in which the Effective Date occurs) and all subsequent
 quarterly reports shall be the responsibility of the Plan Administrator.

 F.       Plan Administrator Exculpation, Indemnification, Insurance, and Liability Limitation

      The Plan Administrator and all professionals retained by the Plan Administrator, each in their capacities as such,
 shall be deemed exculpated and indemnified, except for fraud, willful misconduct, or gross negligence, in all respects
 by the Wind-Down Debtors. The Plan Administrator may obtain, at the expense of the Wind-Down Debtors,
 commercially reasonable liability or other appropriate insurance with respect to the indemnification obligations of the
 Wind-Down Debtors. The Plan Administrator may rely upon written information previously generated by the Debtors.




                                                           19
19-36300-cgm          Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                        Main Document
                                                 Pg 81 of 100


 G.       Tax Returns

          After the Effective Date, the Plan Administrator shall complete and file all final or otherwise required federal,
 state, and local tax returns for each of the Debtors, and, pursuant to section 505(b) of the Bankruptcy Code, may
 request an expedited determination of any unpaid tax liability of such Debtor or its Estate for any tax incurred during
 the administration of such Debtor’s Chapter 11 Case, as determined under applicable tax laws.

 H.       Dissolution of the Debtors and Wind-Down Debtors

           On or after the Effective Date, the Plan Administrator may File a certification with the Bankruptcy Court that
 it has substantially administered the Plan for any Debtor, other than Debtor Barneys, and such Debtor shall be deemed
 dissolved without further order of the Bankruptcy Court or action by the Plan Administrator, including the filing of
 any documents with the secretary of state for the state in which such dissolved Debtor(s) are formed or any other
 jurisdiction. With respect to Debtor Barneys, the Plan Administrator may File a certification with the Bankruptcy
 Court that all distributions having been made and completion of all its duties under the Plan and entry of a final decree
 closing the last of the Chapter 11 Cases, the Wind-Down Debtors shall be deemed to be dissolved without any further
 action by the Wind-Down Debtors, including the filing of any documents with the secretary of state for the state in
 which the Wind-Down Debtors are formed or any other jurisdiction. The Plan Administrator is authorized to take all
 necessary or appropriate actions to dissolve the Wind-Down Debtors in and withdraw the Wind-Down Debtors from
 applicable states.

 I.       Cancellation of Securities and Agreements

          Upon the Effective Date: (1) the obligations of the Debtors under the Prepetition Credit Documents and any
 other certificate, Security, share, note, bond, indenture, purchase right, option, warrant, or other instrument or
 document directly or indirectly evidencing or creating any indebtedness or obligation of or ownership interest in the
 Debtors giving rise to any Claim or Interest (except such certificates, notes, or other instruments or documents
 evidencing indebtedness or obligation of or ownership interest in the Debtors that are Reinstated pursuant to the Plan)
 shall be cancelled solely as to the Debtors and their affiliates, and the Wind-Down Debtors shall not have any
 continuing obligations thereunder; and (2) the obligations of the Debtors and their affiliates pursuant, relating, or
 pertaining to any agreements, indentures, certificates of designation, bylaws, or certificate or articles of incorporation
 or similar documents governing the shares, certificates, notes, bonds, indentures, purchase rights, options, warrants,
 or other instruments or documents evidencing or creating any indebtedness or obligation of or ownership interest in
 the Debtors (except such agreements, certificates, notes, or other instruments evidencing indebtedness or obligation
 of or ownership interest in the Debtors that are specifically Reinstated pursuant to the Plan) shall be released.

 J.       Corporate Action

           Upon the Effective Date, all actions contemplated under the Plan, regardless of whether taken before, on or
 after the Effective Date, shall be deemed authorized and approved in all respects, including: (1) implementation of
 the Restructuring Transactions and (2) all other actions contemplated under the Plan (whether to occur before, on, or
 after the Effective Date). All matters provided for in the Plan or deemed necessary or desirable by the Debtors before,
 on, or after the Effective Date involving the corporate structure of the Debtors or the Wind-Down Debtors, and any
 corporate action required by the Debtors or the Wind-Down Debtors in connection with the Plan or corporate structure
 of the Debtors or Wind-Down Debtors shall be deemed to have occurred and shall be in effect on the Effective Date,
 without any requirement of further action by the security holders, directors, manages, or officers of the Debtors or the
 Wind-Down Debtors. Before, on, or after the Effective Date, the appropriate officers of the Debtors or the Wind-
 Down Debtors, as applicable, shall be authorized to issue, execute, and deliver the agreements, documents, securities,
 and instruments contemplated under the Plan (or necessary or desirable to effect the transactions contemplated under
 the Plan) in the name of and on behalf of the Wind-Down Debtors. The authorizations and approvals contemplated
 by this Article IV.K shall be effective notwithstanding any requirements under non-bankruptcy law.




                                                            20
19-36300-cgm          Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                         Main Document
                                                 Pg 82 of 100


 K.       Effectuating Documents; Further Transactions

          On and after the Effective Date, the Plan Administrator is authorized to and may issue, execute, deliver, file,
 or record such contracts, Securities, instruments, releases, and other agreements or documents and take such actions
 as may be necessary or appropriate to effectuate, implement, and further evidence the terms and conditions of the
 Plan, the Restructuring Transactions, and the Securities issued pursuant to the Plan in the name of and on behalf of
 the Wind-Down Debtors, without the need for any approvals, authorization, or consents except for those expressly
 required pursuant to the Plan.

 L.       Section 1146 Exemption

           To the extent permitted by section 1146(a) of the Bankruptcy Code, any transfers (whether from a Debtor to
 a Wind-Down Debtor or to any other Person) of property under the Plan or pursuant to: (1) the issuance, distribution,
 transfer, or exchange of any debt, equity security, or other interest in the Debtors or the Wind-Down Debtors; (2) the
 Restructuring Transactions; (3) the creation, modification, consolidation, termination, refinancing, and/or recording
 of any mortgage, deed of trust, or other security interest, or the securing of additional indebtedness by such or other
 means; (4) the making, assignment, or recording of any lease or sublease; or (5) the making, delivery, or recording of
 any deed or other instrument of transfer under, in furtherance of, or in connection with, the Plan, including any deeds,
 bills of sale, assignments, or other instrument of transfer executed in connection with any transaction arising out of,
 contemplated by, or in any way related to the Plan, shall not be subject to any document recording tax, stamp tax,
 conveyance fee, intangibles or similar tax, mortgage tax, real estate transfer tax, mortgage recording tax, Uniform
 Commercial Code filing or recording fee, regulatory filing or recording fee, or other similar tax or governmental
 assessment, and upon entry of the Confirmation Order, the appropriate state or local governmental officials or agents
 shall forgo the collection of any such tax or governmental assessment and accept for filing and recordation any of the
 foregoing instruments or other documents without the payment of any such tax, recordation fee, or governmental
 assessment. All filing or recording officers (or any other Person with authority over any of the foregoing), wherever
 located and by whomever appointed, shall comply with the requirements of section 1146(c) of the Bankruptcy Code,
 shall forgo the collection of any such tax or governmental assessment, and shall accept for filing and recordation any
 of the foregoing instruments or other documents without the payment of any such tax or governmental assessment.

 M.       Preservation of Causes of Action

          In accordance with section 1123(b) of the Bankruptcy Code, but subject to Article IX hereof, the Wind-Down
 Debtors, as applicable, shall retain and may enforce all rights to commence and pursue, as appropriate, any and all
 Causes of Action, whether arising before or after the Petition Date, including any actions specifically enumerated in
 the Schedule of Retained Causes of Action, and the Wind-Down Debtors’ rights to commence, prosecute, or settle
 such Causes of Action shall be preserved notwithstanding the occurrence of the Effective Date, other than the Causes
 of Action released by the Debtors pursuant to the releases and exculpations contained in the Plan, including in
 Article IX.

           The Wind-Down Debtors may pursue such Causes of Action, as appropriate, in accordance with the best
 interests of the Wind-Down Debtors. No Entity may rely on the absence of a specific reference in the Plan, the
 Plan Supplement, or the Disclosure Statement to any Cause of Action against it as any indication that the
 Debtors or the Wind-Down Debtors, as applicable, will not pursue any and all available Causes of Action
 against it. The Debtors or the Wind-Down Debtors, as applicable, expressly reserve all rights to prosecute any
 and all Causes of Action against any Entity, except as otherwise expressly provided in the Plan, including
 Article IX of the Plan. Unless any Causes of Action against an Entity are expressly waived, relinquished, exculpated,
 released, compromised, or settled in the Plan or a Bankruptcy Court order, the Wind-Down Debtors expressly reserve
 all Causes of Action, for later adjudication, and, therefore, no preclusion doctrine, including the doctrines of res
 judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches,
 shall apply to such Causes of Action upon, after, or as a consequence of the Confirmation or Consummation.

          The Wind-Down Debtors reserve and shall retain such Causes of Action notwithstanding the rejection or
 repudiation of any Executory Contract or Unexpired Lease during the Chapter 11 Cases or pursuant to the Plan. In
 accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of Action that a Debtor may hold against any
 Entity shall vest in the Wind-Down Debtors, except as otherwise expressly provided in the Plan, including Article IX

                                                             21
19-36300-cgm          Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                         Main Document
                                                 Pg 83 of 100


 of the Plan. The applicable Wind-Down Debtors, through their authorized agents or representatives, shall retain and
 may exclusively enforce any and all such Causes of Action. The Wind-Down Debtors shall have the exclusive right,
 authority, and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise, release,
 withdraw, or litigate to judgment any such Causes of Action and to decline to do any of the foregoing without the
 consent or approval of any third party or further notice to or action, order, or approval of the Bankruptcy Court.

 N.       Closing the Chapter 11 Cases

         Upon the occurrence of the Effective Date, all of the Chapter 11 Cases, except for the Chapter 11 Case of
 Debtor Barneys, shall be deemed closed, and all contested matters relating to each of the Debtors, including objections
 to Claims, shall be administered and heard in the Chapter 11 Case of Barneys.

          When all Disputed Claims have become Allowed or Disallowed and all remaining Cash has been distributed
 in accordance with the Plan, the Plan Administrator shall seek authority from the Bankruptcy Court to close the
 Chapter 11 Case of Barneys in accordance with the Bankruptcy Code and the Bankruptcy Rules.

                                      ARTICLE V.
                 TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 A.       Assumption (or Assumption and Assignment) and Rejection of Executory Contracts and Unexpired Leases

          On the Effective Date, except as otherwise provided herein, each Executory Contract and Unexpired Lease
 not previously rejected, assumed, or assumed and assigned, including any employee benefit plans, severance plans,
 and other Executory Contracts under which employee obligations arise, shall be deemed automatically rejected
 pursuant to sections 365 and 1123 of the Bankruptcy Code, unless such Executory Contract or Unexpired Lease: (1) is
 specifically described in the Plan as to be assumed in connection with confirmation of the Plan, is specifically
 scheduled to be assumed or assumed and assigned pursuant to the Plan or the Plan Supplement, or otherwise is
 specifically described in the Plan to not be rejected; (2) is subject to a pending motion to assume such Unexpired
 Lease or Executory Contract as of the Effective Date; (3) is to be assumed by the Debtors or assumed by the Debtors
 and assigned to another third party, as applicable, in connection with the any sale transaction; (4) is a contract,
 instrument, release, indenture, or other agreement or document entered into in connection with the Plan; or (5) is a
 D&O Liability Insurance Policy. Entry of the Confirmation Order by the Bankruptcy Court shall constitute approval
 of such assumptions, assignments, and rejections, including the assumption of the Executory Contracts or Unexpired
 Leases as provided in the Plan Supplement, pursuant to sections 365(a) and 1123 of the Bankruptcy Code.

 B.       D&O Liability Insurance Policies

          Notwithstanding anything in the Plan to the contrary, all of the Debtors’ director and officer liability
 insurance policies and any agreements, documents, or instruments relating thereto, are treated as and deemed to be
 Executory Contracts under the Plan. On the Effective Date, the Debtors shall be deemed to have assumed all director
 and officer liability insurance policies and any agreements, documents, and instruments related thereto. The Wind-
 Down Debtors shall maintain all of its unexpired D&O Liability Insurance Policies for the benefit of the Debtors’
 directors, members, trustees, officers, and managers, which coverage shall be through the Effective Date of the Plan,
 and all such directors, members, trustees, officers, and managers of the Debtors who served in such capacity at any
 time prior to the Effective Date shall be entitled to the full benefits of any such policy for the full term of such policy
 regardless of whether such directors and officers remain in such positions after the Effective Date. On and after the
 Effective Date, the Wind-Down Debtors and/or the Plan Administrator shall be authorized to purchase D&O Liability
 Insurance Policies for the benefit of their respective directors, members, trustees, officers, and managers in the
 ordinary course of business.

 C.       Indemnification Obligations

          Subject to the occurrence of the Effective Date, the obligations of the Debtors as of the Effective Date to
 indemnify, defend, reimburse, or limit the liability of the current and former directors, managers, officers, employees,
 attorneys, other professionals and agents of the Debtors, and such current and former directors’, managers’, and


                                                             22
19-36300-cgm         Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                      Main Document
                                                Pg 84 of 100


 officers’ respective Affiliates, respectively, against any Claims or Causes of Action under any indemnification
 provisions or applicable law, shall survive Confirmation, shall be assumed by the Debtors on behalf of the applicable
 Debtor and assigned to the Wind-Down Debtors which shall be deemed to have assumed the obligation, and will
 remain in effect after the Effective Date if such indemnification, defense, reimbursement, or limitation is owed in
 connection with an event occurring before the Effective Date; provided that, notwithstanding anything herein to the
 contrary, the Wind-Down Debtors’ obligation to fund such indemnification obligations shall be limited to the extent
 of coverage available under any insurance policy assumed by the Debtors and assigned to the Wind-Down Debtors,
 including any directors and officers insurance policies.

 D.       Collective Bargaining Agreements

          To the extent any Collective Bargaining Agreement has not not already been assumed and assigned to the
 Purchasers, terminated, or otherwise expired, such Collective Bargaining Agreements shall terminate according to
 their terms as of or after the Effective Date. Such terminations shall not constitute a rejection of any Collective
 Bargaining Agreement or implicate section 1113 of the Bankruptcy Code. The Plan Administrator is authorized to
 take any action that it deems necessary or appropriate to terminate any Collective Bargaining Agreement. For the
 avoidance of doubt and notwithstanding the foregoing, to the extent section 1113 is applicable, the termination of the
 Collective Bargaining Agreements shall be deemed to satisfy such provisions.

 E.       Claims Based on Rejection of Executory Contracts or Unexpired Leases

           Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs of Claim with respect to
 Claims arising from the rejection of Executory Contracts or Unexpired Leases, pursuant to the Plan or the
 Confirmation Order, if any, must be Filed with the Bankruptcy Court within 30 days after the later of (1) the date of
 entry of an order of the Bankruptcy Court (including the Confirmation Order) approving such rejection, (2) the
 effective date of such rejection, or (3) the Effective Date. Any Claims arising from the rejection of an Executory
 Contract or Unexpired Lease not Filed with the Bankruptcy Court within such time will be automatically
 disallowed, forever barred from assertion, and shall not be enforceable against the Debtors or the Wind-Down
 Debtors, the Estates, or their property without the need for any objection by the Wind-Down Debtors or further
 notice to, or action, order, or approval of the Bankruptcy Court or any other Entity, and any Claim arising out
 of the rejection of the Executory Contract or Unexpired Lease shall be deemed fully satisfied and released,
 notwithstanding anything in the Schedules or a Proof of Claim to the contrary. All Allowed Claims arising from
 the rejection of the Debtors’ Executory Contracts or Unexpired Leases shall be classified as Unsecured Claims.

 F.       Cure of Defaults for Executory Contracts and Unexpired Leases Assumed (or Assumed and Assigned)

            Any monetary defaults under each Executory Contract and Unexpired Lease to be assumed (or assumed and
 assigned) pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by payment of
 the default amount in Cash on the Effective Date, subject to the limitation described below, or on such other terms as
 the parties to such Executory Contracts or Unexpired Leases may otherwise agree. In the event of a dispute regarding
 (1) the amount of any payments to cure such a default, (2) the ability of the Wind-Down Debtors or any assignee to
 provide “adequate assurance of future performance” (within the meaning of section 365 of the Bankruptcy Code)
 under the Executory Contract or Unexpired Lease to be assumed (or assumed and assigned), or (3) any other matter
 pertaining to assumption (or assumption and assignment), the cure payments required by section 365(b)(1) of the
 Bankruptcy Code shall be made following the entry of a Final Order or orders resolving the dispute and approving the
 assumption (or assumption and assignment). At least ten days prior to the Confirmation Hearing, the Debtors shall
 provide for notices of proposed assumption (or assumption and assignment) and proposed cure amounts to be sent to
 applicable third parties and for procedures for objecting thereto and resolution of disputes by the Bankruptcy Court.
 Any objection by a counterparty to an Executory Contract or Unexpired Lease to a proposed assumption (or
 assumption and assignment) or related cure amount must be Filed, served, and actually received by the Debtors at
 least three days prior to the Confirmation Hearing. Any counterparty to an Executory Contract or Unexpired Lease
 that fails to object timely to the proposed assumption (or assumption and assignment) or cure amount will be deemed
 to have assented to such assumption (or assumption and assignment) or cure amount.

         Assumption (or assumption and assignment) of any Executory Contract or Unexpired Lease pursuant to the
 Plan or otherwise shall result in the full release and satisfaction of any Claims or defaults, whether monetary or

                                                          23
19-36300-cgm          Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                         Main Document
                                                 Pg 85 of 100


 nonmonetary, including defaults of provisions restricting the change in control or ownership interest composition or
 other bankruptcy-related defaults, arising under any assumed (or assumed and assigned) Executory Contract or
 Unexpired Lease at any time prior to the effective date of assumption (or assumption and assignment). Any Proofs
 of Claim Filed with respect to an Executory Contract or Unexpired Lease that has been assumed (or assumed
 and assigned) shall be deemed disallowed and expunged, without further notice to or action, order, or approval
 of the Bankruptcy Court.

 G.       Preexisting Obligations to the Debtors under Executory Contracts and Unexpired Leases.

          Rejection of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise shall not constitute
 a termination of preexisting obligations owed to the Debtors or the Wind-Down Debtors, as applicable, under such
 Executory Contracts or Unexpired Leases. In particular, notwithstanding any non-bankruptcy law to the contrary, the
 Wind-Down Debtors expressly reserve and do not waive any right to receive, or any continuing obligation of a
 counterparty to provide, warranties or continued maintenance obligations on goods previously purchased by the
 Debtors contracting from non-Debtor counterparties to rejected Executory Contracts or Unexpired Leases.

 H.       Modifications, Amendments, Supplements, Restatements, or Other Agreements

           Unless otherwise provided in the Plan, each Executory Contract or Unexpired Lease that is assumed (or
 assumed and assigned) shall include all modifications, amendments, supplements, restatements, or other agreements
 that in any manner affect such Executory Contract or Unexpired Lease, and Executory Contracts and Unexpired Leases
 related thereto, if any, including easements, licenses, permits, rights, privileges, immunities, options, rights of first
 refusal and any other interests, unless any of the foregoing agreements has been previously rejected or repudiated or
 is rejected or repudiated under the Plan.

          Modifications, amendments, supplements, and restatements to prepetition Executory Contracts and
 Unexpired Leases that have been executed by the Debtors during the Chapter 11 Cases shall not be deemed to alter
 the prepetition nature of the Executory Contract or Unexpired Lease, or the validity, priority, or amount of any Claims
 that may arise in connection therewith.

 I.       Reservation of Rights

          Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on the Schedule of
 Assumed Executory Contract and Unexpired Leases, nor anything contained in the Plan, shall constitute an admission
 by the Debtors that any such contract or lease is in fact an Executory Contract or Unexpired Lease or that any of the
 Wind-Down Debtors has any liability thereunder. If there is a dispute regarding whether a contract or lease is or was
 executory or unexpired at the time of assumption or rejection, the Debtors or the Wind-Down Debtors, as applicable,
 shall have 30 days following entry of a Final Order resolving such dispute to alter its treatment of such contract or
 lease under the Plan.

 J.       Nonoccurrence of Effective Date

          In the event that the Effective Date does not occur, the Bankruptcy Court shall retain jurisdiction with respect
 to any request to extend the deadline for assuming or rejecting Unexpired Leases pursuant to section 365(d)(4) of the
 Bankruptcy Code.

                                              ARTICLE VI.
                                  PROVISIONS GOVERNING DISTRIBUTIONS

 A.       Timing and Calculation of Amounts to Be Distributed

           Unless otherwise provided in the Plan, on the Effective Date (or if a Claim is not an Allowed Claim or
 Allowed Interest on the Effective Date, on the date that such Claim or Interest becomes an Allowed Claim or Allowed
 Interest, or as soon as reasonably practicable thereafter), or as soon as is reasonably practicable thereafter, each Holder
 of an Allowed Claim or Allowed Interests (as applicable) shall receive the full amount of the distributions that the


                                                             24
19-36300-cgm           Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                         Main Document
                                                  Pg 86 of 100


 Plan provides for Allowed Claims or Allowed Interests (as applicable) in the applicable Class. In the event that any
 payment or act under the Plan is required to be made or performed on a date that is not a Business Day, then the
 making of such payment or the performance of such act may be completed on the next succeeding Business Day, but
 shall be deemed to have been completed as of the required date. If and to the extent that there are Disputed Claims or
 Disputed Interests, distributions on account of any such Disputed Claims or Disputed Interests shall be made pursuant
 to the provisions set forth in Article VIII hereof. Except as otherwise provided in the Plan, Holders of Claims or
 Interests shall not be entitled to interest, dividends, or accruals on the distributions provided for in the Plan, regardless
 of whether such distributions are delivered on or at any time after the Effective Date.

 B.       Disbursing Agent

          Distributions under the Plan shall be made by the Disbursing Agent, which may be the Plan Administrator
 or the Wind-Down Debtors. The Disbursing Agent shall not be required to give any bond or surety or other security
 for the performance of its duties.

 C.       Rights and Powers of Disbursing Agent

          1.        Powers of the Disbursing Agent

         The Disbursing Agent shall be empowered to: (a) effect all actions and execute all agreements, instruments,
 and other documents necessary to perform its duties under the Plan; (b) make all distributions contemplated hereby;
 (c) employ professionals to represent it with respect to its responsibilities; and (d) exercise such other powers as may
 be vested in the Disbursing Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the
 Disbursing Agent to be necessary and proper to implement the provisions hereof.

          2.        Expenses Incurred on or after the Effective Date

         Except as otherwise ordered by the Bankruptcy Court, the amount of any reasonable fees and out-of-pocket
 expenses incurred by the Disbursing Agent on or after the Effective Date (including taxes) and any reasonable
 compensation and out-of-pocket expense reimbursement claims (including reasonable attorney fees and expenses)
 made by the Disbursing Agent shall be paid in Cash from the Wind Down Amount.

 D.       Delivery of Distributions and Undeliverable or Unclaimed Distributions

          1.        Record Date for Distribution.

           On the Distribution Record Date, the Claims Register shall be closed and any party responsible for making
 distributions shall instead be authorized and entitled to recognize only those record holders listed on the Claims
 Register as of the close of business on the Distribution Record Date.

          2.        Delivery of Distributions

          Except as otherwise provided herein, the Plan Administrator shall make distributions to Holders of Allowed
 Claims and Allowed Interests on the Effective Date at the address for each such Holder as indicated on the Debtors’
 records as of the date of any such distribution; provided, however, that the manner of such distributions shall be
 determined at the discretion of the Plan Administrator; provided further, however, that the address for each Holder of
 an Allowed Claim shall be deemed to be the address set forth in any Proof of Claim Filed by that Holder.

          3.        Minimum Distributions

           Notwithstanding any other provision of the Plan, the Disbursing Agent will not be required to make
 distributions of Cash less than $100 in value, and each such Claim to which this limitation applies shall be settled and
 enjoined pursuant to Article X and its Holder is forever barred pursuant to Article X from asserting that Claims against
 the Debtors or their property.



                                                              25
19-36300-cgm            Doc 528      Filed 11/15/19 Entered 11/15/19 18:34:19                      Main Document
                                                 Pg 87 of 100


          4.       Undeliverable Distributions and Unclaimed Property

          In the event that any distribution to any Holder is returned as undeliverable, no distribution to such Holder
 shall be made unless and until the Disbursing Agent has determined the then-current address of such Holder, at which
 time such distribution shall be made to such Holder without interest; provided, however, that such distributions shall
 be deemed unclaimed property under section 347(b) of the Bankruptcy Code at the expiration of one year from the
 Effective Date. After such date, all unclaimed property or interests in property shall revert to the Wind-Down Debtors
 automatically and without need for a further order by the Bankruptcy Court (notwithstanding any applicable federal,
 provincial, or state escheat, abandoned, or unclaimed property laws to the contrary), and the Claim of any Holder to
 such property or Interest in property shall be forever barred.

 E.       Compliance with Tax Requirements

            In connection with the Plan, to the extent applicable, the Debtors or the Wind-Down Debtors, as applicable,
 shall comply with all tax withholding and reporting requirements imposed on them by any Governmental Unit, and
 all distributions pursuant to the Plan shall be subject to such withholding and reporting requirements. Notwithstanding
 any provision in the Plan to the contrary, the Disbursing Agent shall be authorized to take all actions necessary or
 appropriate to comply with such withholding and reporting requirements, including liquidating a portion of the
 distribution to be made under the Plan to generate sufficient funds to pay applicable withholding taxes, withholding
 distributions pending receipt of information necessary to facilitate such distributions, or establishing any other
 mechanisms they believe are reasonable and appropriate. The Debtors and Wind-Down Debtors, as applicable, reserve
 the right to allocate all distributions made under the Plan in compliance with applicable wage garnishments, alimony,
 child support, and other spousal awards, liens, and encumbrances.

 F.       Allocations

          Distributions in respect of Allowed Claims shall be allocated first to the principal amount of such Claims (as
 determined for federal income tax purposes) and then, to the extent the consideration exceeds the principal amount of
 the Claims, to any portion of such Claims for accrued but unpaid interest.

 G.       No Postpetition Interest on Claims.

           Unless otherwise specifically provided for in the Plan or the Confirmation Order, or required by applicable
 bankruptcy and non-bankruptcy law, postpetition interest shall not accrue or be paid on any prepetition Claims against
 the Debtors, and no Holder of a prepetition Claim against the Debtors shall be entitled to interest accruing on or after
 the Petition Date on any such prepetition Claim.

 H.       Foreign Currency Exchange Rate.

         Except as otherwise provided in a Bankruptcy Court order, as of the Effective Date, any Claim asserted in
 currency other than U.S. dollars shall be automatically deemed converted to the equivalent U.S. dollar value using the
 exchange rate for the applicable currency as published in The Wall Street Journal, National Edition, on the Effective
 Date.

 I.       Setoffs and Recoupment

          Except as expressly provided in this Plan, each Wind-Down Debtor may, pursuant to section 553 of the
 Bankruptcy Code, set off and/or recoup against any Plan distributions to be made on account of any Allowed Claim,
 any and all claims, rights, and Causes of Action that such Wind-Down Debtor may hold against the Holder of such
 Allowed Claim to the extent such setoff or recoupment is either (1) agreed in amount among the relevant Wind-Down
 Debtor(s) and Holder of Allowed Claim or (2) otherwise adjudicated by the Bankruptcy Court or another court of
 competent jurisdiction; provided, however, that neither the failure to effectuate a setoff or recoupment nor the
 allowance of any Claim hereunder shall constitute a waiver or release by a Wind-Down Debtor or its successor of any
 and all claims, rights, and Causes of Action that such Wind-Down Debtor or its successor may possess against the
 applicable Holder. In no event shall any Holder of Claims against, or Interests in, the Debtors be entitled to recoup


                                                           26
19-36300-cgm          Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                      Main Document
                                                 Pg 88 of 100


 any such Claim or Interest against any claim, right, or Cause of Action of the Debtors or the Wind-Down Debtors, as
 applicable, unless such Holder actually has performed such recoupment and provided notice thereof in writing to the
 Debtors in accordance with Article XIII.G of the Plan on or before the Effective Date, notwithstanding any indication
 in any Proof of Claim or otherwise that such Holder asserts, has, or intends to preserve any right of recoupment.

 J.       Claims Paid or Payable by Third Parties

          1.       Claims Paid by Third Parties

           The Debtors or the Wind-Down Debtors, as applicable, shall reduce in full a Claim, and such Claim shall be
 disallowed without a Claim objection having to be Filed and without any further notice to or action, order, or approval
 of the Bankruptcy Court, to the extent that the Holder of such Claim receives payment in full on account of such Claim
 from a party that is not a Debtor or the Wind-Down Debtors. Subject to the last sentence of this paragraph, to the
 extent a Holder of a Claim receives a distribution on account of such Claim and receives payment from a party that is
 not a Debtor or the Wind-Down Debtors on account of such Claim, such Holder shall, within two weeks of receipt
 thereof, repay or return the distribution to the applicable Debtor or the Wind-Down Debtors, to the extent the Holder’s
 total recovery on account of such Claim from the third party and under the Plan exceeds the amount of such Claim as
 of the date of any such distribution under the Plan. The failure of such Holder to timely repay or return such
 distribution shall result in the Holder owing the applicable Debtor or the Wind-Down Debtors annualized interest at
 the Federal Judgment Rate on such amount owed for each Business Day after the two-week grace period specified
 above until the amount is repaid.

          2.       Claims Payable by Third Parties

          No distributions under the Plan shall be made on account of an Allowed Claim that is payable pursuant to
 one of the Debtors’ insurance policies until the Holder of such Allowed Claim has exhausted all remedies with respect
 to such insurance policy. To the extent that one or more of the Debtors’ insurers agrees to satisfy in full or in part a
 Claim (if and to the extent adjudicated by a court of competent jurisdiction), then immediately upon such insurers’
 agreement, the applicable portion of such Claim may be expunged without a Claims objection having to be Filed and
 without any further notice to or action, order, or approval of the Bankruptcy Court.

          3.       Applicability of Insurance Policies

          Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims shall be in accordance
 with the provisions of any applicable insurance policy. Nothing contained in the Plan shall constitute or be deemed a
 waiver of any Cause of Action that the Debtors or any Entity may hold against any other Entity, including insurers
 under any policies of insurance, nor shall anything contained herein constitute or be deemed a waiver by such insurers
 of any defenses, including coverage defenses, held by such insurers.

                                             ARTICLE VII.
                                PROCEDURES FOR RESOLVING CONTINGENT,
                                  UNLIQUIDATED AND DISPUTED CLAIMS

 A.       Allowance of Claims

          After the Effective Date, the Wind-Down Debtors or the Plan Administrator, as applicable, shall have and
 retain any and all rights and defenses such Debtor had with respect to any Claim or Interest immediately before the
 Effective Date.

 B.       Claims Administration Responsibilities

          Except as otherwise specifically provided in the Plan, after the Effective Date, the Plan Administrator shall
 have the authority: (1) to File, withdraw, or litigate to judgment objections to Claims or Interests; (2) to settle or
 compromise any Disputed Claim without any further notice to or action, order, or approval by the Bankruptcy Court;



                                                           27
19-36300-cgm          Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                       Main Document
                                                 Pg 89 of 100


 and (3) to administer and adjust the Claims Register to reflect any such settlements or compromises without any further
 notice to or action, order, or approval by the Bankruptcy Court.

 C.       Estimation of Claims

           Before or after the Effective Date, the Debtors or the Plan Administrator, as applicable, may (but are not
 required to) at any time request that the Bankruptcy Court estimate any Claim that is contingent or unliquidated
 pursuant to section 502(c) of the Bankruptcy Code for any reason, regardless of whether any party previously has
 objected to such Claim or Interest or whether the Bankruptcy Court has ruled on any such objection, and the
 Bankruptcy Court shall retain jurisdiction to estimate any such Claim or Interest, including during the litigation of any
 objection to any Claim or Interest or during the appeal relating to such objection. Notwithstanding any provision
 otherwise in the Plan, a Claim that has been expunged from the Claims Register, but that either is subject to appeal or
 has not been the subject of a Final Order, shall be deemed to be estimated at zero dollars, unless otherwise ordered by
 the Bankruptcy Court. In the event that the Bankruptcy Court estimates any contingent or unliquidated Claim or
 Interest, that estimated amount shall constitute a maximum limitation on such Claim or Interest for all purposes under
 the Plan (including for purposes of distributions), and the relevant Wind-Down Debtor may elect to pursue any
 supplemental proceedings to object to any ultimate distribution on such Claim or Interest.

 D.       Adjustment to Claims without Objection

          Any Claim or Interest that has been paid or satisfied, or any Claim or Interest that has been amended or
 superseded, cancelled or otherwise expunged (including pursuant to the Plan), may be adjusted or expunged (including
 on the Claims Register, to the extent applicable) by the Wind-Down Debtors without a Claims objection having to be
 Filed and without any further notice to or action, order or approval of the Bankruptcy Court.

 E.       Time to File Objections to Claims

          Any objections to Claims shall be Filed at any time or such other period as may be specifically fixed by a
 Final Order of the Bankruptcy Court for objecting to such claims.

 F.       Disallowance of Claims

           Any Claims or Interests held by Entities from which property is recoverable under section 542, 543, 550, or
 553 of the Bankruptcy Code, or that is a transferee of a transfer avoidable under section 522(f), 522(h), 544, 545, 547,
 548, 549, or 724(a) of the Bankruptcy Code, shall be deemed disallowed pursuant to section 502(d) of the Bankruptcy
 Code, and Holders of such Claims or Interests may not receive any distributions on account of such Claims until such
 time as such Causes of Action against that Entity have been settled or a Bankruptcy Court order with respect thereto
 has been entered and all sums due, if any, to the Debtors by that Entity have been turned over or paid to the Wind-
 Down Debtors. All Claims Filed on account of an indemnification obligation to a director, officer, or employee shall
 be deemed satisfied and expunged from the Claims Register as of the Effective Date to the extent such indemnification
 obligation is assumed (or honored or reaffirmed, as the case may be) pursuant to the Plan, without any further notice
 to or action, order, or approval of the Bankruptcy Court.

          Except as provided herein or otherwise agreed, any and all Proofs of Claim Filed after the Bar Date
 shall be deemed disallowed and expunged as of the Effective Date without any further notice to or action, order,
 or approval of the Bankruptcy Court, and Holders of such Claims may not receive any distributions on account
 of such Claims, unless on or before the Confirmation Hearing such late Claim has been deemed timely Filed by
 a Final Order.




                                                            28
19-36300-cgm          Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                       Main Document
                                                 Pg 90 of 100


 G.       Amendments to Claims

         On or after the applicable Bar Date, a Claim may not be Filed or amended without the prior authorization of
 the Bankruptcy Court or the Wind-Down Debtors. Absent such authorization, any new or amended Claim Filed shall
 be deemed disallowed in full and expunged without any further action.

 H.       No Distributions Pending Allowance

         If an objection to a Claim or portion thereof is Filed as set forth in Article VII.B, no payment or distribution
 provided under the Plan shall be made on account of such Claim or portion thereof unless and until such Disputed
 Claim becomes an Allowed Claim.

 I.       Distributions after Allowance

           To the extent that a Disputed Claim ultimately becomes an Allowed Claim or Allowed Interest, distributions
 (if any) shall be made to the Holder of such Allowed Claim or Allowed Interest (as applicable) in accordance with the
 provisions of the Plan. As soon as practicable after the date that the order or judgment of the Bankruptcy Court
 allowing any Disputed Claim or Disputed Interest becomes a Final Order, the Disbursing Agent shall provide to the
 Holder of such Claim or Interest the distribution (if any) to which such Holder is entitled under the Plan as of the
 Effective Date, without any interest, dividends, or accruals to be paid on account of such Claim or Interest unless
 required under applicable bankruptcy law.

                                        ARTICLE VIII.
                  SETTLEMENT, RELEASE, INJUNCTION AND RELATED PROVISIONS

 A.       Settlement, Compromise, and Release of Claims and Interests

           As discussed in detail in the Disclosure Statement and as otherwise provided herein, pursuant to section 1123
 of the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration for the classification, distributions, releases,
 and other benefits provided under the Plan, on the Effective Date, the provisions of the Plan shall constitute a good-
 faith compromise and settlement of all Claims, Interests, Causes of Action, and controversies released, settled,
 compromised, or otherwise resolved pursuant to the Plan. The Plan shall be deemed a motion to approve the good-
 faith compromise and settlement of all such Claims, Interests, Causes of Action, and controversies pursuant to
 Bankruptcy Rule 9019, and the entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of
 such compromise and settlement under section 1123 of the Bankruptcy Code and Bankruptcy Rule 9019, as well as a
 finding by the Bankruptcy Court that such settlement and compromise is fair, equitable, reasonable, and in the best
 interests of the Debtors and their Estates. Subject to Article VI hereof, all distributions made to Holders of Allowed
 Claims and Allowed Interests (as applicable) in any Class are intended to be and shall be final.

 B.       Releases Subject to Investigation

          The release and related provisions set forth in this Article VIII remain subject to the Debtors’ investigation
 of potential claims held by the Debtors’ Estates.

 C.       Release of Liens

          Except as otherwise provided in the Plan, the Plan Supplement, or any contract, instrument, release,
 or other agreement or document created pursuant to the Plan, on the Effective Date and concurrently with the
 applicable distributions made pursuant to the Plan and, in the case of a Secured Claim, satisfaction in full of
 the portion of the Secured Claim that is Allowed as of the Effective Date and required to be satisfied pursuant
 to the Plan, except for Other Secured Claims that the Debtors elect to reinstate in accordance with Article
 III.B.1 hereof, all mortgages, deeds of trust, Liens, pledges, or other security interests against any property of
 the Estates shall be fully released, settled, compromised, and satisfied, and all of the right, title, and interest of
 any holder of such mortgages, deeds of trust, Liens, pledges, or other security interests shall revert
 automatically to the applicable Debtor and its successors and assigns. Any Holder of such Secured Claim (and


                                                           29
19-36300-cgm         Doc 528       Filed 11/15/19 Entered 11/15/19 18:34:19                    Main Document
                                               Pg 91 of 100


 the applicable agents for such Holder) shall be authorized and directed to release any collateral or other
 property of any Debtor (including any cash collateral and possessory collateral) held by such Holder (and the
 applicable agents for such Holder), and to take such actions as may be reasonably requested by the Wind-Down
 Debtors to evidence the release of such Lien, including the execution, delivery, and filing or recording of such
 releases. The presentation or filing of the Confirmation Order to or with any federal, state, provincial, or local
 agency or department shall constitute good and sufficient evidence of, but shall not be required to effect, the
 termination of such Liens.

 D.      Releases by the Debtors

          Effective as of the Effective Date, for good and valuable consideration, the adequacy of which is hereby
 confirmed, each Released Party is deemed released by each and all of the Debtors, the Wind-Down Debtors,
 and their Estates, in each case on behalf of themselves and their respective successors, assigns, and
 representatives, and any and all other Entities who may purport to assert any Cause of Action, directly or
 derivatively, by, through, for, or because of the foregoing Entities, from any and all Claims, obligations, rights,
 suits, damages, Causes of Action, remedies, and liabilities whatsoever, including any derivative claims, asserted
 or assertable on behalf of any of the Debtors, the Wind-Down Debtors, or their Estates, as applicable, whether
 known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that
 the Debtors, the Wind-Down Debtors, or their Estates or affiliates would have been legally entitled to assert in
 their own right (whether individually or collectively) or on behalf of the Holder of any Claim against, or Interest
 in, a Debtor or other Entity, based on or relating to, or in any manner arising from, in whole or in part, the
 Debtors, the purchase, sale, or rescission of the purchase or sale of any security of the Debtors or the Wind-
 Down Debtors, the subject matter of, or the transactions or events giving rise to, any Claim or Interest that is
 treated in the Plan, the business or contractual arrangements between any Debtor and any Released Party, the
 Debtors’ in- or out-of-court restructuring efforts, intercompany transactions, the Prepetition Credit
 Documents, the Restructuring Transactions, the sale and marketing process, the Store Closing Sales, the
 Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, filing, or consummation of the
 Disclosure Statement, the DIP Facilities, the DIP Credit Agreement, the Sale Transaction, the Plan (including,
 for the avoidance of doubt, the Plan Supplement), or any Restructuring Transaction, contract, instrument,
 release, or other agreement or document created or entered into in connection with the Disclosure Statement,
 the DIP Facilities, or the Plan, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of
 Consummation, the administration and implementation of the Plan, including the issuance or distribution of
 securities pursuant to the Plan, or the distribution of property under the Plan or any other related agreement,
 or upon any other act or omission, transaction, agreement, event, or other occurrence taking place on or before
 the Effective Date; provided that any right to enforce the Plan and Confirmation Order is not so released.
 Without limiting the foregoing, neither the Debtors nor the Wind-Down Debtors, as applicable, shall pursue
 any claims against the Released Parties other than those incurred in the ordinary course of business.

          Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
 Bankruptcy Rule 9019, of the releases described in this Article VIII.D by the Debtors, which includes by
 reference each of the related provisions and definitions contained in this Plan, and further, shall constitute the
 Bankruptcy Court’s finding that each release described in this Article VIII.D is: (1) in exchange for the good
 and valuable consideration provided by the Released Parties, (2) a good-faith settlement and compromise of
 such Claims; (3) in the best interests of the Debtors and all Holders of Claims and Interests; (4) fair, equitable,
 and reasonable; (5) given and made after due notice and opportunity for hearing; and (6) a bar to any of the
 Debtors or Wind-Down Debtors or their respective Estates asserting any claim, Cause of Action, or liability
 related thereto, of any kind whatsoever, against any of the Released Parties or their property.

 E.      Third-Party Release

          Effective as of the Effective Date, in exchange for good and valuable consideration, including the
 obligations of the Debtors under the Plan and the contributions of the Released Parties to facilitate and
 implement the Plan, to the fullest extent permissible under applicable law, as such law may be extended or
 integrated after the Effective Date, each of the Releasing Parties shall be deemed to have conclusively,
 absolutely, unconditionally, irrevocably, and forever, released each Debtor, Wind-Down Debtor, and Released
 Party from any and all any and all Claims, interests, obligations, rights, suits, damages, Causes of Action,

                                                         30
19-36300-cgm          Doc 528      Filed 11/15/19 Entered 11/15/19 18:34:19                     Main Document
                                               Pg 92 of 100


 remedies, and liabilities whatsoever, whether known or unknown, foreseen or unforeseen, existing or
 hereinafter arising, in law, equity, or otherwise, including any derivative claims, asserted or assertable on
 behalf of any of the Debtors, the Wind-Down Debtors, or their Estates, that such Entity would have been legally
 entitled to assert (whether individually or collectively), based on or relating to, or in any manner arising from,
 in whole or in part, the Debtors, the purchase, sale, or rescission of the purchase or sale of any security of the
 Debtors or the Wind-Down Debtors, the subject matter of, or the transactions or events giving rise to, any
 Claim or Interest that is treated in the Plan, the business or contractual arrangements between any Debtor and
 any Released Party, the Debtors’ in- or out-of-court restructuring efforts, intercompany transactions, the
 Prepetition Credit Documents, the Restructuring Transactions, the sale and marketing process, the Store
 Closing Sales, the Chapter 11 Cases, the formulation, preparation, dissemination, negotiation, filing, or
 consummation of the Disclosure Statement, the DIP Facilities, the DIP Credit Documents, the Sale Transaction,
 the Plan (including, for the avoidance of doubt, the Plan Supplement), or any Restructuring Transaction,
 contract, instrument, release, or other agreement or document created or entered into in connection with the
 Disclosure Statement, the DIP Facilities, the DIP Credit Documents, or the Plan, the filing of the Chapter 11
 Cases, the pursuit of Confirmation, the pursuit of Consummation, the administration and implementation of
 the Plan, including the issuance or distribution of securities pursuant to the Plan, or the distribution of property
 under the Plan or any other related agreement, or upon any other related act or omission, transaction,
 agreement, event, or other occurrence taking place on or before the Effective Date; provided that any right to
 enforce the Plan and Confirmation Order is not so released.

          Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
 Bankruptcy Rule 9019, of the releases described in this Article VIII.E, which includes by reference each of the
 related provisions and definitions contained in this Plan, and further, shall constitute the Bankruptcy Court’s
 finding that each release described in this Article VIII.E is: (1) in exchange for the good and valuable
 consideration provided by the Released Parties, (2) a good-faith settlement and compromise of such Claims;
 (3) in the best interests of the Debtors and all Holders of Claims and Interests; (4) fair, equitable, and
 reasonable; (5) given and made after due notice and opportunity for hearing; and (6) a bar to any of the Debtors
 or Wind-Down Debtors or their respective Estates asserting any claim, Cause of Action, or liability related
 thereto, of any kind whatsoever, against any of the Released Parties or their property.

 F.      Exculpation

          Notwithstanding anything herein to the contrary, the Exculpated Parties shall neither have nor incur,
 and each Exculpated Party is released and exculpated from, any liability to any Holder of a Cause of Action,
 Claim, or Interest for any act or omission in connection with, relating to, or arising out of, the Chapter 11
 Cases, consummation of the Sale Transaction, the formulation, preparation, dissemination, negotiation, filing,
 or consummation of the Disclosure Statement, the Plan, the DIP Facilities, the DIP Credit Documents, or any
 Restructuring Transaction, contract, instrument, release or other agreement or document created or entered
 into in connection with the Disclosure Statement or the Plan, the filing of the Chapter 11 Cases, the pursuit of
 Confirmation, the pursuit of Consummation, the administration and implementation of the Plan, including the
 issuance of securities pursuant to the Plan or the distribution of property under the Plan or any other related
 agreement (whether or not such issuance or distribution occurs following the Effective Date), negotiations
 regarding or concerning any of the foregoing, or the administration of the Plan or property to be distributed
 hereunder, except for actions determined by Final Order to have constituted actual fraud or gross negligence,
 but in all respects such Entities shall be entitled to reasonably rely upon the advice of counsel with respect to
 their duties and responsibilities pursuant to the Plan. The Exculpated Parties have, and upon completion of
 the Plan shall be deemed to have, participated in good faith and in compliance with the applicable laws with
 regard to the solicitation of votes and distribution of consideration pursuant to the Plan and, therefore, are not,
 and on account of such distributions shall not be, liable at any time for the violation of any applicable law, rule,
 or regulation governing the solicitation of acceptances or rejections of the Plan or such distributions made
 pursuant to the Plan.

 G.      Injunction

        Except as otherwise expressly provided in the Plan or for obligations issued or required to be paid
 pursuant to the Plan or the Confirmation Order, all Entities who have held, hold, or may hold Claims or

                                                         31
19-36300-cgm          Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                        Main Document
                                                 Pg 93 of 100


 Interests that have been released, satisfied, or are subject to exculpation are permanently enjoined, from and
 after the Effective Date, from taking any of the following actions against, as applicable, the Debtors, the Wind-
 Down Debtors, the Exculpated Parties, or the Released Parties: (1) commencing or continuing in any manner
 any action or other proceeding of any kind on account of or in connection with or with respect to any such
 Claims or Interests; (2) enforcing, attaching, collecting, or recovering by any manner or means any judgment,
 award, decree, or order against such Entities on account of or in connection with or with respect to any such
 Claims or Interests; (3) creating, perfecting, or enforcing any encumbrance of any kind against such Entities
 or the property or the estates of such Entities on account of or in connection with or with respect to any such
 Claims or Interests; (4) asserting any right of setoff, subrogation, or recoupment of any kind against any
 obligation due from such Entities or against the property of such Entities on account of or in connection with
 or with respect to any such Claims or Interests unless such Holder has Filed a motion requesting the right to
 perform such setoff on or before the Effective Date, and notwithstanding an indication of a Claim or Interest
 or otherwise that such Holder asserts, has, or intends to preserve any right of setoff pursuant to applicable law
 or otherwise; and (5) commencing or continuing in any manner any action or other proceeding of any kind on
 account of or in connection with or with respect to any such Claims or Interests released or settled pursuant to
 the Plan.

         Upon entry of the Confirmation Order, all Holders of Claims and Interests and their respective current
 and former employees, agents, officers, directors, principals, and direct and indirect affiliates shall be enjoined
 from taking any actions to interfere with the implementation or Consummation of the Plan. Each Holder of
 an Allowed Claim or Allowed Interest, as applicable, by accepting, or being eligible to accept, distributions
 under or Reinstatement of such Claim or Interest, as applicable, pursuant to the Plan, shall be deemed to have
 consented to the injunction provisions set forth in this Article IX.F of the Plan.

 H.       Protections against Discriminatory Treatment.

          To the extent provided by section 525 of the Bankruptcy Code and the Supremacy Clause of the U.S.
 Constitution, all Entities, including Governmental Units, shall not discriminate against the Wind-Down Debtors or
 deny, revoke, suspend, or refuse to renew a license, permit, charter, franchise, or other similar grant to, condition such
 a grant to, discriminate with respect to such a grant against, the Wind-Down Debtors, or another Entity with whom
 the Wind-Down Debtors have been associated, solely because each Debtor has been a debtor under chapter 11 of the
 Bankruptcy Code, has been insolvent before the commencement of the Chapter 11 Cases (or during the Chapter 11
 Cases but before the Debtors are granted or denied a release), or has not paid a debt that is dischargeable in the Chapter
 11 Cases.

 I.       Document Retention.

         On and after the Effective Date, the Wind-Down Debtors, or the Plan Administrator, as applicable, may
 maintain or dispose of documents in accordance with their discretion.

 J.       Reimbursement or Contribution.

          If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity pursuant to section
 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is contingent as of the time of allowance or
 disallowance, such Claim shall be forever disallowed and expunged notwithstanding section 502(j) of the Bankruptcy
 Code, unless prior to the Confirmation Date: (1) such Claim has been adjudicated as non-contingent or (2) the relevant
 Holder of a Claim has Filed a non-contingent Proof of Claim on account of such Claim and a Final Order has been
 entered prior to the Confirmation Date determining such Claim as no longer contingent.

 K.       Term of Injunctions or Stays

          Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays in effect in the
 Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and
 extant on the Confirmation Date (excluding any injunctions or stays contained in the Plan or the Confirmation Order),



                                                            32
19-36300-cgm            Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                      Main Document
                                                   Pg 94 of 100


 shall remain in full force and effect until the Effective Date. All injunctions or stays contained in the Plan or the
 Confirmation Order shall remain in full force and effect in accordance with their terms.

                                           ARTICLE IX.
                        CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN

         It shall be a condition to the Effective Date of the Plan that the following conditions shall have been satisfied
 or waived pursuant to the provisions of Article X.B hereof:

            1.   the Bankruptcy Court shall have entered the Confirmation Order;

             2. the Debtors shall have obtained all authorizations, consents, regulatory approvals, rulings, or documents
      that are necessary to implement and effectuate the Plan;

            3.   the Reserves shall have been established and funded as set forth herein; and

             4. the Debtors shall have implemented the Restructuring Transactions and all transactions contemplated
      herein, in a manner consistent in all respects with the Plan, pursuant to documentation acceptable to the Debtors in
      their discretion.

 A.         Waiver of Conditions

          The conditions to Consummation set forth in Article X may be waived by the Debtors, without notice, leave,
 or order of the Bankruptcy Court or any formal action other than proceeding to confirm or consummate the Plan.

 B.         Substantial Consummation

      “Substantial Consummation” of the Plan, as defined in 11 U.S.C. §§ 1101 and 1127, shall be deemed to occur
 on the Effective Date.

 C.         Effect of Nonoccurrence to the Confirmation Date or Effective Date.

          If the Confirmation or Consummation of the Plan does not occur, (1) the Plan shall be null and void in all
 respects other than as set forth herein, (2) the Plan shall be deemed a motion seeking dismissal of these
 Chapter 11 Cases in accordance with the applicable provisions and priority scheme of the Bankruptcy Code, and
 (3) nothing contained in the Plan or the Disclosure Statement shall: (a) constitute a waiver or release of any Claims
 by the Debtors, any Holders, or any other Entity; (b) prejudice in any manner the rights of the Debtors, any Holders,
 or any other Entity; or (c) constitute an admission, acknowledgment, offer or undertaking by the Debtors, any Holders,
 or any other Entity in any respect.

                                          ARTICLE X.
                      MODIFICATION, REVOCATION OR WITHDRAWAL OF THE PLAN

 A.         Modification and Amendments

           Except as otherwise specifically provided in the Plan, the Debtors reserve the right to modify the Plan,
 whether such modification is material or immaterial, and seek Confirmation consistent with the Bankruptcy Code and,
 as appropriate, not re-solicit votes on such modified Plan. Subject to certain restrictions and requirements set forth in
 section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019 (as well as those restrictions on modifications set
 forth in the Plan), the Debtors expressly reserve their respective rights to revoke or withdraw, to alter, amend or modify
 the Plan with respect to such Debtor, one or more times, before or after Confirmation, and, to the extent necessary,
 may initiate proceedings in the Bankruptcy Court to so alter, amend or modify the Plan, or remedy any defect or
 omission or reconcile any inconsistencies in the Plan, the Disclosure Statement or the Confirmation Order, in such
 matters as may be necessary to carry out the purposes and intent of the Plan.



                                                             33
19-36300-cgm          Doc 528         Filed 11/15/19 Entered 11/15/19 18:34:19                         Main Document
                                                  Pg 95 of 100


 B.       Effect of Confirmation on Modifications

           Entry of a Confirmation Order shall mean that all modifications or amendments to the Plan since the
 solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code and do not require additional
 disclosure or re-solicitation under Bankruptcy Rule 3019.

 C.       Revocation or Withdrawal of Plan

           The Debtors reserve the right to revoke or withdraw the Plan before the Confirmation Date and to file
 subsequent plans of reorganization. If the Debtors revoke or withdraw the Plan, or if Confirmation or Consummation
 does not occur, then: (1) the Plan shall be null and void in all respects; (2) any settlement or compromise embodied in
 the Plan (including the fixing or limiting to an amount certain of the Claims or Interests or Class of Claims or Interests),
 assumption (or assumption and assignment) or rejection of Executory Contracts or Unexpired Leases effected by the
 Plan, and any document or agreement executed pursuant to the Plan, shall be deemed null and void; and (3) nothing
 contained in the Plan shall: (a) constitute a waiver or release of any Claims or Interests; (b) prejudice in any manner
 the rights of such Debtor, any Holder, or any other Entity; or (c) constitute an admission, acknowledgement, offer or
 undertaking of any sort by such Debtor, any Holder, or any other Entity.

                                                 ARTICLE XI.
                                          RETENTION OF JURISDICTION

           Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, on and after
 the Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction over all matters arising out of, or related
 to, the Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142 of the Bankruptcy Code, including
 jurisdiction to:

          1.       allow, disallow, determine, liquidate, classify, estimate, or establish the priority, Secured or
 unsecured status, or amount of any Claim or Interest, including the resolution of any request for payment of any
 Administrative Claim and the resolution of any and all objections to the Secured or unsecured status, priority, amount,
 or allowance of Claims or Interests;

          2.       decide and resolve all matters related to the granting and denying, in whole or in part, any
 applications for allowance of compensation or reimbursement of expenses to Professionals (including accrued
 Professional Fee Claims) authorized pursuant to the Bankruptcy Code or the Plan;

          3.       resolve any matters related to: (a) the assumption, assumption and assignment, or rejection of any
 Executory Contract or Unexpired Lease to which a Debtor is party or with respect to which a Debtor may be liable
 and to hear, determine, and, if necessary, liquidate, any Claims arising therefrom, including cure Claims pursuant to
 section 365 of the Bankruptcy Code; (b) any potential contractual obligation under any Executory Contract or
 Unexpired Lease that is assumed (or assumed and assigned); (c) the Wind-Down Debtors amending, modifying or
 supplementing, after the Effective Date, pursuant to Article V, the Executory Contracts and Unexpired Leases to be
 assumed (or assumed and assigned) or rejected or otherwise; and (d) any dispute regarding whether a contract or lease
 is or was executory, expired, or terminated;

          4.        ensure that distributions to Holders of Allowed Claims and Interests are accomplished pursuant to
 the provisions of the Plan;

          5.     adjudicate, decide, or resolve any motions, adversary proceedings, contested or litigated matters,
 and any other matters, and grant or deny any applications involving a Debtor that may be pending on the
 Effective Date;

          6.        adjudicate, decide, or resolve any and all matters related to section 1141 of the Bankruptcy Code;




                                                             34
19-36300-cgm          Doc 528       Filed 11/15/19 Entered 11/15/19 18:34:19                        Main Document
                                                Pg 96 of 100


        7.       enter and implement such orders as may be necessary or appropriate to execute, implement, or
 consummate the provisions of the Plan and all contracts, instruments, releases, indentures, and other agreements or
 documents created in connection with the Plan, the Plan Supplement, or the Disclosure Statement;

         8.      enter and enforce any order for the sale of property pursuant to sections 363, 1123, or 1146(a) of the
 Bankruptcy Code;

         9.        resolve any cases, controversies, suits, disputes, or Causes of Action that may arise in connection
 with Consummation, including interpretation or enforcement of the Plan or any Entity’s obligations incurred in
 connection with the Plan;

         10.        issue injunctions, enter and implement other orders, or take such other actions as may be necessary
 or appropriate to restrain interference by any Entity with Consummation or enforcement of the Plan;

          11.      resolve any cases, controversies, suits, disputes or Causes of Action with respect to the releases,
 injunctions and other provisions contained in Article IX, and enter such orders as may be necessary or appropriate to
 implement such releases, injunctions and other provisions;

           12.       resolve any cases, controversies, suits, disputes or Causes of Action with respect to the repayment
 or return of distributions and the recovery of additional amounts owed by the Holder of a Claim for amounts not timely
 repaid pursuant to Article VI.J.1;

          13.     enter and implement such orders as are necessary or appropriate if the Confirmation Order is for
 any reason modified, stayed, reversed, revoked, or vacated;

         14. determine any other matters that may arise in connection with or relate to the Plan, the
 Disclosure Statement, the Confirmation Order, or any contract, instrument, release, indenture, or other agreement or
 document created in connection with the Plan or the Disclosure Statement;

          15.      enter an order or Final Decree concluding or closing any of the Chapter 11 Cases;

          16.      adjudicate any and all disputes arising from or relating to distributions under the Plan;

          17.      consider any modifications of the Plan, to cure any defect or omission or to reconcile any
 inconsistency in any Bankruptcy Court order, including the Confirmation Order;

         18.     determine requests for the payment of Claims entitled to priority pursuant to section 507 of the
 Bankruptcy Code;

         19.      hear and determine disputes arising in connection with the interpretation, implementation, or
 enforcement of the Plan or the Confirmation Order, including disputes arising under agreements, documents, or
 instruments executed in connection with the Plan;

         20.      hear and determine disputes arising in connection with the interpretation, implementation, or
 enforcement of the Restructuring Transactions, whether they occur before, on or after the Effective Date;

          21.      hear and determine matters concerning state, local, and federal taxes in accordance with
 sections 346, 505, and 1146 of the Bankruptcy Code;

          22.      hear and determine all disputes involving the existence, nature, scope, or enforcement of any
 settlements, exculpations, injunctions, and releases granted in connection with and under the Plan, including under
 Article IX;

          23.      hear and determine all disputes related to the Sale Transaction;


                                                           35
19-36300-cgm          Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                        Main Document
                                                 Pg 97 of 100


          24.      enforce all orders previously entered by the Bankruptcy Court; and

          25.      hear any other matter not inconsistent with the Bankruptcy Code.

                                                 ARTICLE XII.
                                          MISCELLANEOUS PROVISIONS

 A.       Immediate Binding Effect

          Notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise, upon the occurrence of the
 Effective Date, the terms of the Plan and the Plan Supplement shall be immediately effective and enforceable and
 deemed binding upon the Debtors, the Wind-Down Debtors, and any and all Holders of Claims or Interests
 (irrespective of whether their Claims or Interests are deemed to have accepted the Plan), all Entities that are parties to
 or are subject to the settlements, compromises, releases, and injunctions described in the Plan, each Entity acquiring
 property under the Plan and any and all non-Debtor parties to Executory Contracts and Unexpired Leases with the
 Debtors.

 B.       Additional Documents

           On or before the Effective Date, the Debtors may File with the Bankruptcy Court such agreements and other
 documents as may be necessary or appropriate to effectuate and further evidence the terms and conditions of the Plan.
 The Debtors or Wind-Down Debtors, as applicable, and all Holders receiving distributions pursuant to the Plan and
 all other parties in interest may, from time to time, prepare, execute, and deliver any agreements or documents and
 take any other actions as may be necessary or advisable to effectuate the provisions and intent of the Plan.

 C.       Payment of Statutory Fees.

          All fees and applicable interest payable pursuant to section 1930(a) of the Judicial Code and 31
 U.S.C. § 3717, as applicable, as determined by the Bankruptcy Court at a hearing pursuant to section 1128 of the
 Bankruptcy Code, shall be paid by each of the Wind-Down Debtors (or the Disbursing Agent on behalf of each of the
 Wind-Down Debtors) for each quarter (including any fraction thereof) until the Chapter 11 Cases are converted,
 dismissed, or closed, whichever occurs first.

 D.       Statutory Committee and Cessation of Fee and Expense Payment

           On the Effective Date, any statutory committee appointed in the Chapter 11 Cases shall dissolve and members
 thereof shall be released and discharged from all rights and duties from or related to the Chapter 11 Cases, except for
 the filing of applications for compensation. The Wind-Down Debtors shall no longer be responsible for paying any
 fees or expenses incurred by any statutory committees after the Effective Date.

 E.       Reservation of Rights

          Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the Bankruptcy Court
 enters the Confirmation Order, and the Confirmation Order shall have no force or effect if the Effective Date does not
 occur. None of the Filing of the Plan, any statement or provision contained in the Plan or the taking of any action by
 any Debtor with respect to the Plan, the Disclosure Statement or the Plan Supplement shall be or shall be deemed to
 be an admission or waiver of any rights of any Debtor with respect to the Holders unless and until the Effective Date
 has occurred.

 F.       Successors and Assigns

          The rights, benefits, and obligations of any Entity named or referred to in the Plan shall be binding on, and
 shall inure to the benefit of any heir, executor, administrator, successor or assign, Affiliate, officer, director, agent,
 representative, attorney, beneficiaries, or guardian, if any, of each Entity.



                                                            36
19-36300-cgm         Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                      Main Document
                                                Pg 98 of 100


 G.       Notices

          To be effective, all notices, requests and demands to or upon the Debtors shall be in writing (including by
 facsimile transmission). Unless otherwise expressly provided herein, shall be deemed to have been duly given or
 made when actually delivered or, in the case of notice by facsimile transmission, when received and telephonically
 confirmed, addressed to the following:

                     Barneys New York, Inc.
                     660 Madison Avenue, 9th Floor
                     New York, New York 10065
                     Attention: Mohsin Meghji
                     E-mail address: mmeghji@miiipartners.com

                     with copies (which shall not constitute notice) to:

                     Kirkland & Ellis LLP
                     601 Lexington Avenue
                     New York, New York 10022
                     Attention: Joshua A. Sussberg, P.C.
                     E-mail address: joshua.sussberg@kirkland.com

                     - and -

                     Kirkland & Ellis LLP
                     300 North LaSalle
                     Chicago, Illinois 60654
                     Attention: Chad J. Husnick, P.C.
                     E-mail address: CHusnik@kirkland.com

                     - and -

                     Katten Muchin Rosenman LLP
                     575 Madison Avenue
                     New York, New York 10022
                     Attention: Steven J. Reisman
                     E-mail address: sreisman@katten.com

         After the Effective Date, the Wind-Down Debtors may notify Entities that, in order to continue to receive
 documents pursuant to Bankruptcy Rule 2002, such Entity must File a renewed request to receive documents pursuant
 to Bankruptcy Rule 2002. After the Effective Date, the Debtors are authorized to limit the list of Entities receiving
 documents pursuant to Bankruptcy Rule 2002 to those Entities who have Filed such renewed requests.

 H.       Entire AgreementExcept as otherwise indicated, the Plan and the Plan Supplement supersede all previous
          and contemporaneous negotiations, promises, covenants, agreements, understandings, and representations
          on such subjects, all of which have become merged and integrated into the Plan.

 I.       Exhibits

            All exhibits and documents included in the Plan Supplement are incorporated into and are a part of the Plan
 as if set forth in full in the Plan. After the exhibits and documents are Filed, copies of such exhibits and documents
 shall be available upon written request to the Debtors’ counsel at the address above or by downloading such exhibits
 and documents from the website of the Notice, Claims, and Balloting Agent at cases.stretto.com/barneys or the
 Bankruptcy Court’s website at www.nysb.uscourts.gov. To the extent any exhibit or document is inconsistent with
 the terms of the Plan, unless otherwise ordered by the Bankruptcy Court, the non-exhibit or non-document portion of
 the Plan shall control.


                                                          37
19-36300-cgm          Doc 528        Filed 11/15/19 Entered 11/15/19 18:34:19                      Main Document
                                                 Pg 99 of 100


 J.       Non-Severability of Plan Provisions

          The provisions of the Plan, including its release, injunction, exculpation and compromise provisions, are
 mutually dependent and non-severable. The Confirmation Order shall constitute a judicial determination and shall
 provide that each term and provision of the Plan, as it may have been altered or interpreted in accordance with the
 foregoing, is: (1) valid and enforceable pursuant to its terms; (2) integral to the Plan and may not be deleted or
 modified without the consent of the Debtors and the Purchasers consistent with the terms set forth herein; and
 (3) non-severable and mutually dependent.

 K.       Votes Solicited in Good Faith

          Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes on the Plan in
 good faith and in compliance with the Bankruptcy Code, and pursuant to section 1125(e) of the Bankruptcy Code, the
 Debtors and each of their respective affiliates, agents, representatives, members, principals, shareholders, officers,
 directors, employees, advisors, and attorneys will be deemed to have participated in good faith and in compliance with
 the Bankruptcy Code in the offer, issuance, sale, and purchase of Securities offered and sold under the Plan and any
 previous plan and, therefore, no such parties will have any liability for the violation of any applicable law, rule, or
 regulation governing the solicitation of votes on the Plan or the offer, issuance, sale, or purchase of the Securities
 offered and sold under the Plan or any previous plan.

 L.       Waiver or Estoppel

          Each Holder of a Claim or an Interest shall be deemed to have waived any right to assert any argument,
 including the right to argue that its Claim or Interest should be Allowed in a certain amount, in a certain priority,
 Secured or not subordinated by virtue of an agreement made with the Debtors or their counsel, or any other Entity, if
 such agreement was not disclosed in the Plan, the Disclosure Statement, or papers Filed with the Bankruptcy Court
 before the Confirmation Date.

 M.       Conflicts

          Except as set forth in the Plan, to the extent that any provision of the Disclosure Statement, the
 Plan Supplement, or any other order (other than the Confirmation Order) referenced in the Plan (or any exhibits,
 schedules, appendices, supplements, or amendments to any of the foregoing), conflict with or are in any way
 inconsistent with any provision of the Plan, the Plan shall govern and control. In the event of an inconsistency between
 the Confirmation Order and the Plan, the Confirmation Order shall control.


                                      [Remainder of page intentionally left blank]




                                                           38
19-36300-cgm        Doc 528       Filed 11/15/19 Entered 11/15/19 18:34:19                  Main Document
                                              Pg 100 of 100


                                                Barneys New York, Inc. and its affiliates


                                                By:    /s/ Mohsin Meghji
                                                Name: Moshin Meghji
                                                Title: Chief Restructuring Officer




 COUNSEL:

  Edward O. Sassower, P.C.                               Chad J. Husnick, P.C.
  Joshua A. Sussberg, P.C.                               W. Benjamin Winger (admitted pro hac vice)
  KIRKLAND & ELLIS LLP                                   KIRKLAND & ELLIS LLP
  KIRKLAND & ELLIS INTERNATIONAL LLP                     KIRKLAND & ELLIS INTERNATIONAL LLP
  601 Lexington Avenue                                   300 North LaSalle Street
  New York, New York 10022                               Chicago, Illinois 60654
  Telephone:       (212) 446-4800                        Telephone:        (312) 862-2000
  Facsimile:       (212) 446-4900                        Facsimile:        (312) 862-2200



  Steven J. Reisman
  KATTEN MUCHIN ROSENMAN LLP
  575 Madison Avenue
  New York, New York 10022
  Telephone:       (212) 940-8800
  Facsimile:       (212) 940-8776


 Co-Counsel to the Debtors and Debtors in Possession
